Exhibit 10.5

 

EXECUTION COPY

 

$650,000,000 INTERIM LOAN FACILITY AND

$450,000,000 TERM LOAN FACILITY CREDIT AGREEMENT

 

by and among

 

THE MACERICH PARTNERSHIP, L.P.,

as the Borrower

 

THE MACERICH COMPANY,
MACERICH WRLP CORP.,
MACERICH WRLP LLC,
MACERICH WRLP II CORP.,
MACERICH WRLP II LP,
MACERICH TWC II CORP.,
MACERICH TWC II LLC,

MACERICH WALLEYE LLC,

IMI WALLEYE LLC,
and

WALLEYE RETAIL INVESTMENTS LLC,

as Guarantors

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
and

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO

as Lenders

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent for the Lenders and

as Collateral Agent for the Benefited Creditors

 

DEUTSCHE BANK SECURITIES INC.,
as the Sole Lead Arranger and Sole Bookrunner

 

KEYBANK NATIONAL ASSOCIATION and

COMMERZBANK AG, NEW YORK BRANCH,
as the Co-Syndication Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and

EURO HYPO AG, NEW YORK BRANCH,
as the Co-Documentation Agents for the Interim Loan Facility

 

WELLS FARGO BANK, NATIONAL ASSOCIATION and

U.S. BANK NATIONAL ASSOCIATION,
as the Co-Documentation Agents for the Term Loan Facility

 

Dated as of April 25, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

 

AGREEMENT

 

 

 

 

1.

Credit Facility

 

 

1.1

Loan Amounts

 

 

1.2

Funding of the Loans

 

 

1.3

Repayment of Principal

 

 

1.4

Interim Loan Extension

 

 

1.5

Interest

 

 

 

 

 

2.

Interest Rate and Yield-Related Provisions

 

 

2.1

Applicable Interest Rate

 

 

2.2

Payment of Interest

 

 

2.3

Procedures for Interest Rate Election

 

 

2.4

Inability to Determine Rate

 

 

2.5

Illegality

 

 

2.6

Funding

 

 

2.7

Requirements of Law; Increased Costs

 

 

2.8

Obligation of Lenders to Mitigate; Replacement of Lenders

 

 

2.9

Funding Indemnification

 

 

2.10

Taxes

 

 

2.11

[RESERVED]

 

 

2.12

Post-Default Interest

 

 

2.13

Computations

 

 

 

 

 

3.

Payments

 

 

3.1

Evidence of Indebtedness

 

 

3.2

Nature and Place of Payments

 

 

3.3

Prepayments

 

 

3.4

Amortization

 

 

3.5

Allocation of Payments Received

 

 

 

 

 

4.

Credit Support

 

 

4.1

Guaranties

 

 

4.2

Other Guaranties

 

 

4.3

Pledge Agreements

 

 

4.4

Wilmorite Release

 

 

 

 

 

5.

Conditions Precedent

 

 

5.1

Conditions to Funding of the Loans

 

 

5.2

Outside Closing Date

 

 

 

 

 

6.

Representations and Warranties

 

 

6.1

Financial Condition

 

 

6.2

No Material Adverse Effect

 

 

6.3

Compliance with Laws and Agreements

 

 

i

--------------------------------------------------------------------------------


 

 

6.4

Organization, Powers; Authorization; Enforceability

 

 

6.5

No Conflict

 

 

6.6

No Material Litigation

 

 

6.7

Taxes

 

 

6.8

Investment Company Act

 

 

6.9

Subsidiary Entities

 

 

6.10

Federal Reserve Board Regulations

 

 

6.11

ERISA Compliance

 

 

6.12

Assets and Liens

 

 

6.13

Securities Acts

 

 

6.14

Consents, Etc.

 

 

6.15

Hazardous Materials

 

 

6.16

Regulated Entities

 

 

6.17

Copyrights, Patents, Trademarks and Licenses, etc.

 

 

6.18

REIT Status

 

 

6.19

Insurance

 

 

6.20

Full Disclosure

 

 

6.21

Indebtedness

 

 

6.22

Real Property

 

 

6.23 [a05-7552_1ex10d5.htm#a6_23Brokers_183755]

Brokers [a05-7552_1ex10d5.htm#a6_23Brokers_183755]

 

 

6.24 [a05-7552_1ex10d5.htm#a6_24NoDefault_183757]

No Default [a05-7552_1ex10d5.htm#a6_24NoDefault_183757]

 

 

6.25 [a05-7552_1ex10d5.htm#a6_25Solvency_183800]

Solvency [a05-7552_1ex10d5.htm#a6_25Solvency_183800]

 

 

 

 

 

7. [a05-7552_1ex10d5.htm#Article7_AffirmativeCovenants_183807]

Affirmative Covenants
[a05-7552_1ex10d5.htm#Article7_AffirmativeCovenants_183807]

 

 

7.1 [a05-7552_1ex10d5.htm#a7_1FinancialStatements_183810]

Financial Statements [a05-7552_1ex10d5.htm#a7_1FinancialStatements_183810]

 

 

7.2 [a05-7552_1ex10d5.htm#a7_2CertificatesReportsOtherInfor_183848]

Certificates; Reports; Other Information
[a05-7552_1ex10d5.htm#a7_2CertificatesReportsOtherInfor_183848]

 

 

7.3 [a05-7552_1ex10d5.htm#a7_3MaintenanceOfExistenceAndProp_183855]

Maintenance of Existence and Properties
[a05-7552_1ex10d5.htm#a7_3MaintenanceOfExistenceAndProp_183855]

 

 

7.4 [a05-7552_1ex10d5.htm#a7_4InspectionOfPropertyBooksAndR_183909]

Inspection of Property; Books and Records; Discussions
[a05-7552_1ex10d5.htm#a7_4InspectionOfPropertyBooksAndR_183909]

 

 

7.5 [a05-7552_1ex10d5.htm#a7_5Notices_183912]

Notices [a05-7552_1ex10d5.htm#a7_5Notices_183912]

 

 

7.6 [a05-7552_1ex10d5.htm#a7_6Expenses_183926]

Expenses [a05-7552_1ex10d5.htm#a7_6Expenses_183926]

 

 

7.7 [a05-7552_1ex10d5.htm#a7_7PaymentOfIndemnifiedTaxesAndO_183932]

Payment of Indemnified Taxes and Other Taxes and Charges
[a05-7552_1ex10d5.htm#a7_7PaymentOfIndemnifiedTaxesAndO_183932]

 

 

7.8 [a05-7552_1ex10d5.htm#a7_8Insurance_183935]

Insurance [a05-7552_1ex10d5.htm#a7_8Insurance_183935]

 

 

7.9 [a05-7552_1ex10d5.htm#a7_9HazardousMaterials_183940]

Hazardous Materials [a05-7552_1ex10d5.htm#a7_9HazardousMaterials_183940]

 

 

7.10 [a05-7552_1ex10d5.htm#a7_10ComplianceWithLawsAndContrac_183954]

Compliance with Laws and Contractual Obligations; Payment of The Taxes
[a05-7552_1ex10d5.htm#a7_10ComplianceWithLawsAndContrac_183954]

 

 

7.11 [a05-7552_1ex10d5.htm#a7_11FurtherAssurances_183956]

Further Assurances [a05-7552_1ex10d5.htm#a7_11FurtherAssurances_183956]

 

 

7.12 [a05-7552_1ex10d5.htm#a7_12SinglePurposeEntities_184012]

Single Purpose Entities [a05-7552_1ex10d5.htm#a7_12SinglePurposeEntities_184012]

 

 

7.13 [a05-7552_1ex10d5.htm#a7_13ReitStatus_184014]

REIT Status [a05-7552_1ex10d5.htm#a7_13ReitStatus_184014]

 

 

7.14 [a05-7552_1ex10d5.htm#a7_14UseOfProceeds_184016]

Use of Proceeds [a05-7552_1ex10d5.htm#a7_14UseOfProceeds_184016]

 

 

7.15 [a05-7552_1ex10d5.htm#a7_15ManagementOfProjects_184019]

Management of Projects [a05-7552_1ex10d5.htm#a7_15ManagementOfProjects_184019]

 

 

 

 

 

8. [a05-7552_1ex10d5.htm#Article8_NegativeCovenants__184022]

Negative Covenants [a05-7552_1ex10d5.htm#Article8_NegativeCovenants__184022]

 

 

8.1 [a05-7552_1ex10d5.htm#a8_1Liens_184036]

Liens [a05-7552_1ex10d5.htm#a8_1Liens_184036]

 

 

8.2 [a05-7552_1ex10d5.htm#a8_2Indebtedness_184101]

Indebtedness [a05-7552_1ex10d5.htm#a8_2Indebtedness_184101]

 

 

8.3 [a05-7552_1ex10d5.htm#a8_3FundamentalChange_184103]

Fundamental Change [a05-7552_1ex10d5.htm#a8_3FundamentalChange_184103]

 

 

8.4 [a05-7552_1ex10d5.htm#a8_4Dispositions_184127]

Dispositions [a05-7552_1ex10d5.htm#a8_4Dispositions_184127]

 

 

8.5 [a05-7552_1ex10d5.htm#a8_5Investments_184133]

Investments [a05-7552_1ex10d5.htm#a8_5Investments_184133]

 

 

8.6 [a05-7552_1ex10d5.htm#a8_6TransactionsWithPartnersAndAf_184235]

Transactions with Partners and Affiliates
[a05-7552_1ex10d5.htm#a8_6TransactionsWithPartnersAndAf_184235]

 

 

8.7 [a05-7552_1ex10d5.htm#a8_7MarginRegulationsSecuritiesLa_184240]

Margin Regulations; Securities Laws
[a05-7552_1ex10d5.htm#a8_7MarginRegulationsSecuritiesLa_184240]

 

 

ii

--------------------------------------------------------------------------------


 

 

8.8 [a05-7552_1ex10d5.htm#a8_8OrganizationalDocuments_184242]

Organizational Documents
[a05-7552_1ex10d5.htm#a8_8OrganizationalDocuments_184242]

 

 

8.9 [a05-7552_1ex10d5.htm#a8_9FiscalYear__184321]

Fiscal Year [a05-7552_1ex10d5.htm#a8_9FiscalYear__184321]

 

 

8.10 [a05-7552_1ex10d5.htm#a8_10SeniorManagement__184324]

Senior Management [a05-7552_1ex10d5.htm#a8_10SeniorManagement__184324]

 

 

8.11 [a05-7552_1ex10d5.htm#a8_11Distributions_184328]

Distributions [a05-7552_1ex10d5.htm#a8_11Distributions_184328]

 

 

8.12 [a05-7552_1ex10d5.htm#a8_12FinancialCovenantsOfBorrower_184335]

Financial Covenants of Borrower Parties
[a05-7552_1ex10d5.htm#a8_12FinancialCovenantsOfBorrower_184335]

 

 

 

 

 

9. [a05-7552_1ex10d5.htm#Article9_EventsOfDefault_184416]

Events of Default [a05-7552_1ex10d5.htm#Article9_EventsOfDefault_184416]

 

 

 

 

 

10 [a05-7552_1ex10d5.htm#Article10_TheAgents_184512]

The Agents [a05-7552_1ex10d5.htm#Article10_TheAgents_184512]

 

 

10.1 [a05-7552_1ex10d5.htm#a10_1Appointment_184525]

Appointment [a05-7552_1ex10d5.htm#a10_1Appointment_184525]

 

 

10.2 [a05-7552_1ex10d5.htm#a10_2DelegationOfDuties_184527]

Delegation of Duties [a05-7552_1ex10d5.htm#a10_2DelegationOfDuties_184527]

 

 

10.3 [a05-7552_1ex10d5.htm#a0_3ExculpatoryProvisions_184543]

Exculpatory Provisions [a05-7552_1ex10d5.htm#a0_3ExculpatoryProvisions_184543]

 

 

10.4 [a05-7552_1ex10d5.htm#a10_4RelianceByTheAgents_184550]

Reliance by the Agents [a05-7552_1ex10d5.htm#a10_4RelianceByTheAgents_184550]

 

 

10.5 [a05-7552_1ex10d5.htm#a10_5NoticeOfDefault_184600]

Notice of Default [a05-7552_1ex10d5.htm#a10_5NoticeOfDefault_184600]

 

 

10.6 [a05-7552_1ex10d5.htm#a10_6NonrelianceOnAgentsAndOtherL_184606]

Non-Reliance on Agents and Other Lenders
[a05-7552_1ex10d5.htm#a10_6NonrelianceOnAgentsAndOtherL_184606]

 

 

10.7 [a05-7552_1ex10d5.htm#a10_7Indemnification_184618]

Indemnification [a05-7552_1ex10d5.htm#a10_7Indemnification_184618]

 

 

10.8 [a05-7552_1ex10d5.htm#a10_8AgentsInTheirIndividualCapac_184631]

Agents in Their Individual Capacity
[a05-7552_1ex10d5.htm#a10_8AgentsInTheirIndividualCapac_184631]

 

 

10.9 [a05-7552_1ex10d5.htm#a10_9SuccessorAdministrativeAgent_184633]

Successor Administrative Agent
[a05-7552_1ex10d5.htm#a10_9SuccessorAdministrativeAgent_184633]

 

 

10.10 [a05-7552_1ex10d5.htm#a10_10SuccessorCollateralAgent__184638]

Successor Collateral Agent
[a05-7552_1ex10d5.htm#a10_10SuccessorCollateralAgent__184638]

 

 

10.11 [a05-7552_1ex10d5.htm#a10_11LimitationsOnAgentsLiabilit_184647]

Limitations on Agents Liability
[a05-7552_1ex10d5.htm#a10_11LimitationsOnAgentsLiabilit_184647]

 

 

 

 

 

11. [a05-7552_1ex10d5.htm#Article11_MiscellaneousProvisions_184650]

Miscellaneous Provisions
[a05-7552_1ex10d5.htm#Article11_MiscellaneousProvisions_184650]

 

 

11.1 [a05-7552_1ex10d5.htm#a11_1NoAssignmentByBorrower_184707]

No Assignment by Borrower Parties
[a05-7552_1ex10d5.htm#a11_1NoAssignmentByBorrower_184707]

 

 

11.2 [a05-7552_1ex10d5.htm#a11_2Modification_184711]

Modification [a05-7552_1ex10d5.htm#a11_2Modification_184711]

 

 

11.3 [a05-7552_1ex10d5.htm#a11_3CumulativeRightsNoWaiver_184717]

Cumulative Rights; No Waiver
[a05-7552_1ex10d5.htm#a11_3CumulativeRightsNoWaiver_184717]

 

 

11.4 [a05-7552_1ex10d5.htm#a11_4EntireAgreement_184736]

Entire Agreement [a05-7552_1ex10d5.htm#a11_4EntireAgreement_184736]

 

 

11.5 [a05-7552_1ex10d5.htm#a11_5Survival_184742]

Survival [a05-7552_1ex10d5.htm#a11_5Survival_184742]

 

 

11.6 [a05-7552_1ex10d5.htm#a11_6Notices_184745]

Notices [a05-7552_1ex10d5.htm#a11_6Notices_184745]

 

 

11.7 [a05-7552_1ex10d5.htm#a11_7GoverningLaw_184748]

Governing Law [a05-7552_1ex10d5.htm#a11_7GoverningLaw_184748]

 

 

11.8 [a05-7552_1ex10d5.htm#a11_8AssignmentsParticipationsEtc_184752]

Assignments, Participations, Etc.
[a05-7552_1ex10d5.htm#a11_8AssignmentsParticipationsEtc_184752]

 

 

11.9 [a05-7552_1ex10d5.htm#a11_9Counterparts_184813]

Counterparts [a05-7552_1ex10d5.htm#a11_9Counterparts_184813]

 

 

11.10 [a05-7552_1ex10d5.htm#a11_10SharingOfPayments_184817]

Sharing of Payments [a05-7552_1ex10d5.htm#a11_10SharingOfPayments_184817]

 

 

11.11 [a05-7552_1ex10d5.htm#a11_11Confidentiality_184822]

Confidentiality [a05-7552_1ex10d5.htm#a11_11Confidentiality_184822]

 

 

11.12 [a05-7552_1ex10d5.htm#a11_12ConsentToJurisdiction_184826]

Consent to Jurisdiction
[a05-7552_1ex10d5.htm#a11_12ConsentToJurisdiction_184826]

 

 

11.13 [a05-7552_1ex10d5.htm#a11_13WaiverOfJuryTrial_184840]

Waiver of Jury Trial [a05-7552_1ex10d5.htm#a11_13WaiverOfJuryTrial_184840]

 

 

11.14 [a05-7552_1ex10d5.htm#a11_14Indemnity_184845]

Indemnity [a05-7552_1ex10d5.htm#a11_14Indemnity_184845]

 

 

11.15 [a05-7552_1ex10d5.htm#a11_15TelephonicInstruction_184913]

Telephonic Instruction [a05-7552_1ex10d5.htm#a11_15TelephonicInstruction_184913]

 

 

11.16 [a05-7552_1ex10d5.htm#a11_16MarshallingPaymentsSetAside_184917]

Marshalling; Payments Set Aside
[a05-7552_1ex10d5.htm#a11_16MarshallingPaymentsSetAside_184917]

 

 

11.17 [a05-7552_1ex10d5.htm#a11_17Setoff_184921]

Set-off [a05-7552_1ex10d5.htm#a11_17Setoff_184921]

 

 

11.18 [a05-7552_1ex10d5.htm#a11_18Severability_184930]

Severability [a05-7552_1ex10d5.htm#a11_18Severability_184930]

 

 

11.19 [a05-7552_1ex10d5.htm#a11_19NoThirdPartiesBenefited_184933]

No Third Parties Benefited
[a05-7552_1ex10d5.htm#a11_19NoThirdPartiesBenefited_184933]

 

 

11.20 [a05-7552_1ex10d5.htm#a11_20Time_184936]

Time [a05-7552_1ex10d5.htm#a11_20Time_184936]

 

 

11.21 [a05-7552_1ex10d5.htm#a11_21EffectivenessOfAgreement_184938]

Effectiveness of Agreement
[a05-7552_1ex10d5.htm#a11_21EffectivenessOfAgreement_184938]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE OF ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES:

 

Annex 1 [a05-7552_1ex10d5.htm#AnnexIGlossary_225217]

Glossary [a05-7552_1ex10d5.htm#AnnexIGlossary_225217]

 

 

SCHEDULES:

 

 

Schedule 5.1(2)

Additional Closing Conditions

 

 

Schedule 6.6

Material Litigation

 

 

Schedule 6.9

Subsidiary Entities

 

 

Schedule 6.11

ERISA

 

 

Schedule 6.14

Consents

 

 

Schedule 6.15

Hazardous Materials

 

 

Schedule 6.19

Insurance

 

 

Schedule 6.21

Indebtedness

 

 

Schedule 6.22

Real Property

 

 

Schedule 7.15

Wholly-Owned Projects with Non-Standard Management Agreements

 

 

Schedule 8.1

Additional Permitted Liens

 

 

Schedule 8.6

Transactions with Affiliates

 

 

Schedule 11.6

Addresses for Notices, Etc.

 

 

Schedule G-1

Percentage Share

 

 

Schedule G-2

Description of Guaranties

 

 

EXHIBITS:

 

 

Exhibit A

Form of Assignment and Acceptance Agreement

 

 

Exhibit B

Form of Closing Certificate

 

 

Exhibit C

Form of Compliance Certificate

 

 

Exhibit D-1

Form of Master Management Agreement

 

 

Exhibit D-2

Form of Rochester Management Agreement

 

 

Exhibit E-1

Form of Term Note

 

 

Exhibit E-2

Form of Interim Note

 

 

Exhibit F

Form of Rate Request

 

 

Exhibit G

Form of Guaranty

 

 

Exhibit H

Form of Pledge Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (the “Agreement”) is made and dated as of April 25, 2005,
by and among THE MACERICH PARTNERSHIP, L.P., a limited partnership organized
under the laws of the state of Delaware (“Macerich Partnership”), AS BORROWER;
THE MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II CORP., a
Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II LP, a Delaware
limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a Delaware
corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware limited
liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a Delaware
corporation (“Macerich TWC Corp.”); MACERICH TWC II LLC, a Delaware limited
liability company (“Macerich TWC LLC”); MACERICH WALLEYE LLC, a Delaware limited
liability company (“Macerich Walleye LLC”); IMI WALLEYE LLC, a Delaware limited
liability company (“IMI Walleye LLC”); and WALLEYE RETAIL INVESTMENTS LLC, a
Delaware limited liability company (“Walleye Investments LLC”) AS GUARANTORS;
THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively and severally, the
“Lenders”); and DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as Collateral
Agent for the Benefited Creditors.

 

RECITALS

 

A.                                   The Borrower has requested the Lenders to
extend credit to the Borrower in the form of a single disbursement term loan and
a single disbursement interim loan and that Deutsche Bank Trust Company Americas
act as administrative agent for the benefit of the Lenders with respect to such
credit extension.

 

B.                                     The Lenders party hereto have agreed to
extend such credit facility and Deutsche Bank Trust Company Americas has agreed
to act as administrative agent on behalf of the Lenders and as collateral agent
on behalf of the Benefited Creditors on the terms and subject to the conditions
set forth herein and in the other Loan Documents (as that term and capitalized
terms are defined in, or the location of the definitions thereof referenced in,
the Glossary attached hereto as Annex I and by this reference incorporated
herein).

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

ARTICLE 1.                                Credit Facility.

 

1.1                                 Loan Amounts.  On the terms and subject to
the conditions set forth herein:

 

(1)                                  The Term Lenders severally agree that they
shall fund their respective Percentage Shares of a term loan (the “Term Loan”),
in the amount of $450,000,000.  Principal amounts on the Term Loan that are
repaid or prepaid by the Borrower may not be re-borrowed.

 

1

--------------------------------------------------------------------------------


 

(2)                                  The Interim Lenders severally agree that
they shall fund their respective Percentage Shares of an interim loan (the
“Interim Loan”), in the amount of $650,000,000.  Principal amounts on the
Interim Loan that are repaid or prepaid by the Borrower may not be re-borrowed.

 

1.2                                 Funding of the Loans.

 

(1)                                  Each Term Lender shall make its Percentage
Share of the Term Loan available to the Administrative Agent, in same-day funds,
on the Closing Date at the Contact Office, ABA 021-001-033 for the
Administrative Agent’s Account No. 99-401-268, Ref: Macerich Partnership, no
later than 1:00 p.m. (New York time) on the Closing Date.

 

(2)                                  Each Interim Lender shall make its
Percentage Share of the Interim Loan available to the Administrative Agent, in
same-day funds, on the Closing Date at the Contact Office, ABA 021-001-033 for
the Administrative Agent’s Account No. 99-401-268, Ref: Macerich Partnership, no
later than 1:00 p.m. (New York time) on the Closing Date.

 

(3)                                  The failure of any Lender to advance its
Percentage Share of the Term Loan or the Interim Loan shall not relieve any
other Lender of its obligation hereunder to advance its Percentage Share of the
Term Loan or the Interim Loan, as applicable, but no Lender shall be responsible
for the failure of any other Lender to make its required advance.

 

1.3                                 Repayment of Principal.

 

(1)                                  Subject to (i) the amortization payment
provisions of Section 3.4 below, and (ii) any earlier acceleration of the Term
Loan following an Event of Default, the principal balance of the Term Loan shall
be payable in full on April 26, 2010 (the “Term Maturity Date”).

 

(2)                                  Subject to (i) the mandatory prepayment
provisions of Section 3.3(2) below, (ii) the Interim Loan extension provisions
of Section 1.4 below, and (iii) any earlier acceleration of the Interim Loan
following an Event of Default, the principal balance of the Interim Loan shall
be payable in full on April 25, 2006 (the “Original Interim Maturity Date”).

 

1.4                                 Interim Loan Extension.

 

(1)                                  Provided that no Potential Default or Event
of Default shall have occurred and be continuing, the Borrower shall have the
option, to be exercised by giving written notice to the Administrative Agent at
least thirty (30) days and not more than ninety (90) days prior to the Original
Interim Maturity Date, subject to the terms and conditions set forth in this
Agreement, to extend the Original Interim Maturity Date by six (6) months to
October 25, 2006 (the “First Extended Interim Maturity Date”).  The request by
the Borrower for the extension of the Original Interim Maturity Date shall
constitute a representation and warranty by the Borrower Parties that no
Potential Default or Event of Default then exists and that all of the conditions
set forth in Section 1.4(2) below shall have been satisfied on the Original
Interim Maturity Date.

 

2

--------------------------------------------------------------------------------


 

(2)                                  The obligations of the Administrative Agent
and the Lenders to extend the Original Interim Maturity Date as provided in
Section 1.4(1) shall be subject to the prior satisfaction of each of the
following conditions precedent as determined by the Administrative Agent in its
good faith judgment:  (A) on the Original Interim Maturity Date there shall
exist no Potential Default or Event of Default; (B) on the Original Interim
Maturity Date, the outstanding principal balance of the Interim Loan shall not
be greater than $300,000,000; (C) the Borrower shall have paid to the
Administrative Agent for the ratable benefit of the Interim Lenders an extension
fee (the “First Extension Fee”) equal to one-eighth of one percent (0.125%) of
the then outstanding principal balance of the Interim Loan (which fee the
Borrower hereby agrees shall be fully earned and nonrefundable under any
circumstances when paid); (D) the representations and warranties made by the
Borrower Parties in the Loan Documents shall be true and correct in all material
respects on the Original Interim Maturity Date (provided, however, that any
factual matters disclosed in the Schedules referenced in Article 6 shall be
subject to update in accordance with clause (E) below); (E) the Borrower shall
have delivered updates to the Administrative Agent of all the Schedules set
forth in Article 6 hereof and such updated Schedules shall be acceptable to the
Administrative Agent in its reasonable judgment; (F) the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating
that MAC and the Borrower are in compliance with the covenants set forth in
Article 8; (G) the Borrower shall have paid all reasonable out-of-pocket costs
and expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) by the Administrative Agent in connection with such extension; and
(H) the Guarantors and the Pledgors shall have acknowledged and ratified that
their obligations under the Guaranties and the Pledge Agreements remain in full
force and effect, and continue to guaranty or secure, as the case may be, the
Obligations under the Loan Documents, as extended.

 

(3)                                  In the event that the Original Interim
Maturity Date has been extended as provided in Sections 1.4(1) and (2), then
provided that no Potential Default or Event of Default shall have occurred and
be continuing, the Borrower shall have the option, to be exercised by giving
written notice to the Administrative Agent hereto at least thirty (30) days
prior to the First Extended Interim Maturity Date, subject to the terms and
conditions set forth in this Agreement, to extend the First Extended Interim
Maturity Date by an additional six (6) months to April 25, 2007 (the “Second
Extended Interim Maturity Date”).  The request by the Borrower for the further
extension of the First Extended Interim Maturity Date shall constitute a
representation and warranty by the Borrower Parties that no Potential Default or
Event of Default then exists and that all of the conditions set forth in
Section 1.4(4) below shall have been satisfied on the First Extended Interim
Maturity Date.

 

(4)                                  The obligations of the Administrative Agent
and the Lenders to extend the First Extended Interim Maturity Date as provided
in Section 1.4(3) shall be subject to the satisfaction of each of the following
conditions precedent as determined by the Administrative Agent in its good faith
judgment:  (A) on the First Extended Interim Maturity Date there shall exist no
Potential Default or Event of Default; (B) on the First Extended Interim
Maturity Date, the outstanding principal balance of the Interim Loan shall not
be greater than $150,000,000; (C) the Borrower shall have paid to the
Administrative Agent for the ratable benefit of the Interim Lenders an extension
fee (the “Second Extension Fee”) equal to one-fourth of one percent (0.25%) of
the then outstanding principal balance of the Interim Loan (which fee

 

3

--------------------------------------------------------------------------------


 

the Borrower hereby agrees shall be fully earned and nonrefundable under any
circumstances when paid); (D) the representations and warranties made by the
Borrower Parties in the Loan Documents shall be true and correct in all material
respects on the First Extended Interim Maturity Date (provided, however, that
any factual matters disclosed in the Schedules referenced in Article 6 shall be
subject to update in accordance with clause (E) below); (E) the Borrower shall
have delivered updates to the Administrative Agent of all the Schedules set
forth in Article 6 hereof and such updated Schedules shall be acceptable to the
Administrative Agent in its reasonable judgment; (F) the Borrower shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating
that MAC and the Borrower are in compliance with the covenants set forth in
Article 8; (G) the Borrower shall have paid all reasonable out-of-pocket costs
and expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) by the Administrative Agent in connection with such extension; and
(H) the Guarantors and the Pledgors shall have acknowledged and ratified that
their obligations under the Guaranties and the Pledge Agreements remain in full
force and effect, and continue to guaranty or secure, as the case may be, the
Obligations under the Loan Documents, as extended.

 

(5)                                  The Administrative Agent shall notify each
of the Lenders in the event that the Original Interim Maturity Date and the
First Extended Interim Maturity Date are extended as provided in this
Section 1.4.

 

1.5                                 Interest.  Interest shall be payable on the
outstanding principal balance of the Loans at the rates and on the dates set
forth in Sections 2.1 and 2.2 below.

 

ARTICLE 2.                                Interest Rate and Yield-Related
Provisions.

 

2.1                                 Applicable Interest Rate.  The outstanding
principal balance of the Loans and portions thereof shall bear interest from the
date disbursed to but not including the date of payment calculated at a per
annum rate equal to, at the option of and as selected by the Borrower from time
to time (subject to the provisions of Sections 2.3, 2.4, 2.5 and 2.12 below): 
(i) the Applicable LIBO Rate with respect to the Term Loan or the Interim Loan,
as applicable, for the selected Interest Period, or (ii) the Applicable Base
Rate with respect to the Term Loan or the Interim Loan, as applicable, during
the applicable interest calculation period.  Portions of the Loans bearing
interest at the Applicable LIBO Rate shall be referred to herein sometimes as
“LIBO Rate Loans” and portions of the Loans bearing interest at the Applicable
Base Rate shall be referred to herein as “Base Rate Loans”.

 

2.2                                 Payment of Interest.

 

(1)                                  The Borrower shall pay interest on Base
Rate Loans monthly, in arrears, on the last Business Day of each calendar month,
as set forth on an interest billing delivered by the Administrative Agent to the
Borrower (which delivery may be by facsimile transmission) no later than
1:00 p.m. (New York time) on such date.

 

(2)                                  The Borrower shall pay interest on LIBO
Rate Loans on the last day of the applicable Interest Period or, in the case of
LIBO Rate Loans with an Interest Period ending later than three months after the
date funded, converted or continued, at the end of each

 

4

--------------------------------------------------------------------------------


 

three month period from the date funded, converted or continued and on the last
day of the applicable Interest Period, as set forth on an interest billing
delivered by the Administrative Agent to the Borrower (which delivery may be by
facsimile transmission) no later than 1:00 p.m. (New York time) on such date.

 

2.3                                 Procedures for Interest Rate Election.

 

(1)                                  The Borrower may elect to have the Loans or
portions thereof funded on the Closing Date as LIBO Rate Loans and may from time
to time thereafter elect to convert portions of the Loans outstanding as Base
Rate Loans to LIBO Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 1:00 p.m. (New York time) on
the third Eurodollar Business Day preceding the proposed funding or conversion
date.

 

(2)                                  The Borrower may elect to have the Loans or
portions thereof funded on the Closing Date as Base Rate Loans and may from time
to time thereafter elect to convert portions of the Loans outstanding as LIBO
Rate Loans to Base Rate Loans by giving the Administrative Agent irrevocable
notice of such election no later than 1:00 p.m. (New York time) on the third
Eurodollar Business Day preceding the proposed funding or conversion date.

 

(3)                                  Subject to subsection (4) below, any LIBO
Rate Loan may be continued as such upon the expiration of the Interest Period
with respect thereto by the Borrower giving the Administrative Agent prior
irrevocable notice of such election on the third Eurodollar Business Day
preceding the proposed continuation date.  If the Borrower shall fail to give
notice of such continuation election, the Borrower shall be deemed to have
elected to convert any affected LIBO Rate Loan to a Base Rate Loan on the last
day of the applicable Interest Period.

 

(4)                                  No portion of the Loans shall be funded or
continued as a LIBO Rate Loan and no portion of the Loans shall be converted
into a LIBO Rate Loan if an Event of Default or Potential Default has occurred
and is continuing on the day occurring three Eurodollar Business Days prior to
the date of, or on the date of, the requested funding, continuation or
conversion.

 

(5)                                  Each Base Rate Loan shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and each LIBO Rate Loan shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
any Base Rate Loan or LIBO Rate Loan may be in such other amount (i) as may
result from a partial prepayment thereof pursuant to Section 3.3 or (ii) as may
equal all of the then remaining outstanding balance of the Term Loan or the
Interim Loan, as applicable.

 

(6)                                  Each request for the conversion or
continuation of a Base Rate Loan into a LIBO Rate Loan or of a LIBO Rate Loan
into a Base Rate Loan shall be evidenced by the timely delivery by the Borrower
to the Administrative Agent of a duly executed Rate Request (which delivery may
be by facsimile transmission).

 

(7)                                  In no event shall there at any time be LIBO
Rate Loans outstanding which are Interim Loans having more than six
(6) different Interest Periods or LIBO Rate Loans which are Term Loans having
more than six (6) different Interest Periods.

 

5

--------------------------------------------------------------------------------


 

(8)                                  The Borrower shall only request Interest
Periods of one, two, three or six months.

 

2.4                                 Inability to Determine Rate.  In the event
that the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that by reason
of circumstances affecting the interbank market adequate and reasonable means do
not exist for ascertaining the LIBO Rate for any Interest Period, the
Administrative Agent shall forthwith give telephonic notice of such
determination to each Lender and to the Borrower.  If such notice is given: 
(1) no portion of the Loans may be funded as a LIBO Rate Loan, (2) any Base Rate
Loan that was to have been converted to a LIBO Rate Loan shall, subject to the
provisions hereof, be continued as a Base Rate Loan, and (3) any outstanding
LIBO Rate Loan shall be converted, on the last day of the Interest Period
applicable thereto, to a Base Rate Loan.  Until such notice has been withdrawn
by the Administrative Agent, the Borrower shall not have the right to convert
any Base Rate Loan to a LIBO Rate Loan or to continue a LIBO Rate Loan as such. 
The Administrative Agent shall withdraw such notice in the event that the
circumstances giving rise thereto no longer pertain and that adequate and
reasonable means exist for ascertaining the LIBO Rate for the Interest Period
requested by the Borrower, and, following withdrawal of such notice by the
Administrative Agent, the Borrower shall have the right to convert any Base Rate
Loan to a LIBO Rate Loan and to continue any LIBO Rate Loan as such in
accordance with the terms and conditions of this Agreement.

 

2.5                                 Illegality.  Notwithstanding any other
provisions herein, if any law, regulation, treaty or directive issued by any
Governmental Authority or any change therein or in the interpretation or
application thereof, shall make it unlawful for any Lender to maintain LIBO Rate
Loans as contemplated by this Agreement:  (1) the commitment of such Lender
hereunder to continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall forthwith be cancelled, and (2) LIBO Rate Loans held by such Lender
then outstanding, if any, shall be converted automatically to Base Rate Loans at
the end of their respective Interest Periods or within such earlier period as
may be required by law.  In the event of a conversion of any LIBO Rate Loan
prior to the end of its applicable Interest Period, the Borrower hereby agrees
promptly to pay any Lender affected thereby, upon demand, the amounts required
pursuant to Section 2.9 below, it being agreed and understood that such
conversion shall constitute a prepayment for all purposes hereof.  The
provisions hereof shall survive the termination of this Agreement and payment of
all other Obligations.

 

2.6                                 Funding.  Each Lender shall be entitled to
fund all or any portion of its Percentage Share of the Term Loan or the Interim
Loan, as applicable, in any manner it may determine in its sole discretion,
including, without limitation, in the Grand Cayman inter-bank market, the London
inter-bank market and within the United States, but all calculations and
transactions hereunder shall be conducted as though all Lenders actually fund
all LIBO Rate Loans through the purchase of offshore dollar deposits in the
amount of such Lender’s Percentage Share of the relevant LIBO Rate Loan with a
maturity corresponding to the applicable Interest Period.

 

6

--------------------------------------------------------------------------------


 

2.7                                 Requirements of Law; Increased Costs.

 

(1)                                  Subject to the provisions of Section 2.10
(which shall be controlling with respect to the matters covered thereby), in the
event that any applicable law, order, regulation, treaty or directive issued by
any central bank or other governmental authority, agency or instrumentality or
in the governmental or judicial interpretation or application thereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) issued by any central bank or other governmental authority,
agency or instrumentality:

 

(A)                              Does or shall subject any Lender to any Taxes
of any kind whatsoever with respect to this Agreement or the Loans, or change
the basis of determining the Taxes imposed on payments to such Lender of
principal, fee, interest or any other amount payable hereunder (except for
change in the rate of tax on the overall net income of such Lender);

 

(B)                                Does or shall impose, modify or hold
applicable any reserve, capital requirement, special deposit, compulsory loan or
similar requirements against assets held by, or deposits or other liabilities in
or for the account of, advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender which are not otherwise
included in the determination of interest payable on the Obligations; or

 

(C)                                Does or shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining its Percentage Share of the Term Loan or the
Interim Loan, as applicable, or to reduce any amount receivable in respect
thereof or the rate of return on the capital of such Lender or any corporation
controlling such Lender, then, in any such case, the Borrower shall, without
duplication of amounts payable pursuant to Section 2.10, promptly pay to such
Lender, upon its written demand made through the Administrative Agent, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amounts receivable or rate of return as determined by such Lender
with respect to this Agreement or such Lender’s Percentage Share of the Term
Loan or Interim Loan, as applicable, so long as such Lender requires
substantially all obligors under other commitments of this type made available
by such Lender to similarly so compensate such Lender.

 

(2)                                  If a Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.7, it shall promptly notify the
Borrower of the event by reason of which it has become so entitled.  A
certificate as to any additional amounts so claimed payable containing the
calculation thereof in reasonable detail submitted by a Lender to the Borrower,
accompanied by a certification that such Lender has required substantially all
obligors under other commitments of this type made available by such Lender to
similarly so compensate such Lender, shall constitute prima facie evidence
thereof; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.7 for any increased costs or reduction in respect of
a period occurring more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation.

 

7

--------------------------------------------------------------------------------


 

(3)                                  Other than as expressly provided in this
Section 2.7, failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.7 shall not constitute a waiver of such Lender’s
right to demand such compensation.  The provisions of this Section 2.7 shall
survive the termination of this Agreement and payment of the Loans and all other
Obligations.

 

2.8                                 Obligation of Lenders to Mitigate;
Replacement of Lenders.  Each Lender agrees that:

 

(1)                                  As promptly as reasonably practicable after
the officer of such Lender responsible for administering such Lender’s
Percentage Share of the Term Loan or the Interim Loan, as applicable, becomes
aware of any event or condition that would entitle such Lender to receive
payments under Section 2.7 above or Section 2.10 below or to cease maintaining
LIBO Rate Loans under Section 2.5 above, such Lender will use reasonable
efforts:  (i) to maintain its Percentage Share of the Term Loan or Interim Loan,
as applicable, through another lending office of such Lender or (ii) take such
other measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.7 above or pursuant to Section 2.10 below would be
materially reduced or eliminated or the conditions rendering such Lender
incapable of maintaining LIBO Rate Loans under Section 2.5 above no longer would
be applicable, and if, as determined by such Lender in its sole discretion, the
maintaining of such LIBO Rate Loans through such other lending office or in
accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such LIBO Rate Loans or the interests of such
Lender.

 

(2)                                  If the Borrower receives a notice pursuant
to Section 2.7 above or pursuant to Section 2.10 below or a notice pursuant to
Section 2.5 above stating that a Lender is unable to maintain LIBO Rate Loans
(for reasons not generally applicable to the Required Lenders), so long as
(i) no Potential Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower has obtained a commitment from another Lender or
an Eligible Assignee to purchase at par such Lender’s Percentage Share of the
Term Loan and the Interim Loan and accrued interest and fees and to assume all
obligations of the Lender to be replaced under the Loan Documents and (iii) such
Lender to be replaced is unwilling to withdraw the notice delivered to the
Borrower, upon thirty (30) days’ prior written notice to such Lender and the
Administrative Agent, the Borrower may require, at the Borrower’s expense, the
Lender giving such notice to assign, without recourse, all of its Percentage
Share of the Term Loan and the Interim Loan and accrued interest and fees to
such other Lender or Eligible Assignee pursuant to the provisions of
Section 11.8 below.

 

2.9                                 Funding Indemnification.  In addition to all
other payment obligations hereunder, in the event:  (1) any LIBO Rate Loan is
prepaid prior to the last day of the applicable Interest Period, whether
following a voluntary prepayment, a mandatory prepayment or otherwise, or
(2) the Borrower shall fail to borrow the Loans on the Closing Date (to the
extent the Borrower has requested that the Loans or portions thereof be
initially funded as a LIBO Rate Loan), or to continue or to make a conversion to
a LIBO Rate Loan after the Borrower has given notice thereof as required
hereunder, then the Borrower shall immediately pay to each Lender which would
have funded the requested LIBO Rate Loan or holding the LIBO Rate Loans

 

8

--------------------------------------------------------------------------------


 

prepaid or not continued or converted, through the Administrative Agent, an
additional premium sum compensating such Lender for losses, costs and expenses
incurred by such Lender in connection with such prepayment or such failure to
borrow, continue or convert.  Without limiting the foregoing, such compensation
shall include an amount equal to the present value (using as the discount rate
an interest rate equal to the rate determined under (2) below) of the excess, if
any, of (1) the amount of interest which otherwise would have accrued on the
principal amount so paid, prepaid, converted or continued (or not converted,
continued or borrowed) (the “Incremental Payment”) for the period from the date
of such payment, prepayment, conversion or continuation (or failure to convert,
continue or borrow) to the last day of the then current applicable Interest
Period (or, in the case of a failure to convert, continue or borrow, to the last
day of the applicable Interest Period which would have commenced on the date
specified therefore in the relevant notice) at the applicable LIBO Rate provided
for herein with respect to such Incremental Payment, over (2) the amount of
interest that would have accrued (as reasonably determined by such Lender),
based upon the interest rate which such Lender would have bid in the London
interbank market for Dollar deposits, on amounts comparable to the Incremental
Payment and maturities comparable to such period.  A determination of any Lender
as to the amounts payable pursuant to this Section 2.9 shall be conclusive
absent manifest error.

 

2.10                           Taxes.

 

(1)                                  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.10) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(2)                                  In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(3)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) Business Days after
written demand therefore, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.10) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest (except to the extent such penalties and/or interest arise as a result
of a Lender’s delay in dealing with any such Indemnified Tax) and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

9

--------------------------------------------------------------------------------


 

(4)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(5)                                  Each Foreign Lender shall deliver to the
Borrower (with copies to the Administrative Agent) on or before the date hereof
(or in the case of a Foreign Lender who became a Lender by way of an assignment,
on or before the date of the assignment) or at least five (5) Business Days
prior to the first date for any payment herewith to such Lender, and from time
to time as required for renewal under applicable law, such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including, without limitation, Internal Revenue Service
Form W-8BEN or W-ECI, as appropriate, and any other certificate or statement of
exemption required by Section 871(h) or Section 881(c) of the Code or any
subsequent version thereof, properly completed and duly executed by such Lender
establishing that payments to such Lender hereunder are not subject to
withholding under the Code (“Evidence of No Withholding”).  Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent of any change in
its applicable lending office and upon written request of the Borrower or the
Administrative Agent shall, prior to the immediately following due date of any
payment by the Borrower hereunder or under any other Loan Document, deliver
Evidence of No Withholding to the Borrower and the Administrative Agent.  The
Borrower shall be entitled to rely on such forms in its possession until receipt
of any revised or successor form pursuant to this Section 2.10(5).  If a Lender
fails to provide Evidence of No Withholding as required pursuant to this
Section 2.10(5), then (i) the Borrower (or the Administrative Agent) shall be
entitled to deduct or withhold from payments to Administrative Agent or such
Lender as a result of such failure, as required by law, and (ii) the Borrower
shall not be required to make payments of additional amounts with respect to
such withheld Taxes pursuant to Section 2.10(1) to the extent such withholding
is required solely by reason of the failure of such Lender to provide the
necessary Evidence of No Withholding.

 

(6)                                  Any Foreign Lender that does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Documents (for example, in the
case of a typical participation by such Lender) shall deliver to the Borrower
(with copies to the Administrative Agent and in such number of copies as shall
be requested by the recipient), on or prior to the date such Foreign Lender
becomes a Lender, or on such later date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, required for renewal under applicable
law:

 

(A)                              duly executed and properly completed copies of
the forms and statements required to be provided by such Foreign Lender under
Section 2.10(5), to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account and is providing Evidence
of No Withholding, and

 

(B)                                copies of the Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any

 

 

10

--------------------------------------------------------------------------------


 

other certificate or statement of exemption required under the Internal Revenue
Code or the regulations thereunder, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.

 

(7)                                  Any Lender that is not a Foreign Lender and
has not otherwise established to the reasonable satisfaction of the Borrower and
the Administrative Agent that it is an exempt recipient (as defined in
section 6049(b)(4) of the Internal Revenue Code and the United States Treasury
Regulations thereunder) shall deliver to the Borrower (with copies to the
Administrative Agent and in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of the Borrower or the Administrative Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9.

 

(8)                                  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.10, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.10 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

2.11                           [RESERVED]

 

2.12                           Post-Default Interest.  During such time as there
shall have occurred and be continuing an Event of Default, all Obligations
outstanding shall, at the election of the Administrative Agent, bear interest at
a per annum rate equal to (a) for any LIBO Rate Loan, two percent (2.0%) above
the applicable rate of interest in effect during the applicable calculation
period and (b) for any other obligation, two percent (2%) above the Applicable
Base Rate in effect during the applicable calculation period (whether or not
such Applicable Base Rate shall otherwise have been elected by the Borrower in
accordance with this Agreement).

 

2.13                           Computations.  All computations of interest and
fees payable hereunder shall be based upon a year of 360 days for the actual
number of days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year).

 

11

--------------------------------------------------------------------------------


 

ARTICLE 3.                                Payments.

 

3.1                                 Evidence of Indebtedness.  The obligation of
the Borrower to repay the Term Loan and the Interim Loan shall be evidenced by
notations on the books and records of the Lenders.  Such books and records shall
constitute prima facie evidence thereof.  Any failure to record the interest
rate applicable thereto or any other information regarding the Obligations, or
any error in doing so, shall not limit or otherwise affect the obligation of the
Borrower with respect to any of the Obligations.  Upon the request of a Term
Lender, the Borrower shall promptly execute and deliver to such Term Lender a
Note evidencing such Term Lender’s Percentage Share of the Term Loan.  Upon the
request of an Interim Lender, the Borrower shall promptly execute and deliver to
such Interim Lender a Note evidencing such Interim Lender’s Percentage Share of
the Interim Loan.

 

3.2                                 Nature and Place of Payments.  All payments
made on account of the Obligations shall be made by the Borrower, without setoff
or counterclaim, in lawful money of the United States of America in immediately
available same day funds, free and clear of and without deduction for any
Indemnified Taxes or Other Taxes, fees or other charges of any nature whatsoever
imposed by any taxing authority and must be received by the Administrative Agent
by 1:00 p.m. (New York time) on the day of payment, it being expressly agreed
and understood that if a payment is received after 1:00 p.m. (New York time) by
the Administrative Agent, such payment will be considered to have been made by
the Borrower on the next succeeding Business Day and interest thereon shall be
payable by the Borrower at the rate otherwise applicable thereto during such
extension.  All payments on account of the Obligations shall be made to the
Administrative Agent through the Contact Office.  If any payment required to be
made by the Borrower hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the then applicable rate
during such extension.

 

3.3                                 Prepayments.

 

(1)                                  Upon not less than one (1) Business Day’s
prior written notice (in the case of Base Rate Loans or LIBO Rate Loans with
Interest Periods expiring on the date of payment) or three (3) Eurodollar
Business Days’ prior written notice (in the case of LIBO Rate Loans with an
Interest Period not expiring on the date of payment) to the Administrative Agent
(which shall promptly provide telephonic notice of the receipt thereof to each
of the applicable Lenders), the Borrower may voluntarily prepay principal
amounts outstanding under the Interim Loan or the Term Loan in whole or in part;
provided, however, that (i) voluntary prepayments shall be in the minimum amount
of $1,000,000 and integral multiples of $100,000 in excess thereof and
(ii) voluntary prepayments of the Term Loan shall not be permitted so long as
any portion of the Interim Loan remains outstanding.  Voluntary prepayments of
principal of the Term Loan pursuant to this Section 3.3(1) shall be credited
against the principal amortization payments of the Term Loan required under
Section 3.4 in inverse order.  Voluntary prepayments of principal of the Interim
Loan pursuant to this Section 3.3(1), shall not relieve the Borrower from the
obligation to make prepayments of the Interim Loan pursuant to Section 3.3(2).

 

(2)                                  Until the payment in full of all the
outstanding principal amount of the Interim Loan, to the extent that the
Borrower or its Affiliates from time to time consummate any transactions of the
types described below, the Borrower shall remit to the Administrative

 

12

--------------------------------------------------------------------------------


 

Agent as a mandatory prepayment for application against the outstanding
principal balance of the Interim Loan:

 

(A)                              Concurrently with the consummation of any
Disposition or Financing, that dollar amount equal to one hundred percent (100%)
of Net Cash Proceeds in respect of such Disposition or Financing; provided that
with respect to a Disposition, no such prepayment shall be required if and to
the extent that each of the following conditions is satisfied: (i) such
Disposition occurs as part of a Like-Kind Exchange; (ii) the Exchange Property
is acquired by the Macerich Entity engaged in such Disposition or a Wholly-Owned
Subsidiary of such Macerich Entity substantially concurrently with such
Disposition, or, if not substantially concurrently, then in accordance with all
deferred Like Kind Exchange requirements under the Code, including: (A) deposit
of the Net Cash Proceeds in a qualifying escrow account; (B) identifying the
Exchange Property within the qualifying period provided under the Code; and
(C) consummating the Like Kind Exchange within six months after the subject
Disposition; and (iii) to the extent there are any Net Cash Proceeds in excess
of the purchase price for the Exchange Property, one hundred percent (100%) of
such sums are remitted to the Administrative Agent as a mandatory prepayment
pursuant to this Section 3.3(2); provided, further, no such prepayment shall be
required with respect to a Financing of the Lakewood Center Property.

 

(B)                                Concurrently with the consummation of any
such transaction, that dollar amount equal to one hundred percent (100%) of Net
Cash Proceeds in respect of the issuance of debt or equity Securities by MAC or
any Subsidiary Entities (but in all events any such debt or equity issuance
shall otherwise comply with the terms of this Agreement).

 

(C)                                With respect to any principal payments
received by any Macerich Entity in respect of any Disposition Promissory Note,
(i) for any payment of $1,000,000 or more, promptly, but in no event more than
three (3) Business Days after the subject payment, one hundred percent (100%) of
any such principal payment; and (ii) for any payment of less than $1,000,000, on
the first day of first fiscal quarter following the receipt of such payment, one
hundred percent (100%) of such principal payment; provided that if the aggregate
amount of all such principal payments received and not applied pursuant to this
clause (C) equals or exceeds $1,000,000, then one hundred percent (100%) of such
aggregate amount, promptly, but in no event more than three (3) Business Days
after receipt of the principal payment which causes such amount to equal or
exceed $1,000,000.

 

(3)                                  Notwithstanding Section 3.3(2) above, no
such prepayment shall be required if and to the extent that: (i) concurrently
with the consummation of the subject Disposition or Financing, the Borrower
shall provide an Officer’s Certificate to the Administrative Agent certifying
that such Net Cash Proceeds will be utilized to either (x) purchase designated
Unaffiliated Partner Interests, or (y) make designated capital improvements to
one or more specified Westcor Assets or Wilmorite Assets, each within one
hundred and eighty (180) days (or such longer period of time as the
Administrative Agent may approve in its reasonable judgment) of the consummation
of such Disposition or Financing (the “Proceeds Expenditure Date”); 
(ii) concurrently with the consummation of the subject Disposition or Financing,
such Net Cash Proceeds shall be deposited in an account (the “Proceeds
Expenditure Account”) pursuant to an account agreement in form and substance
reasonably acceptable to the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent, provided, that (w) the Proceeds Expenditure Account shall
be interest bearing and all interest earned on Net Cash Proceeds deposited into
the Proceeds Expenditure Account shall be for the account of the Borrower and,
so long as no Potential Default or Event of Default has occurred and is
continuing, the Borrower shall be permitted to withdraw such interest, without
further approval from the Administrative Agent, (x) so long as no Potential
Default or Event of Default has occurred and is continuing, the Borrower shall
be permitted to withdraw such deposited sums, without further approval of
Administrative Agent, solely for the purposes set forth in clause (i) above, (y)
the Borrower shall certify in a Compliance Certificate delivered at the end of
each fiscal quarter that the proceeds (other than interest accrued on deposited
sums) withdrawn from the Proceeds Expenditure Account were used for the purposes
set forth in clause (i) above (and such sums may be withdrawn in respect of
designated improvement expenses or acquisition costs for designated Unaffiliated
Partner Interest incurred prior to the subject Disposition or Financing if such
sums were incurred not more than 180 calendar days prior to such Disposition or
Financing and Borrower have provided written notice to Administrative Agent of
such anticipated use of Net Cash Proceeds within 90 days after such expenses are
incurred) and (z) the Administrative Agent shall have, on behalf of itself and
the Lenders (and Borrower hereby grants Administrative Agent), a perfected
security interest in the Proceeds Expenditure Account and all funds deposited
therein; and (iii) on or prior to the Proceeds Expenditure Date, all sums
deposited in the Proceeds Expenditure Account shall be expended in accordance
with the terms of this Section 3.3(3), and if not so expended shall promptly be
delivered to the Administrative Agent for application to the principal amount of
the Interim Loan.  In the event, on the Proceeds Expenditure Date, Borrower has
incurred specific liabilities with respect to designated capital improvements or
acquisition costs for designated Unaffiliated Partner Interests and
Administrative Agent has determined in its reasonable judgment that such
improvements or Unaffiliated Partner Interests acquisition will be completed in
a timely manner, Borrower may withdraw funds from the Proceeds Expenditure
Account to pay for such incurred liabilities even if Borrower has not then paid
for such liability expenses and the improvements or Unaffiliated Partner
Interests acquisition are not then completed.  If an Event of Default occurs at
any time, all sums deposited in the Proceeds Expenditure Account shall be
disbursed to Administrative Agent and applied in accordance with Section 3.5.

 

(4)                                  In the event (i) no Potential Default or
Event of Default exists and is continuing and (ii) the amount of prepayment
required to be made pursuant to this Section 3.3 shall exceed the aggregate
principal amount of the applicable outstanding Base Rate Loans (the amount of
any such excess being called the “Excess Amount”), the Borrower shall have the
right, in lieu of making such prepayment in full at such time, to prepay all the
outstanding Base Rate Loans and to deposit an amount equal to the Excess Amount
with the Administrative Agent in a cash collateral account maintained by and in
the sole dominion and control of the Administrative Agent and otherwise subject
to an account agreement in form and substance reasonably satisfactory to the
Administrative Agent.  Any amounts so deposited shall be held by the
Administrative Agent as collateral for the Obligations and applied to the
prepayment of the applicable LIBO Rate Loans, in the order instructed by the
Borrower or if no instructions are timely provided as directed, as determined by
the Administrative Agent, at the end of the current Interest Periods applicable
thereto.  On any Business Day on which (x) collected amounts remain on deposit
in or to the credit of such cash collateral account after giving effect to the
payments made on such day pursuant to Section 3.3 and (y) the Borrower shall
have delivered to the Administrative Agent a written request or a telephonic
request (which shall be promptly

 

14

--------------------------------------------------------------------------------


 

confirmed in writing) that such remaining collected amounts be invested in the
Cash Equivalents specified in such request, the Administrative Agent shall use
its reasonable efforts to invest such remaining collected amounts in such Cash
Equivalents; provided, however, that (A) the Administrative Agent shall have
continuous dominion and full control over any such investments (and over any
interest and proceeds that accrue thereon), (B) the Administrative Agent shall
have otherwise determined in good faith that a perfected security interest shall
be maintained in respect of all funds (including interest on and proceeds of the
Cash Equivalents) deposited in such cash collateral account, and (C) no Cash
Equivalents shall mature after the end of the Interest Period in respect of
which it is to be applied.  Under no circumstance shall the Borrower have any
right to withdraw any amount from such cash collateral account or cause the
Administrative Agent to apply such sums for any purpose other than the
application of such funds to repay the applicable LIBO Rate Loans and accrued
interest thereon.  Upon the occurrence of an Event of Default, all sums
deposited with the Administrative Agent may be applied to the Obligations in
accordance with this Agreement.

 

(5)                                  The Borrower shall pay in connection with
any prepayment hereunder all interest accrued but unpaid on that portion of any
Loans to which such prepayment is applied, and in the case of prepayment of any
portion of the Loans constituting LIBO Rate Loans, all amounts payable pursuant
to Section 2.9 above, concurrently with payment of any principal amounts.

 

(6)                                  Prior to the occurrence of an Event of
Default and acceleration of the Obligations, prepayments shall be applied first
to Base Rate Loans to the extent possible and then to LIBO Rate Loans.

 

3.4                                 Amortization.

 

(1)                                  The Borrower shall make quarterly principal
amortization payments to Administrative Agent, for the benefit of the Term
Lenders, in the amount of $1,875,000, beginning on July 31, 2008 and continuing
thereafter on the same calendar of each January, April, July and October until
the Term Maturity Date.  Such mandatory amortization payments shall be reduced
in inverse order by any voluntary payments of the Term Loan made by the Borrower
pursuant to Section 3.3(1).  To the extent not previously paid in full, the
remaining balance of the Term Loan shall be due and payable on the Term Maturity
Date.

 

(2)                                  To the extent not previously paid in full,
the remaining balance of the Interim Loan shall be due and payable on the
Interim Maturity Date.

 

3.5                                 Allocation of Payments Received.

 

(1)                                  Prior to the occurrence of an Event of
Default and acceleration of the Obligations, and unless otherwise expressly
provided herein, all amounts received by the Administrative Agent (i) on account
of the Obligations with respect to the Term Loan shall be disbursed by the
Administrative Agent to the Term Lenders pro rata in accordance with their
respective Percentage Shares, and (ii) on account of the Obligations with
respect to the Interim Loan shall be disbursed by the Administrative Agent to
the Interim Lenders pro rata in accordance with their respective Percentage
Shares, in each case, by wire transfer of like funds

 

15

--------------------------------------------------------------------------------


 

received on the date of receipt if received by the Administrative Agent before
1:00 p.m. (New York time) or if received later, by 1:00 p.m. (New York time) on
the next succeeding Business Day, without further interest payable by the
Administrative Agent.

 

(2)                                  Following the occurrence of an Event of
Default and acceleration of the Obligations, all amounts received by the
Administrative Agent on account of the Obligations, shall be promptly disbursed
by the Administrative Agent as follows:

 

(A)                              First, to the payment of expenses incurred by
the Administrative Agent in the performance of its duties and the enforcement of
the rights of the Lenders under the Loan Documents, including, without
limitation, all costs and expenses of collection, reasonable attorneys’ fees
(including all allocated costs of internal counsel), court costs and other
amounts payable as provided in Section 7.6 below;

 

(B)                                Then, to the Lenders, pro rata in accordance
with their total outstanding accrued and unpaid interest on the Loans, until all
interest accrued on the Loans has been paid in full;

 

(C)                                Then, to the Lenders, pro rata in accordance
with their outstanding principal amount of the Loans, until all principal of the
Loans has been paid in full;

 

(D)                               Then, to the Lenders, pro rata in accordance
with the amount, expressed as a percentage, which the amount of remaining
Obligations owed to such Lenders bears to all other Obligations held by all
Lenders, until all other Obligations have been paid in full.

 

(3)                                  The order of priority set forth in
Section 3.5(2) and the related provisions of this Agreement are set forth solely
to determine the rights and priorities of the Administrative Agent and the other
Lenders as among themselves.  The order of priority set forth in clauses
(B) through (D) of Section 3.5(2) may at any time and from time to time be
changed by the Required Lenders without necessity of notice to or consent of or
approval by the Borrower or any other Person.  The order of priority set forth
in clause (A) of Section 3.5(2) may be changed only with the prior written
consent of the Administrative Agent.

 

ARTICLE 4.                                Credit Support.

 

4.1                                 REIT Guaranty.  As credit support for the
Obligations, on or before the Closing Date MAC shall execute and deliver to the
Administrative Agent, for the benefit of the Lenders, the REIT Guaranty.

 

4.2                                 Other Guaranties.  As credit support for the
Obligations, on or before the Closing Date, the Westcor Guarantors, the
Wilmorite Guarantors and the Affiliate Guarantors shall each execute and deliver
to the Administrative Agent, for the benefit of the Lenders, a Subsidiary
Guaranty.  Upon the acquisition of any Project after the Closing Date by any
Borrower Party or Wholly-Owned Subsidiary thereof, in the event at the time of
acquisition the principal Property comprising such Project is unencumbered by
any Lien in respect of Borrowed Indebtedness (an “Unencumbered Property”), and
there is no Financing with respect to such Unencumbered Property within sixty
(60) days of its acquisition, if the Interim Loan has not

 

16

--------------------------------------------------------------------------------


 

been paid in full, or within ninety (90) days of its acquisition, if the Interim
Loan has been repaid in full, such Person, if such Person is not already a
Guarantor (each a “Supplemental Guarantor”), shall:  (a) execute and deliver to
the Administrative Agent, for the benefit of the Lenders, a Guaranty in the form
of Exhibit G hereto pursuant to which such Supplemental Guarantor will
unconditionally guarantee the Obligations from time to time owing to the
Lenders, (b) execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such other documents or legal opinions required by the
Administrative Agent confirming the authorization, execution and delivery and
enforceability (subject to customary exceptions) of the Guaranty by such
Supplemental Guarantor, and (c) deliver copies of its Organizational Documents,
certified by the Secretary or an Assistant Secretary of such Supplemental
Guarantor (or if such Person is a limited partnership or limited liability
company, an authorized representative of its general partner or manager) as of
the date delivered as being accurate and complete.  Upon the Disposition of any
Affiliate Guarantor or Supplemental Guarantor or the Disposition or Financing of
all Unencumbered Property owned by such Affiliate Guarantor or Supplemental
Guarantor and the corresponding payment of all sums due (if any) to the extent
required pursuant to Section 3.3 hereof in connection with such Disposition or
Financing, the Administrative Agent shall release the guaranty executed by such
Person pursuant to this Section 4.1.

 

4.3                                 Pledge Agreements.  As credit support for
the Aggregate Obligations, on or before the Closing Date, Macerich Partnership,
MAC, and the other Pledgors shall each execute and deliver to the Collateral
Agent, a Pledge Agreement, pursuant to which each of them shall pledge to the
Collateral Agent, for the ratable benefit of the Benefited Creditors, all of its
direct and indirect ownership interest in the Subsidiary Entities identified
therein.  Upon the Disposition of the pledged equity of any Affiliate Guarantor
or Supplemental Guarantor by any Pledgor in accordance with the provisions of
this Agreement and the Pledge Agreement and the corresponding payment of all
sums due to the extent required pursuant to Section 3.3 hereof in connection
with such Disposition, the Collateral Agent shall release the pledged equity of
the Person subject to such disposition.

 

4.4                                 Wilmorite Release.  On not less than five
(5) Business Days written notice from the Borrower to the Administrative Agent,
the Borrower may request a release of IMI Walleye LLC and Walleye Investments
LLC as Subsidiary Guarantors, and such release shall occur on the date requested
by the Borrower (such date, the “Wilmorite Release Date”) provided that the
following conditions are satisfied:

 

(1)                                  The Wilmorite JV Investment shall have
occurred on or prior to the Wilmorite Release Date; and

 

(2)                                  On the Wilmorite Release Date, no Potential
Default or Event of Default shall have occurred and be continuing.

 

ARTICLE 5.                                Conditions Precedent.

 

5.1                                 Conditions to Funding of the Loans.  As
conditions precedent to the agreement of the Lenders to fund their respective
Percentage Shares of the Term Loan and their respective Percentage Shares of the
Interim Loan:

 

17

--------------------------------------------------------------------------------


 

(1)                                  The Borrower Parties shall have delivered
or shall have caused to be delivered to the Administrative Agent, in form and
substance satisfactory to the Lenders and their counsel and duly executed by the
appropriate Persons (with sufficient copies for each of the Lenders), each of
the following:

 

(A)                              This Agreement;

 

(B)                                To the extent requested by any Term Lender
pursuant to Section 3.1 above, a Term Note payable to such Term Lender, and to
the extent requested by any Interim Lender pursuant to Section 3.1 above, an
Interim Note payable to such Interim Lender;

 

(C)                                The REIT Guaranty and the Subsidiary
Guaranties;

 

(D)                               The Pledge Agreements;

 

(E)                                 A certificate of the Secretary or Assistant
Secretary of the general partner or managing member of those Borrower Parties
which are partnerships or limited liability companies attaching copies of
resolutions duly adopted by the Board of Directors of such general partner or
managing member approving the execution, delivery and performance of the Loan
Documents on behalf of such Borrower Parties and certifying the names and true
signatures of the officers of such general partner or managing member authorized
to sign the Loan Documents to which such Borrower Parties are party;

 

(F)                                 A certificate or certificates of the
Secretary or an Assistant Secretary of those Borrower Parties which are
corporations attaching copies of resolutions duly adopted by the Board of
Directors of such Borrower Parties approving the execution, delivery and
performance of the Loan Documents to which such Borrower Parties are party and
certifying the names and true signatures of the officers of each of such
Borrower Parties authorized to sign the Loan Documents on behalf of such
Borrower Parties;

 

(G)                                (i) An opinion of counsel for the Borrower
Parties as of the Closing Date, in form and substance reasonably acceptable to
the Administrative Agent and the Lenders; and (ii) an opinion of counsel for
MAC, in form and substance reasonably acceptable to the Administrative Agent and
the Lenders, regarding MAC’s status as a REIT.

 

(H)                               Copies of the Certificate of Incorporation,
Certificate of Formation, or Certificate of Limited Partnership of each of the
Borrower Parties, certified by the Secretary of State of the state of formation
of such Person as of a recent date; provided that if there has been no amendment
or modification to the aforementioned documents since they were delivered to the
Administrative Agent on July 30, 2004, then each Borrower Party may deliver a
certificate from the Secretary or an Assistant Secretary of such Borrower Party
(or if such Person is a limited partnership, an authorized representative of its
general partner) as of the date of this Agreement certifying that the documents
as previously delivered are true and correct and that there have been no
amendments or changes to such documents;

 

(I)                                    Copies of the Organizational Documents of
each of the Borrower Parties (unless delivered pursuant to clause (H) above)
certified by the Secretary or an Assistant Secretary of such Person (or if such
Person is a limited partnership or limited liability

 

18

--------------------------------------------------------------------------------


 

company, an authorized representative of its general partner or manager) as of
the date of this Agreement as being accurate and complete; provided that if
there has been no amendment or modification to the aforementioned documents
since they were delivered to the Administrative Agent on July 30, 2004, then
each Borrower Party may deliver a certificate from the Secretary or an Assistant
Secretary of such Borrower Party (or if such Person is a limited partnership, an
authorized representative of its general partner) as of the date of this
Agreement certifying that the documents as previously delivered are true and
correct and that there have been no amendments or modifications to such
documents;

 

(J)                                   A certificate of authority and good
standing or analogous documentation as of a recent date for each of the Borrower
Parties for the State of California and each state in which such Person is
organized, formed or incorporated, as applicable;

 

(K)                               From a Responsible Officer of the Borrower, a
Closing Certificate dated as of the Closing Date;

 

(L)                                 Confirmation from the Administrative Agent
and the Collateral Agent (which may be oral) that all fees required to be paid
by the Borrower on or before the Closing Date have been, or will upon the
funding of the Loans be, paid in full; and

 

(M)                            Evidence satisfactory to the Administrative Agent
and the Collateral Agent that all reasonable costs and expenses of the
Administrative Agent, including, without limitation, fees of outside counsel and
fees of third party consultants and appraisers, required to be paid by the
Borrower on or prior to the Closing Date have been, or will upon the funding of
the Loans be, paid in full; and

 

(N)                               From a Responsible Financial Officer of MAC, a
Compliance Certificate in form and substance satisfactory to the Administrative
Agent and the Lenders, evidencing, as applicable, MAC’s compliance with the
financial covenants set forth under Section 8.12 below at and as of December 31,
2004.

 

(2)                                  Each of the requirements set forth on
Schedule 5.1(2) attached hereto shall have been met to the satisfaction of the
Administrative Agent and the Lenders.

 

(3)                                  All representations and warranties of the
Borrower Parties set forth herein and in the other Loan Documents shall be
accurate and complete in all material respects as if made on and as of the
Closing Date (unless any such representation and warranty speaks as of a
particular date, in which case it shall be accurate and complete in all material
respects as of such date).

 

(4)                                  There shall not have occurred and be
continuing as of the Closing Date any Event of Default or Potential Default.

 

(5)                                  All acts and conditions (including, without
limitation, the obtaining of any third party consents and necessary regulatory
approvals and the making of any required filings, recordings or registrations)
required to be done and performed and to have happened precedent to the
execution, delivery and performance of the Loan Documents by each of the

 

19

--------------------------------------------------------------------------------


 

Borrower Parties and the consummation of the Wilmorite Acquisition shall have
been done and performed.

 

(6)                                  There shall not have occurred any change,
occurrence or development that could, in the good faith opinion of the Lenders,
have a Material Adverse Effect.

 

(7)                                  All documentation, including, without
limitation, documentation for corporate and legal proceedings in connection with
the transactions contemplated by the Loan Documents shall be satisfactory in
form and substance to the Administrative Agent, the Lenders and their counsel.

 

5.2                                 Outside Closing Date.  If all conditions
precedent set forth in Section 5.1 above shall not have been met to the
satisfaction of the Administrative Agent and the Lenders on or before May 6,
2005, then the agreement of the Lenders to fund their respective Percentage
Shares of the Term Loan or the Interim Loan, as applicable, shall terminate and
this Agreement shall automatically be deemed of no further force or effect
(except to the extent terms and provisions of this Agreement specifically
provide that they shall survive termination hereof).

 

ARTICLE 6.                                Representations and Warranties.  As an
inducement to the Administrative Agent and each Lender to enter into this
Agreement and for the Lenders to advance their respective Percentage Shares of
the Term Loan or the Interim Loan, as applicable, each of the Borrower and MAC,
collectively and severally, represent and warrant as of the Closing Date (or
such later date as otherwise expressly provided in this Agreement), to the
Administrative Agent and each Lender that (provided that any representations as
of the Closing Date as to Wilmorite are to the best knowledge of the Borrower
and MAC):

 

6.1                                 Financial Condition.  Complete and accurate
copies of the following financial statements and materials have been delivered
to the Administrative Agent: (i) audited financial statements of MAC for 2002,
2003 and 2004 and (ii) unaudited financial statements of MAC for each fiscal
quarter ending after December 31, 2004 and more than 45 days prior to the
Closing Date (the materials described in clauses (i) and (ii) are referred to as
the “Initial Financial Statements”) ; and (iii) a pro forma balance sheet and
income statement (“Pro Forma Statements”) dated December 31, 2004 reflecting the
pro forma combined performance of the Consolidated Entities and Wilmorite.  All
financial statements included in the Initial Financial Statements were prepared
in all material respects in conformity with GAAP, except as otherwise noted
therein, and fairly present in all material respects the respective consolidated
financial positions, and the consolidated results of operations and cash flows
for each of the periods covered thereby of MAC and its consolidated Subsidiaries
as at the respective dates thereof.  None of the Borrower Parties or any of
their Subsidiaries has any Contingent Obligation, contingent liability or
liability for any taxes, long-term leases or commitments, not reflected in its
audited financial statements delivered to the Administrative Agent on or prior
to the Closing Date or otherwise disclosed to the Administrative Agent and the
Lenders in writing, which will have or is reasonably likely to have a Material
Adverse Effect.  The Pro Forma Statements have been prepared in good faith based
upon reasonable assumptions.

 

20

--------------------------------------------------------------------------------


 

6.2                                 No Material Adverse Effect.  Since the
Statement Date no event has occurred which has resulted in, or is reasonably
likely to have, a Material Adverse Effect.

 

6.3                                 Compliance with Laws and Agreements.  Each
of the Borrower Parties and the Macerich Core Entities is in compliance with all
Requirements of Law and Contractual Obligations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

6.4                                 Organization, Powers; Authorization;
Enforceability.

 

(1)                                  The Borrower (A) is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware, (B) is duly qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, (C) has all requisite partnership power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted and
as proposed to be conducted in connection with and following the consummation of
the transactions contemplated by this Agreement and (D) is a partnership for
purposes of federal income taxation and for purposes of the tax laws of any
state or locality in which the Borrower is subject to taxation based on its
income.

 

(2)                                  MAC (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
(B) is duly authorized and qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, and (C) has all requisite corporate power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted.

 

(3)                                  Each Westcor Guarantor, Wilmorite Guarantor
and Affiliate Guarantor (A) is either a corporation, a limited partnership or a
limited liability company duly incorporated, formed or organized, validly
existing, and in good standing under the laws of the State of its incorporation,
organization and/or formation, (B) is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing will have or is reasonably expected to have a
Material Adverse Effect, and (C) has all requisite corporate, partnership or
limited liability company power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted and as proposed to
be conducted in connection with and following the consummation of the
transactions contemplated by this Agreement.

 

(4)                                  True, correct and complete copies of the
Organizational Documents described in Section 5.1(1)(I) have been delivered to
the Administrative Agent, each of which is in full force and effect, has not
been Modified except to the extent indicated therein and, to the best knowledge
of each of the Borrower Parties party to this Agreement, there are no defaults
under such Organizational Documents and no events which, with the passage of
time or giving of notice or both, would constitute a default under such
Organizational Documents.

 

21

--------------------------------------------------------------------------------


 

(5)                                  The Borrower Parties have the requisite
partnership, company or corporate power and authority to execute, deliver and
perform this Agreement and each of the other Loan Documents which are required
to be executed on their behalf.  The execution, delivery and performance of each
of the Loan Documents which must be executed in connection with this Agreement
by the Borrower Parties and to which the Borrower Parties are a party and the
consummation of the transactions contemplated thereby are within their
partnership, company, or corporate powers, have been duly authorized by all
necessary partnership, company, or corporate action and such authorization has
not been rescinded.  No other partnership, company, or corporate action or
proceedings on the part of the Borrower Parties is necessary to consummate such
transactions.

 

(6)                                  Each of the Loan Documents to which each
Borrower Party is a party has been duly executed and delivered on behalf of such
Borrower Party and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to bankruptcy,
insolvency, reorganization, or other laws affecting creditors’ rights generally
and to principles of equity, regardless of whether considered in a proceeding in
equity or at law), is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by such Borrower Party on or before the date hereof have been
performed or complied with, and no Potential Default or Event of Default exists
thereunder.

 

6.5                                 No Conflict.  The execution, delivery and
performance of the Loan Documents, the borrowing hereunder and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
Organizational Document or any material Contractual Obligation of any of the
Borrower Parties or the Macerich Core Entities; or, except as contemplated by
the Pledge Agreements, create or result in the creation of any Lien on any
material assets of any of the Borrower Parties.

 

6.6                                 No Material Litigation.  Except as disclosed
on Schedule 6.6 hereto, no litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower Parties party to this Agreement, threatened by or against the Borrower
Parties or the Macerich Core Entities or against any of such Persons’ Properties
or revenues which is likely to be adversely determined and which, if adversely
determined, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

6.7                                 Taxes.  All tax returns, reports and similar
statements or filings of the Borrower Parties and the Macerich Core Entities
have been timely filed.  Except for Permitted Encumbrances, all taxes,
assessments, fees and other charges of Governmental Authorities upon such
Persons and upon or relating to their respective Properties, assets, receipts,
sales, use, payroll, employment, income, licenses and franchises which are shown
in such returns or reports to be due and payable have been paid, except to the
extent (i) such taxes, assessments, fees and other charges of Governmental
Authorities are subject to a Good Faith Contest; or (ii) the non-payment of such
taxes, assessments, fees and other charges of Governmental Authorities would
not, individually or in the aggregate, result in a Material Adverse Effect.  The
Borrower Parties party to this Agreement have no knowledge of any proposed tax
assessment against the Borrower

 

22

--------------------------------------------------------------------------------


 

Parties or the Macerich Core Entities that will have or is reasonably likely to
have a Material Adverse Effect.

 

6.8                                 Investment Company Act.  Neither the
Borrower nor any Borrower Party, nor any Person controlling such entities is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 (as amended from time to
time).

 

6.9                                 Subsidiary Entities.  Schedule 6.9
(A) contains charts and diagrams reflecting the corporate structure of the
Borrower Parties and their respective Subsidiary Entities (after giving effect
to the Wilmorite Acquisition) indicating the nature of the corporate,
partnership, limited liability company or other equity interest in each Person
included in such chart or diagram; and (B) accurately sets forth (1) the correct
legal name of such Person, the type of organization, and the jurisdiction of its
incorporation or organization, and (2) the percentage thereof owned by the
Borrower Parties and their Subsidiaries.  None of such issued and outstanding
Capital Stock or Securities owned by any Borrower Entity is subject to any
vesting, redemption, or repurchase agreement, and there are no warrants or
options outstanding with respect to such Securities, except as noted on
Schedule 6.9.  The outstanding Capital Stock of each Subsidiary Entity shown on
Schedule 6.9 as being owned by a Borrower Party or its Subsidiary is duly
authorized, validly issued, fully paid and nonassessable.  Except where failure
may not have a Material Adverse Effect, each Subsidiary Entity of the Borrower
Parties: (A) is a corporation, limited liability company, or partnership, as
indicated on Schedule 6.9, duly organized, validly existing and, if applicable,
in good standing under the laws of the jurisdiction of its organization, (B) is
duly qualified to do business and, if applicable, is in good standing under the
laws of each jurisdiction in which failure to be so qualified and in good
standing would limit its ability to use the courts of such jurisdiction to
enforce Contractual Obligations to which it is a party, and (C) has all
requisite partnership, company or corporate power and authority to own, operate
and encumber its Property and to conduct its business as presently conducted and
as proposed to be conducted hereafter.

 

6.10                           Federal Reserve Board Regulations.  Neither the
Borrower nor any other Borrower Party is engaged or will engage, principally or
as one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “Margin Stock” within the respective
meanings of such terms under Regulations U, T and X.  No part of the proceeds of
the Loans will be used for “purchasing” or “carrying” “Margin Stock” as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of, the Regulations of the Board of Governors of the Federal
Reserve System.

 

6.11                           ERISA Compliance.  Except as disclosed on
Schedule 6.11:

 

(1)                                  Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state law failure
to comply with which would reasonably be likely to result in a Material Adverse
Effect.  Each Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS and to the best
knowledge of the Borrower Parties party to this Agreement, nothing has occurred
which would cause the loss of such qualification.

 

23

--------------------------------------------------------------------------------


 

(2)                                  There are no pending or, to the best
knowledge of the Borrower Parties party to this Agreement, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(3)                                  No ERISA Event has occurred or is
reasonably expected to occur with respect to any Pension Plan or, to the best
knowledge of the Borrower Parties party to this Agreement, any Multiemployer
Plan, which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(4)                                  No Pension Plan has any Unfunded Pension
Liability, which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(5)                                  None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) which has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(6)                                  None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has incurred nor reasonably
expects to incur any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, which has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(7)                                  None of the Borrower Parties or their
respective Subsidiaries, nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to any person or otherwise engaged in a transaction that is
subject to Section 4069 or 4212(c) of ERISA, which has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

6.12                           Assets and Liens.  Each of the Borrower Parties
and their respective Subsidiary Entities has good and marketable fee or
leasehold title to all Property and assets reflected in the financial statements
referred to in Section 6.1 above, except Property and assets sold or otherwise
disposed of in the ordinary course of business subsequent to the respective
dates thereof.  None of the Borrower Parties, nor their respective Subsidiary
Entities, has outstanding Liens on any of its Properties or assets nor are there
any security agreements to which it is a party, except for Liens permitted in
accordance with Section 8.1.

 

6.13                           Securities Acts.  None of the Borrower Parties or
their respective Subsidiary Entities have issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933 (as amended from time to time, the “Act”) or any other law, nor are they in
violation of any rule, regulation or requirement under the Act or the Securities
Exchange Act of 1934  (as amended from time to time) other than violations which
could not reasonably be expected to have a Material Adverse Effect.  None of the
Borrower Parties is required to qualify an indenture under the Trust Indenture
Act of 1939

 

24

--------------------------------------------------------------------------------


 

(as amended from time to time) in connection with its execution and delivery of
this Agreement or the incurrence of Indebtedness hereunder.

 

6.14                           Consents, Etc.  Except as disclosed in
Schedule 6.14, no consent, approval or authorization of, or registration,
declaration or filing with any Governmental Authority or any other Person is
required on the part of the Borrower Parties or the Macerich Core Entities in
connection with the Wilmorite Acquisition, the execution and delivery of the
Loan Documents by the Borrower Parties, or the performance of or compliance with
the terms, provisions and conditions thereof by such Persons, other than those
that have been obtained or will be obtained by the legally required time.

 

6.15                           Hazardous Materials.  The Borrower Parties and
the Macerich Core Entities have caused Phase I and the other environmental
assessments as set forth in Schedule 6.15 to be conducted or have taken other
steps to investigate the past and present environmental condition and use of
their regional Retail Properties (as used in this Section 6.15 and Section 7.9,
the “Designated Environmental Properties”).  Based on such investigation, except
as otherwise disclosed in the Reports listed on Schedule 6.15, to the best
knowledge of the Borrower and MAC:  (1) no Hazardous Materials have been
discharged, disposed of, or otherwise released on, under, or from the Designated
Environmental Properties so as to be reasonably expected to result in a
violation of Hazardous Materials Laws and a material adverse effect to such
Environmental Property or the owner thereof; (2) the owners of the Designated
Environmental Properties have obtained all material environmental, health and
safety permits and licenses necessary for their respective operations, and all
such permits are in good standing and the holder of each such permit is
currently in compliance with all terms and conditions of such permits, except to
the extent the failure to obtain such permits or comply therewith is not
reasonably expected to result in a Material Adverse Effect or any material
violation of Hazardous Materials Laws or in a material adverse effect to such
Environmental Property or the owner thereof; (3) none of the Designated
Environmental Properties is listed or proposed for listing on the National
Priorities List (“NPL”) pursuant to CERCLA or on the Comprehensive Environmental
Response Compensation Liability Information System List (“CERCLIS”) or any
similar applicable state list of sites requiring remedial action under any
Hazardous Materials Laws; (4) none of the owners of the Designated Environmental
Properties has sent or directly arranged for the transport of any hazardous
waste to any site listed or proposed for listing on the NPL, CERCLIS or any
similar state list; (5) there is not now on or in any Environmental Property: 
(a) any landfill or surface impoundment; (b) any underground storage tanks;
(c) any asbestos-containing material; or (d) any polychlorinated biphenyls
(PCB), which in the case of any of clauses (a) through (d) could reasonably
result in a violation of any Hazardous Materials Laws and a material adverse
effect to such Environmental Property or the owner thereof; (6) no environmental
Lien has attached to any Designated Environmental Properties; and (7) no other
event has occurred with respect to the presence of Hazardous Materials on or
under any of the Properties of the Borrower Parties or the Macerich Core
Entities, which would reasonably be expected to result in a Material Adverse
Effect.  Notwithstanding the foregoing, on the Closing Date all of the
representations set forth above shall be true and correct with respect to all
Properties of the Borrower Parties and the Macerich Core Entities (and not only
the Designated Environmental Properties).

 

6.16                           Regulated Entities.  None of the Borrower Parties
or the Macerich Core Entities:  (1) is subject to regulation under the Public
Utility Holding Company Act of 1935, the

 

25

--------------------------------------------------------------------------------


 

Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other Federal or state statute or regulation limiting its ability to
incur Indebtedness, or (2) is a “foreign person” within the meaning of
Section 1445 of the Code.

 

6.17                           Copyrights, Patents, Trademarks and Licenses,
etc.  To the best knowledge of the Borrower Parties party to this Agreement, the
Borrower Parties and the Macerich Core Entities own or are licensed or otherwise
have the right to use all of the patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Borrower
Parties party to this Agreement, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower Parties or the Macerich Core
Entities infringes upon any rights held by any other Person, except for any
infringements, individually or in the aggregate, which would not result, or be
expected to result, in a Material Adverse Effect.

 

6.18                           REIT Status.  MAC:  (1) is a REIT, (2) has not
revoked its election to be a REIT, (3) has not engaged in any “prohibited
transactions” as defined in Section 856(b)(6)(iii) of the Code (or any successor
provision thereto), and (4) for its current “tax year” as defined in the Code is
and for all prior tax years subsequent to its election to be a REIT has been
entitled to a dividends paid deduction which meets the requirements of
Section 857 of the Code.

 

6.19                           Insurance.  Schedule 6.19 accurately sets forth
as of the Closing Date all insurance policies in effect with respect to the
respective Property and assets and business of the Borrower Parties and the
Macerich Core Entities, specifying for each such policy, (i) the amount thereof,
(ii) the general risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof.  Such insurance policies
are currently in full force and effect, in compliance with the requirements of
Section 7.8 hereof.

 

6.20                           Full Disclosure.  None of the representations or
warranties made by the Borrower Parties in the Loan Documents as of the date
such representations and warranties are made or deemed made contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.

 

6.21                           Indebtedness.  Schedule 6.21 sets forth, as of
December 31, 2004, all Indebtedness for borrowed money of each of the Borrower
Parties and the Macerich Core Entities, and, except as set forth on such
Schedule 6.21, there are no defaults in the payment of principal or interest on
any such Indebtedness, and no payments thereunder have been deferred or extended
beyond their stated maturity, and there has been no material change in the type
or amount of such Indebtedness since December 31, 2004.

 

6.22                           Real Property.  Set forth on Schedule 6.22 is a
list, as of the date of this Agreement, of all of the Projects of the Borrower
Parties and the Macerich Entities, indicating in each case whether the
respective property is owned or ground leased by such Persons, the identity of
the owner or lessee and the location of the respective property.

 

26

--------------------------------------------------------------------------------


 

6.23                           Brokers.  The Borrower Parties have not dealt
with any broker or finder with respect to the transactions embodied in this
Agreement and the other Loan Documents.

 

6.24                           No Default.  No Default or Potential Default has
occurred and is continuing.

 

6.25                           Solvency.  After giving effect to the Loans, and
the disbursement of the proceeds thereof pursuant to the Borrower’s
instructions, the Borrower Parties are each Solvent.

 

6.26                           Foreign Assets Control Regulations, etc.  None of
the Macerich Entities or their Affiliates: (i) is or will be in violation of any
Laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed.  Reg.  49079 (2001)) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (“Patriot Act”), or any other
applicable requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”); (ii) is or will
become a “blocked” person listed in or subject to the Annex to the Executive
Order; (iii) has been or will be designated as a Specially Designated National
on any publicly available lists maintained by OFAC or any other publicly
available list of terrorists or terrorist organizations maintained pursuant to
the Patriot Act (any person regulated pursuant to clauses (ii) and (iii), a
“Prohibited Person”); or (iv) conducts or will conduct any business or engages
or will engage in any transactions or dealings with any Prohibited Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; or any transactions
involving any property or interests in property blocked pursuant to the
Executive Order.

 

ARTICLE 7.                                Affirmative Covenants.  As an
inducement to the Administrative Agent and each Lender to enter into this
Agreement and for the Lenders to advance their respective Percentage Shares of
the Term Loan or the Interim Loan, as applicable, each of the Borrower and MAC,
collectively and severally, hereby covenants and agrees with the Administrative
Agent and each Lender that, as long as any Obligations remain unpaid:

 

7.1                                 Financial Statements.  The Borrower Parties
shall maintain, for themselves, and shall cause each of the Macerich Core
Entities to maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements in conformity with GAAP.  Each of the financial statements
and reports described below shall be prepared from such system and records and
in form reasonably satisfactory to the Administrative Agent, and shall be
provided to Administrative Agent (and Administrative Agent shall provide a copy
to each requesting Lender):

 

(1)                                  As soon as practicable, and in any event
within ninety (90) days after the close of each fiscal year of MAC, the
consolidated balance sheet of MAC and its Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income, stockholders’
equity and cash flow of MAC and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for

 

27

--------------------------------------------------------------------------------


 

the previous fiscal year, all in reasonable detail and accompanied by a report
thereon of PricewaterhouseCoopers or other independent certified public
accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Administrative Agent, which report shall be
unqualified (except for qualifications that the Required Lenders do not, in
their discretion, consider material) and shall state that such consolidated
financial statements fairly present the financial position of MAC and its
Subsidiaries as at the date indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP (except as otherwise
stated therein) and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(2)                                  As soon as practicable, and in any event
within fifty (50) days after the close of each of the first three fiscal
quarters of each fiscal year of MAC, for MAC and its Subsidiaries, unaudited
balance sheets as at the close of each such period and the related combined
statements of income and cash flow of MAC and its Subsidiaries for such quarter
and the portion of the fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the consolidated or combined figures, as
the case may be, for the corresponding periods of the prior fiscal year, all in
reasonable detail and in conformity with GAAP (except as otherwise stated
therein), together with a representation by a Responsible Financial Officer, as
of the date of such financial statements, that such financial statements have
been prepared in accordance with GAAP (provided, however, that such financial
statements may not include all of the information and footnotes required by GAAP
for complete financial information) and reflect all adjustments that are, in the
opinion of management, necessary for a fair presentation of the financial
information contained therein;

 

(3)                                  Together with each delivery of any
quarterly or annual report pursuant to paragraphs (1) through (2) of this
Section 7.1, MAC shall deliver a Compliance Certificate signed by MAC’s
Responsible Financial Officer representing and certifying (1) that the
Responsible Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated financial
condition of MAC and its Subsidiaries, during the fiscal quarter covered by such
reports, that such review has not disclosed the existence during or at the end
of such fiscal quarter, and that such officer does not have knowledge of the
existence as at the date of such Compliance Certificate, of any condition or
event which constitutes an Event of Default or Potential Default or mandatory
prepayment event, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action the
Borrower, MAC or their Subsidiaries have taken, are taking and propose to take
with respect thereto, (2) the calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Article 8, (3) a schedule of Total Liabilities in respect of borrowed money in
the level of detail disclosed in MAC’s Form 10-Q filings with the Securities and
Exchange Commission, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent,
(4) that any proceeds withdrawn from the Proceeds Expenditure Account during the
prior quarter were withdrawn in compliance with Section 3.3(3) and shall specify
the use of such proceeds, and (5) a schedule of EBITDA.

 

28

--------------------------------------------------------------------------------


 

(4)                                  To the extent not otherwise delivered
pursuant to this Section 7.1, copies of all financial statements and financial
information delivered by the Borrower and MAC (or, upon Administrative Agent’s
request, any Subsidiaries of such Persons) from time to time to the holders of
any Indebtedness for borrowed money of such Persons; and

 

(5)                                  Copies of all proxy statements, financial
statements, and reports which the Borrower or MAC send to their respective
stockholders or limited partners, and copies of all regular, periodic and
special reports, and all registration statements under the Act which the
Borrower or MAC file with the Securities and Exchange Commission or any
Governmental Authority which may be substituted therefore, or with any national
securities exchange; provided, however, that there shall not be required to be
delivered hereunder such copies for any Lender of prospectuses relating to
future series of offerings under registration statements filed under Rule 415
under the Act or other items which such Lender has indicated in writing to the
Borrower or MAC from time to time need not be delivered to such Lender.

 

(6)                                  Notwithstanding the foregoing, it is
understood and agreed that to the extent MAC files documents with the Securities
and Exchange Commission and such documents contain the same information as
required by subsections (1), (2), (3) (only with respect to subclause (3)),
(4) and (5) above, the Borrower may deliver copies, which copies may be
delivered electronically, of such forms with respect to the relevant time
periods in lieu of the deliveries specified in such clauses.

 

7.2                                 Certificates; Reports; Other Information. 
The Borrower Parties shall furnish or cause to be furnished to the
Administrative Agent and each of the Lenders directly:

 

(1)                                  From time to time upon reasonable request
by the Administrative Agent, a rent roll, tenant sales report and income
statement with respect to any Project;

 

(2)                                  As soon as practicable and in any event by
January 1st of each calendar year, (i) a report in form and substance reasonably
satisfactory to the Administrative Agent outlining all insurance coverage
maintained as of the date of such report by the Borrower Parties and the
Macerich Core Entities and the duration of such coverage and (ii) evidence that
all premiums with respect to such coverage have been paid when due.

 

(3)                                  Promptly, such additional financial and
other information, including, without limitation, information regarding the
Borrower Parties, the Macerich Core Entities, any of such entities’ assets and
Properties and the Wilmorite Acquisition as Administrative Agent or any Lender
may from time to time reasonably request, including, without limitation, such
information as is necessary for any Lender to participate out any of its
interests in the Obligations.

 

7.3                                 Maintenance of Existence and Properties. The
Borrower and MAC shall, and shall cause each of the Macerich Core Entities to,
and the other Borrower Parties shall at all times: (1) maintain its corporate
existence or existence as a limited partnership or limited liability company, as
applicable; provided that a Macerich Core Entity (other than the Borrower, MAC,
the Westcor Principal Entities or prior to the Wilmorite Release Date, the
Wilmorite Principal Entity) (A) may change its form of organization from one
type of legal entity to another to the

 

29

--------------------------------------------------------------------------------


 

extent otherwise permitted in this Agreement; (B) may effect a dissolution if
such actions are taken subsequent to a Disposition of substantially all of its
assets as otherwise permitted under this Agreement (including Section 8.4); and
(C) may merge or consolidate with any Person as otherwise not prohibited by this
Agreement (including Section 8.3); (2) maintain in full force and effect all
rights, privileges, licenses, approvals, franchises, Properties and assets
material to the conduct of its business; (3) remain qualified to do business and
maintain its good standing in each jurisdiction in which failure to be so
qualified and in good standing will have a Material Adverse Effect; and (4) not
permit, commit or suffer any waste or abandonment of any Project that will have
a Material Adverse Effect.

 

7.4                                 Inspection of Property; Books and Records;
Discussions. The Borrower and MAC shall, and shall cause each of the Macerich
Core Entities to, and the other Borrower Parties shall keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities, and shall permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make copies or abstracts from any of its
books and records at any reasonable time during normal business hours and as
often as may reasonably be desired by the Administrative Agent or any Lender,
and to discuss the business, operations, properties and financial and other
condition of the Borrower Parties and the Macerich Core Entities with officers
and employees of such Persons, and with their independent certified public
accountants (provided that representatives of such Persons may be present at and
participate in any such discussion).

 

7.5                                 Notices. The Borrower shall promptly, but in
any event within five Business Days after obtaining knowledge thereof, give
written notice to the Administrative Agent and each Lender directly of:

 

(1)                                  The occurrence of any Potential Default or
Event of Default and what action the Borrower has taken, is taking, or is
proposing to take in response thereto;

 

(2)                                  The institution of, or written threat of,
any action, suit, proceeding, governmental investigation or arbitration against
or affecting the Borrower Parties or the Macerich Core Entities and not
previously disclosed, which action, suit, proceeding, governmental investigation
or arbitration (i) exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances expose, such Persons, in the Borrower’s
reasonable judgment, to liability in an amount aggregating $10,000,000 or more
and is or are not covered by insurance, or (ii) seeks injunctive or other relief
which, if obtained, may have a Material Adverse Effect providing such other
information as may be reasonably available to enable Administrative Agent and
its counsel to evaluate such matters.  The Borrower, upon request of the
Administrative Agent, shall promptly give written notice of the status of any
action, suit, proceeding, governmental investigation or arbitration;

 

(3)                                  Any labor dispute to which the Borrower
Parties or any of the Macerich Core Entities may become a party (including,
without limitation, any strikes, lockouts or other disputes relating to any
Property of such Persons’ and other facilities) which could result in a Material
Adverse Effect;

 

30

--------------------------------------------------------------------------------


 

(4)                                  The bankruptcy or cessation of operations
of any tenant to which greater than 5% of either the Borrower’s or MAC’s share
of consolidated minimum rent is attributable; or

 

(5)                                  Any event not disclosed pursuant to
paragraphs (1) through (4) above which could reasonably be expected to result in
a Material Adverse Effect.

 

7.6                                 Expenses.  The Borrower shall pay all
reasonable out-of-pocket expenses (including reasonable fees and disbursements
of outside counsel):  (1) of the Administrative Agent incident to the
preparation, negotiation and administration of the Loan Documents, including any
proposed Modifications or waivers with respect thereto, the syndication of the
Loans (but such expenses shall not include any fees paid to the syndicate
members), and the preservation and protection of the rights of the Lenders and
the Administrative Agent under the Loan Documents, and (2) of the Administrative
Agent and each of the Lenders incident to the enforcement of payment of the
Obligations, whether by judicial proceedings or otherwise, including, without
limitation, in connection with bankruptcy, insolvency, liquidation,
reorganization, moratorium or other similar proceedings involving any Borrower
Party or a “workout” of the Obligations; provided that only one property
inspection or site visit performed pursuant to Section 7.4 shall be paid for by
the Borrower each year, unless a Potential Default or Event of Default has
occurred and is continuing, in which case there shall be no limit to property
inspections or site visits performed pursuant to Section 7.4, and the Borrower
shall pay the costs associated with each such inspection and visit performed
during such periods.  The obligations of the Borrower under this Section 7.6
shall survive payment of all other Obligations.

 

7.7                                 Payment of Indemnified Taxes and Other Taxes
and Charges.  The Borrower Parties shall, and shall cause each of the Macerich
Core Entities to, file all tax returns required to be filed in any jurisdiction
and, if applicable, and except with respect to taxes subject to any Good Faith
Contest, pay and discharge all Indemnified Taxes and Other Taxes imposed upon it
or any of its Properties or in respect of any of its franchises, business,
income or property before any material penalty shall be incurred with respect to
such Indemnified Taxes and Other Taxes.

 

7.8                                 Insurance.  The Borrower Parties shall, and
shall cause each of the Macerich Core Entities, to maintain, to the extent
commercially available, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (including,
without limitation, fire, extended coverage, vandalism, malicious mischief,
flood, earthquake, public liability, product liability, business interruption
and terrorism) as is usually carried by companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower
Parties or the Macerich Core Entities engage in business or own properties.

 

7.9                                 Hazardous Materials. The Borrower Parties
shall, and shall cause each of the Macerich Core Entities to, do the following:

 

(1)                                  Keep and maintain all regional Retail
Properties (“Designated Environmental Properties”) in material compliance with
any Hazardous Materials Laws unless

 

31

--------------------------------------------------------------------------------


 

the failure to so comply would not be reasonably expected to result in a
material adverse effect to such Designated Environmental Property or the owner
thereof.

 

(2)                                  Promptly cause the removal of any Hazardous
Materials discharged, disposed of, or otherwise released in, on or under any
Designated Environmental Properties that are in violation of any Hazardous
Materials Laws and which would be reasonably expected to result in a material
adverse effect to such Designated Environmental Property or the owner thereof,
and cause any remediation required by any Hazardous Material Laws or
Governmental Authority to be performed, though no such action shall be required
if any action is subject to a good faith contest.  In the course of carrying out
such actions, the Borrower shall provide the Administrative Agent with such
periodic information and notices regarding the status of investigation, removal,
and remediation, as the Administrative Agent may reasonably require.

 

(3)                                  Promptly advise the Administrative Agent
and each Lender in writing of any of the following: (i) any Hazardous Material
Claims known to the Borrower which would be reasonably expected to result in a
material adverse effect to an Environmental Property or the owner thereof;
(ii) the receipt of any notice of any alleged violation of Hazardous Materials
Laws with respect to an Environmental Property (and the Borrower shall promptly
provide the Administrative Agent and Lenders with a copy of such notice of
violation), provided that such alleged violation, if true (and if any release of
the Hazardous Materials alleged therein were not promptly remediated), would
result in a breach of subsections (1) or (2) above; and (iii) the discovery of
any occurrence or condition on any Designated Environmental Properties that
could cause such Designated Environmental Properties or any part thereof to be
in violation of clauses (1) or, if not promptly remediated, (2) above.  If the
Administrative Agent and/or any Lender shall be joined in any legal proceedings
or actions initiated in connection with any Hazardous Materials Claims, each
Borrower Party shall indemnify, defend, and hold harmless such Person with
respect to any liabilities and out-of-pocket expenses arising with respect
thereto, including reasonable attorneys’ fees and disbursements.

 

(4)                                  Comply with each of the covenants set forth
in subsections (1), (2) and (3) of this Section 7.9 with respect to all other
Properties of the Borrower and the Macerich Core Entities unless the failure to
so comply would not reasonably be expected to result in a Material Adverse
Effect.

 

7.10                           Compliance with Laws and Contractual Obligations;
Payment of Taxes. The Borrower Parties shall, and shall cause each of the
Macerich Core Entities to:  (1) comply, in all material respects, with all
material Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, and (2) comply, in all material respects, with all
material Contractual Obligations.

 

7.11                           Further Assurances. The Borrower Parties shall,
and shall cause each of their respective Subsidiaries to, promptly upon request
by the Administrative Agent or any Lender, do any acts or, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further deeds, conveyances, security agreements, mortgages, assignments,
estoppel certificates, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lender, as the
case may be, may reasonably require from time to

 

32

--------------------------------------------------------------------------------


 

time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, and (ii) to assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Administrative Agent and Lenders the rights
granted or now or hereafter intended to be granted to the Lenders under any Loan
Document or under any other document executed in connection therewith.

 

7.12                           Single Purpose Entities.  The Westcor Guarantors
shall maintain themselves as Single Purpose Entities.  The Wilmorite Guarantors
shall maintain themselves as Single Purpose Entities.

 

7.13                           REIT Status.  MAC shall maintain its status as a
REIT and (i) all of the representations and warranties set forth in clauses (1),
(2) and (4) of Section 6.18 shall remain true and correct at all times and
(ii) all of the representations and warranties set forth in clause (3) of
Section 6.18 shall remain true and correct in all material respects.  MAC will
do or cause to be done all things necessary to maintain the listing of its
Capital Stock on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market System (or any successor thereof), and the Borrower will
do or cause to be done all things necessary to cause it to be treated as a
partnership for purposes of federal income taxation and the tax laws of any
state or locality in which the Borrower is subject to taxation based on its
income.

 

7.14                           Use of Proceeds.  The proceeds of the Loans shall
be used to finance the Wilmorite Acquisition, including any transaction and
other fees and expenses in connection therewith.

 

7.15                           Management of Projects.  Except as set forth on
Schedule 7.15, all Wholly-Owned Projects shall be managed by Subsidiaries of MAC
pursuant to Master Management Agreements or, with respect to Wholly-Owned
Projects of Westcor or Wilmorite, pursuant to agreements in place on the date
hereof; provided that the Rochester Properties may be managed by the Rochester
Manager pursuant to the Rochester Management Agreement.

 

ARTICLE 8.                                Negative Covenants.  As an inducement
to the Administrative Agent and each Lender to enter into this Agreement and for
the Lenders to advance their respective Percentage Shares of the Term Loan or
the Interim Loan, as applicable, each of the Borrower and MAC, jointly and
severally, hereby covenants and agrees with the Administrative Agent and each
Lender that, as long as any Obligations remain unpaid:

 

8.1                                 Liens.

 

(1)                                  The Borrower Parties shall not, and shall
not permit any of the Macerich Core Entities to, create, incur, assume or suffer
to exist, any Lien upon any of its Property except:

 

(A)                              Liens that secure Secured Indebtedness
otherwise permitted under this Agreement;

 

(B)                                Permitted Encumbrances;

 

(C)                                Other Liens which are the subject of a Good
Faith Contest; and

 

33

--------------------------------------------------------------------------------


 

(D)                               Liens listed on Schedule 8.1.

 

(2)                                  No Liens on the Capital Stock held by MAC
or any other Pledgor in any of the Borrower Parties shall be created or suffered
to exist (other than Liens pursuant to the Pledge Agreements).  If any of the
Borrower Parties or any of the Macerich Core Entities creates or suffers to
exist any Lien upon the Capital Stock of any other Subsidiary Entity (other than
Liens pursuant to the Pledge Agreements), as a condition to creating or
permitting such Lien, the Borrower shall:  (i) cause the Obligations to be
secured by a Lien that is equal and ratable with any and all other Indebtedness
thereby secured, (ii) enter into valid and binding security agreements and
execute and deliver such other documents (including UCC-1 financing statements)
and instruments as the Administrative Agent deems appropriate in its sole good
faith judgment to effect the rights set forth in subpart (i) above, and
(iii) cause the holder of such Indebtedness secured by such Lien to enter into
intercreditor arrangements with the Administrative Agent, for the benefit of the
Lenders, in a form satisfactory to the Administrative Agent in its sole good
faith judgment, to effect the rights set forth in subpart (i) above; provided
that, notwithstanding the foregoing, this covenant shall not be construed as a
consent by the Administrative Agent or any Lender to any creation or assumption
of any such Lien not permitted by the provisions of Section 8.1(1) above.

 

8.2                                 Indebtedness. The Borrower Parties may only
incur, and permit the Macerich Core Entities to incur Indebtedness to the extent
such Borrower Parties maintain compliance with the financial covenants set forth
in Sections 8.12 below.  Without limiting the foregoing, the Borrower Parties
shall not incur Secured Recourse Indebtedness in excess of 10% of Gross Asset
Value at any time; provided, however that the Property at Queens Development
Project shall be excluded from such calculation.  The terms and conditions of
any unsecured Indebtedness that is recourse to any Borrower Party may not be
more restrictive in any material respect than the terms and conditions under
this Agreement and the other Loan Documents.

 

8.3                                 Fundamental Change.

 

(1)                                  None of MAC, the Borrower, the Westcor
Principal Entities or prior to the Wilmorite Release Date, the Wilmorite
Principal Entity shall do any or all of the following: merge or consolidate with
any Person, or sell, assign, lease or otherwise effect a Disposition, whether in
one transaction or in a series of transactions, of all or substantially all of
its Properties and assets, whether now owned or hereafter acquired, or enter
into any agreement to do any of the foregoing, unless, in the case of (i) a
Westcor Principal Entity or the Wilmorite Principal Entity, a Macerich Core
Entity is the surviving entity or the acquirer in any such merger, consolidation
or sale of assets, and (ii) MAC or the Borrower, MAC or the Borrower is the
surviving Person in any such merger or consolidation; provided that the
Rochester Distribution shall not be prohibited by this Section 8.3(1).

 

(2)                                  None of the Borrower Parties shall, nor
shall they permit any Macerich Core Entities to, engage to any material extent
in any business other than such Person’s business as conducted on the date
hereof and businesses which are substantially similar, related or incidental
thereto or other additional businesses that would not have a Material Adverse
Effect.

 

34

--------------------------------------------------------------------------------


 

8.4                                 Dispositions.  The Borrower Parties shall
not permit any of the following to occur:

 

(1)                                  Any Disposition by MAC of any of the
Capital Stock of Macerich Partnership or any of the Westcor Guarantors or the
Wilmorite Guarantors; provided that the forgoing shall not prohibit Macerich
Partnership from issuing (i) partnership units as consideration for the
acquisition of a Project otherwise permitted under this Agreement or (ii) profit
participation units in connection with an employee ownership or similar plan;

 

(2)                                  Any Disposition by Macerich Partnership of
any of the Capital Stock of a Westcor Guarantor or a Wilmorite Guarantor;

 

(3)                                  Any Disposition by any Westcor Guarantor of
any of the Capital Stock of any Westcor Principal Entity;

 

(4)                                  Prior to the Wilmorite Release Date, any
Disposition by any Wilmorite Guarantor of any of the Capital Stock of the
Wilmorite Principal Entity; provided that (i) WHLP may consummate the Rochester
Distribution in accordance with the provisions of the WHLP Partnership
Agreement, and (ii) so long as no Potential Default or Event of Default shall
have occurred and be continuing, WHLP may make cash distributions in accordance
with Article 8 of the WHLP Partnership Agreement, provided that the Borrower
Parties would be in compliance with the covenants in Section 8.12, calculated as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 7.1(1) or 7.1(2) and on a pro forma
basis as if such cash distribution had occurred, and any Indebtedness incurred
in connection therewith had been incurred, on the last day of such fiscal
quarter (any distribution under this clause (ii), a “Permitted WHLP Cash
Distribution”); and

 

(5)                                  Any Disposition by any Borrower Party or
its Subsidiary Entities of any of its respective Properties if such Disposition
would cause the Borrower Parties to be in violation of any of (a) the covenants
set forth in Section 8.12; (b) the mandatory prepayment requirements set forth
in Section 3.3; or (c) the limitations on Investments set forth in Section 8.5;
provided that the Rochester Distribution shall not violate this Section 8.4(5).

 

8.5                                 Investments.  The Borrower Parties shall
not, and shall not permit any of the Macerich Core Entities to, directly or
indirectly make any Investment, except that such Persons may make the Wilmorite
Acquisition and also may make an Investment in the following, subject to the
limitations set forth below:

 

Permitted Investment

 

Limitations

Wholly-Owned Raw Land

 

No Wholly-Owned Raw Land shall be acquired if the Aggregate Investment Value of
such Wholly-Owned Raw Land, together with all Wholly-Owned Raw Land then owned
by the Borrower Parties and their Subsidiary Entities, exceeds

 

35

--------------------------------------------------------------------------------


 

 

 

5% of the Gross Asset Value

 

 

 

Individual Projects

 

No individual Project or Capital Stock in a Person owning an Individual Project
shall be acquired without the consent of the Administrative Agent and the
Required Lenders if the Aggregate Investment Value of such Project exceeds 10%
of the Gross Asset Value

 

 

 

Portfolio of Projects

 

Multiple Projects or Capital Stock in Persons owning multiple Projects shall not
be acquired in a single transaction or series of related transactions without
the consent of the Administrative Agent and the Required Lenders if the
Aggregate Investment Value of such Projects exceeds 25% of the Gross Asset Value

 

 

 

Capital Stock of Joint Ventures in which Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is not a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 5% of the Gross Asset
Value

 

 

 

Capital Stock of Joint Ventures in which Macerich Partnership, MAC or any
Wholly-Owned Subsidiary is a general partner or a managing member

 

No such Capital Stock shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Capital Stock and all other such Capital Stock then owned by the
Borrower Parties and their Subsidiary Entities exceeds 50% of Gross Asset Value

 

 

 

Real Property Under Construction

 

The Aggregate Investment Value of all Real Property Under

 

36

--------------------------------------------------------------------------------


 

 

 

Construction shall not exceed 15% of the Gross Asset Value

 

 

 

MAC’s redemption of partnership units in Macerich Partnership in accordance with
its Organizational Documents

 

Unlimited

 

 

 

First lien priority Mortgage Loans acquired by Macerich Partnership, MAC or any
Wholly-Owned Subsidiary

 

The Aggregate Investment Value of all such Mortgage Loans shall not exceed 10%
of the Gross Asset Value

 

 

 

Capital Stock of Management Companies

 

The Aggregate Investment Value of such Capital Stock shall not exceed 5% of
Gross Asset Value

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

 

 

Other Investments (exclusive of the other permitted Investment categories set
forth in this Section 8.5)

 

The Aggregate Investment Value of such other Investments shall not exceed 1% of
Gross Asset Value


 

8.6                                 Transactions with Partners and Affiliates. 
The Borrower Parties shall not, and shall not permit any of the Macerich Core
Entities to directly or indirectly enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with a holder or holders of more than
five percent (5%) of any class of equity Securities of MAC, or with any
Affiliate of MAC which is not its Subsidiary (a “Transactional Affiliate”),
except as set forth on Schedule 8.6 or except, as reasonably determined by the
Administrative Agent, upon fair and reasonable terms no less favorable to the
Borrower Parties than would be obtained in a comparable arm’s-length transaction
with a Person not a Transactional Affiliate; provided that any management
agreement substantially in the form of the Master Management Agreements shall be
deemed to satisfy the criteria set forth in this Section 8.6.

 

8.7                                 Margin Regulations; Securities Laws. 
Neither the Borrower nor any Macerich Core Entities shall use all or any portion
of the proceeds of any credit extended under this Agreement to purchase or carry
Margin Stock.

 

8.8                                 Organizational Documents.  Without the prior
written consent of Administrative Agent, which shall not be unreasonably
withheld, MAC and the Borrower shall not, and shall not permit the Westcor
Principal Entities or, prior to the Wilmorite Release Date, the Wilmorite
Principal Entity to, Modify any of the terms or provisions in any of their
respective Organizational Documents as in effect as of the Closing Date which
would change in any material manner the rights and obligations of the parties to
such Organizational Documents, except (a) any Modifications necessary for
Macerich Partnership or MAC to issue more Capital

 

37

--------------------------------------------------------------------------------


 

Stock (provided such issuance does not otherwise violate the terms of this
Agreement); (b) any Modifications which would not have an adverse effect on the
Borrower Parties or their Subsidiaries or (c) Modifications which would have no
adverse, substantive effect on the rights or interests of the Lenders in
conjunction with the Loans or under the Loan Documents.

 

8.9                                 Fiscal Year.  None of the Borrower Parties
shall change its Fiscal Year for accounting or tax purposes from a period
consisting of the 12-month period ending on December 31 of each calendar year.

 

8.10                           Senior Management.  Macerich Partnership and MAC
shall cause Art Coppola and either Ed Coppola or Thomas E. O’Hern to remain part
of their senior management until the indefeasible payment in full of the
Obligations.  In the event of death, incapacitation, retirement, or dismissal of
any of these individuals, Macerich Partnership and MAC shall have 180 calendar
days thereafter in which to retain a senior management replacement reasonably
acceptable to the Required Lenders.

 

8.11                           Distributions.

 

(1)                                  MAC and Macerich Partnership shall not make
(i) Distributions in any Fiscal Year in excess of the sum of (x) 95% of FFO plus
(y) any realized gain resulting from Dispositions in such Fiscal Year;
(ii) Distributions to acquire the Capital Stock of MAC to the extent such
Distributions, individually or in the aggregate, exceed $75,000,000;
(iii) Distributions during any period while an Event of Default under
Section 9.1 has occurred and is continuing as a result of the Borrower’s failure
to pay any principal or interest due under this Agreement; or (iv) Distributions
during any period that any other material non-monetary Event of Default, has
occurred and is continuing, unless after taking into account all available funds
of MAC from all other sources, such Distributions are required in order to
enable MAC to continue to qualify as a REIT.

 

(2)                                  Prior to the Wilmorite Release Date, WHLP
shall not make Distributions in any Fiscal Year other than distributions of
Available Cash (as defined in the WHLP Partnership Agreement) under and in
accordance with the provisions of the WHLP Partnership Agreement except for
(i) the Rochester Distribution and (ii) any Permitted WHLP Cash Distribution.

 

8.12                           Financial Covenants of Borrower Parties.

 

(1)                                  Minimum Tangible Net Worth. As of the last
day of any Fiscal Quarter, Tangible Net Worth shall not be less than the sum of
(a) $750,000,000, minus (b) 100% of the cumulative Depreciation and Amortization
Expense deducted in determining Net Income for all Fiscal Quarters ending after
June 30, 2004, plus (c) 90% of the sum, without duplication, of (i) cumulative
net cash proceeds received from issuance of Capital Stock of MAC or Borrower
after June 30, 2004, (ii) the value of assets acquired (net of indebtedness and
excluding any assets acquired in a Carry Over Basis Transaction (such assets,
the “Carry Over Basis Assets”)) through the issuance of Capital Stock of MAC or
the Borrower after June 30, 2004 and (iii) the increase in Net Worth that occurs
in connection with the Carry Over Basis Assets acquired in all Carry Over Basis
Transactions that are consummated through the issuance of

 

38

--------------------------------------------------------------------------------


 

Capital Stock of MAC or Borrower after June 30, 2004.  For purposes of clause
(c), “net” means net of underwriters’ discounts, commissions and other
reasonable out-of-pocket expenses of issuance actually paid to any Person (other
than a Borrower Party or any Affiliate of a Borrower Party).

 

(2)                                  Maximum Total Liabilities to Gross Asset
Value. The ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) shall not at any time be more than 65.0%.

 

(3)                                  Minimum Interest Coverage Ratio. As of the
last day of any Fiscal Quarter, the Interest Coverage Ratio shall not be less
than

 

At any time on or prior to October 31, 2006

 

1.70 to 1

 

 

 

At any time after October 31, 2006

 

1.80 to 1

 

(4)                                  Minimum Fixed Charge Coverage Ratio. As of
the last day of any Fiscal Quarter, the Fixed Charge Coverage Ratio shall not be
less than 1.50 to 1.

 

(5)                                  Secured Debt to Gross Asset Value.  At any
time through July 31, 2006, the Secured Indebtedness Ratio (expressed as a
percentage) shall not exceed 55%.  At any time thereafter, the Secured
Indebtedness Ratio (expressed as a percentage) shall not exceed 52.5%.

 

(6)                                  RESERVED.

 

(7)                                  Maximum Floating Rate Debt.  The Borrower
Parties shall maintain Hedging Obligations on a notional amount of Total
Liabilities in respect of Borrowed Indebtedness so that such notional amount,
when added to the aggregate principal amount of such Total Liabilities which
bears interest at a fixed rate, equals or exceeds 65% of the aggregate principal
amount of all Total Liabilities in respect of Borrowed Indebtedness.

 

ARTICLE 9.                                Events of Default.  Upon the
occurrence of any of the following events (an “Event of Default”):

 

9.1                                 The Borrower shall fail to make any payment
of principal or interest on the Loans on the date when due or shall fail to pay
any other Obligation within three days of the date when due; or

 

9.2                                 Any representation or warranty made by the
Borrower Parties in any Loan Document or in connection with any Loan Document
shall be inaccurate or incomplete in any material respect on or as of the date
made or deemed made; or

 

9.3                                 Any of the Borrower Parties shall default in
the observance or performance of any covenant or agreement contained in
Article 8 above or Sections 7.3(1), 7.5(1), 7.13, and 7.14; or

 

39

--------------------------------------------------------------------------------


 

9.4                                 Any of the Borrower Parties shall fail to
observe or perform any other term or provision contained in the Loan Documents
and such failure shall continue for thirty (30) days following the date a
Responsible Officer of such Borrower Party knew of such failure or a Borrower
Party received notice thereof from Administrative Agent; or

 

9.5                                 Any of the Borrower Parties, or any Macerich
Core Entities, shall default in any payment of principal of or interest on any
recourse Indebtedness (other than the Obligations) in an aggregate unpaid amount
for all such Persons in excess of $15,000,000, and, prior to the election of the
Lenders to accelerate the Obligations hereunder, such recourse Indebtedness is
not paid or the payment thereof waived or cured in accordance with the terms of
the documents, instruments and agreements evidencing the same; or

 

9.6                                 Any of the Borrower Parties, or any of the
Macerich Core Entities, shall default in any payment of principal of or interest
on any non-recourse Indebtedness in an aggregate amount for all such Persons in
excess of $100,000,000, and, prior to the election of the Lenders to accelerate
the Obligations hereunder, such non-recourse Indebtedness is not paid or the
payment thereof waived or cured in accordance with the terms of the documents,
instruments and agreements evidencing the same; or

 

9.7                                 (1) Any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary), shall commence any
case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or making a
general assignment for the benefit of its creditors; or (2) there shall be
commenced against any of the Borrower Parties or any Consolidated Entities
(other than a De Minimis Subsidiary) any case, proceeding or other action of a
nature referred to in clause (1) above which (i) results in the entry of an
order for relief or any such adjudication or appointment, or (ii) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(3) there shall be commenced against any of the Borrower Parties or any
Consolidated Entities (other than a De Minimis Subsidiary) any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or substantially all of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed, satisfied or bonded pending appeal within
ninety (90) days from the entry thereof; or (4) any of the Borrower Parties or
any Consolidated Entities (other than a De Minimis Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in (other than in connection with a final settlement), any of the
acts set forth in clause (1), (2) or (3) above; or (5) any of the Borrower
Parties or any Consolidated Entities (other than a De Minimis Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability to
pay its debts as they become due; or

 

9.8                                 (1) An ERISA Event shall occur with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of any of the Borrower Parties under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $20,000,000, (2) the commencement or increase

 

40

--------------------------------------------------------------------------------


 

of contributions to, or the adoption of or the amendment of a Pension Plan by
any of the Borrower Parties or an ERISA Affiliate which has resulted or could
reasonably be expected to result in an increase in Unfunded Pension Liability
among all Pension Plans in an aggregate amount in excess of $50,000,000 or
(3) any of the Borrower Parties or an ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan, which has resulted or could reasonably be expected
to result in a Material Adverse Effect; or

 

9.9                                 One or more judgments or decrees in an
aggregate amount in excess of $10,000,000 (excluding judgments and decrees
covered by insurance, without giving effect to self-insurance or deductibles)
shall be entered and be outstanding at any date against any of the Borrower
Parties or any Consolidated Entities (other than a De Minimis Subsidiary) and
all such judgments or decrees shall not have been vacated, discharged, stayed,
satisfied or bonded pending appeal (or otherwise secured in a manner
satisfactory to Administrative Agent in its reasonable judgment) within sixty
(60) days from the entry thereof or in any event later than five days prior to
the date of any proposed sale thereunder; or

 

9.10                           Any Guarantor shall attempt to rescind or revoke
its Guaranty, with respect to future transactions or otherwise, or shall fail to
observe or perform any term or provision of the Guaranties; or

 

9.11                           MAC shall fail to maintain its status as a REIT;
or

 

9.12                           The Capital Stock of MAC is no longer listed on
the NYSE or Nasdaq National Market System; or

 

9.13                           There shall occur an Event of Default under the
Existing Revolving Credit Facility or the Existing Term Loan Facility; or

 

9.14                           Any Event of Default shall occur under any of the
other Loan Documents; or

 

9.15                           There shall occur a Change of Control;

 

THEN,

 

automatically upon the occurrence of an Event of Default under Section 9.7
above, and in all other cases at the option of the Administrative Agent at the
request or with the consent of the Required Lenders:  (i) the Administrative
Agent may exercise, on behalf of the Lenders, all rights and remedies under the
Guaranties and any other collateral documents entered into with respect to the
Loans; (ii) the outstanding principal balance of the Loans and interest accrued
but unpaid thereon and all other Obligations shall become immediately due and
payable, without demand upon or presentment to any of the Borrower Parties,
which are expressly waived by the Borrower Parties; and (iii) the Administrative
Agent and Lenders may immediately exercise all rights, powers and remedies
available to them at law, in equity or otherwise, including, without limitation,
under the other Loan Documents, all of which rights, powers and remedies are
cumulative and not exclusive.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10.                          The Agents.

 

10.1                           Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent and the Collateral Agent as the
agents of such Lender under the Loan Documents and each such Lender hereby
irrevocably authorizes the Administrative Agent and the Collateral Agent, as the
agents for such Lender, to take such action on its behalf under the provisions
of the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to each such Agent by the terms of the Loan Documents,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in the Loan Documents,
neither the Administrative Agent nor the Collateral Agent shall have any duties
or responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any of the Agents.  Each Lender
acknowledges and agrees that it shall be bound by all terms and conditions of
the Pledge Agreements and the Guaranties.

 

10.2                           Delegation of Duties.  The Administrative Agent
and the Collateral Agent may execute any of their respective duties under the
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  Neither
the Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

10.3                           Exculpatory Provisions.  None of the
Administrative Agent, the other Agents, nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(1) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except for its or such
Person’s own gross negligence or willful misconduct), or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower Parties or any officer thereof contained in the
Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or the
Collateral Agent under or in connection with the Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Loan Documents or for any failure of the Borrower Parties to perform their
obligations hereunder.  The Administrative Agent and all other Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, the Loan Documents or to inspect the properties, books or records of the
Borrower Parties.

 

10.4                           Reliance by the Agents.  Each of the Agents shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certification, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
such Agent.  As to the Lenders:  (1) the Administrative Agent shall be fully
justified in failing or refusing to take any action under the Loan Documents
unless it shall first receive such advice or concurrence of one hundred percent
(100%) of the

 

42

--------------------------------------------------------------------------------


 

Lenders (or, if a provision of this Agreement expressly provides that a lesser
number of the Lenders may direct the action of the Administrative Agent, such
lesser number of Lenders) or it shall first be indemnified to its satisfaction
by the Lenders ratably in accordance with their respective Percentage Shares
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any action (except for liabilities and expenses
resulting from the Administrative Agent’s gross negligence or willful
misconduct); (2) the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under the Loan Documents in accordance
with a request of one hundred percent (100%) of the Lenders (or, if a provision
of this Agreement expressly provides that the Administrative Agent shall be
required to act or refrain from acting at the request of a lesser number of the
Lenders, such lesser number of Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
(3) the Collateral Agent shall be fully justified in failing or refusing to take
any action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Benefited Creditors (or, if a provision of any Loan
Document expressly provides that a greater percentage of Benefited Creditors are
required to direct the action of the Collateral Agent, such greater number of
Benefited Creditors) or it shall first be indemnified to its satisfaction by the
Benefited Creditors against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any action (except for
liabilities and expenses resulting from the Collateral Agent’s gross negligence
or willful misconduct), and (4) the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under the Loan Documents in
accordance with a request of the Required Benefited Creditors (or, if a
provision of any Loan Document expressly provides that a greater percentage of
Benefited Creditors are required to direct the action of the Collateral Agent,
such greater number of Benefited Creditors), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Benefited
Creditors.

 

10.5                           Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Potential Default or Event of Default hereunder unless the
Administrative Agent or the Collateral Agent, as the case may be, has received
notice from a Lender or the Borrower referring to the Loan Documents, describing
such Potential Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice and a Potential Default has occurred, the Administrative Agent shall
promptly give notice thereof to the Collateral Agent and the Lenders.  The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Default or Event of Default as it shall deem advisable in the
best interest of the Lenders (except to the extent that this Agreement, the
Pledge Agreements or the Guaranties expressly require that such action be taken
or not taken by the Administrative Agent with the consent or upon the
authorization of the Required Lenders or such other group of Lenders or
Benefited Creditors, in which case such action will be taken or not taken as
directed by the Required Lenders or such other group of Lenders or Benefited
Creditors).  The Collateral Agent shall take such action with respect to such
Potential Default or Event of Default as shall be reasonably directed by the
Required Benefited Creditors; provided that, unless and until the Collateral
Agent shall have received such directions, the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action,

 

43

--------------------------------------------------------------------------------


 

with respect to such Potential Default or Event of Default as it shall deem
advisable in the best interest of the Benefited Creditors (except to the extent
that this Agreement, the Pledge Agreements or the Guaranties expressly require
that such action be taken or not taken by the Collateral Agent with the consent
or upon the authorization of the Required Benefited Creditors, in which case
such action will be taken or not taken as directed by the Required Benefited
Creditors).

 

10.6                           Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that none of the Administrative Agent, the other
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or the other Agents hereinafter
taken, including any review of the affairs of the Borrower Parties, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or the other Agents to any Lender.  Each Lender represents to the Administrative
Agent and the other Agents that it has, independently and without reliance upon
the Administrative Agent, the other Agents or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower Parties and
made its own decision to make its loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, the other Agents or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower Parties. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent and the other Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or other Borrower Parties which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

10.7                           Indemnification.  The Lenders agree to indemnify
the Administrative Agent and the other Agents in their respective capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the respective
amounts of their Percentage Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent or the other Agents in any way relating to or arising out of the Loan
Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent or the other Agents under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent’s gross negligence or willful
misconduct, respectively.  The provisions of this

 

44

--------------------------------------------------------------------------------


 

Section 10.7 shall survive the indefeasible payment of the Obligations and the
termination of this Agreement.

 

10.8                           Agents in Their Individual Capacity.  The
Administrative Agent, the other Agents and their affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any of
the Borrower Parties or any of their respective Subsidiary Entities and
Affiliates as though the Administrative Agent and the other Agents were not,
respectively, the Administrative Agent, the Collateral Agent, a Co-Syndication
Agent or an Agent hereunder.  With respect to such loans made or renewed by them
and any Note issued to them, the Administrative Agent and the other Agents shall
have the same rights and powers under the Loan Documents as any Lender and may
exercise the same as though it were not the Administrative Agent, the Collateral
Agent, a Co-Syndication Agent or an Agent, respectively, and the terms “Lender”
and “Lenders” shall include the Administrative Agent, the Collateral Agent, each
Co-Syndication Agent and each other Agent in its individual capacity.

 

10.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent under the Loan Documents
upon thirty (30) days’ notice to the Lenders.  If the Administrative Agent shall
resign, then the Lenders (other than the Lender resigning as Administrative
Agent) shall (with, so long as there shall not exist and be continuing an Event
of Default, the consent of the Borrower, such consent not to be unreasonably
withheld or delayed) appoint a successor agent or, if the Lenders are unable to
agree on the appointment of a successor agent, the Administrative Agent shall
appoint a successor agent for the Lenders whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any of the Loan Documents or successors thereto.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of the Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.

 

10.10                     Successor Collateral Agent.  The Collateral Agent may
resign as Collateral Agent under the Loan Documents upon thirty (30) days’
notice to the Lenders.  If the Collateral Agent shall resign, then the Required
Benefited Creditors (as determined by excluding the Benefited Creditor resigning
as the Collateral Agent) shall (with, so long as there shall not exist and be
continuing an Event of Default, the consent of the Borrower, such consent not to
be unreasonably withheld or delayed) appoint a successor agent or, if such
Required Benefited Creditors are unable to agree on the appointment of a
successor agent, the Collateral Agent shall appoint a successor agent for the
Benefited Creditors whereupon such successor agent shall succeed to the rights,
powers and duties of the Collateral Agent, and the term “Collateral Agent” shall
mean such successor agent effective upon its appointment, and the former
Collateral Agent’s rights, powers and duties as Collateral Agent shall be
terminated, without any other or further act or deed on the part of such former
Collateral Agent or any of the parties to this Agreement or any of the Loan
Documents or successors thereto.  After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of the Loan Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under the Loan Documents.

 

45

--------------------------------------------------------------------------------


 

10.11                     Limitations on Agents’ Liability.  None of the
Co-Syndication Agents, the Lead Arranger, the Co-Documentation Agents, the
Managing Agents, the Co-Agents or the Joint Lead Arrangers, in such capacities,
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement.

 

ARTICLE 11.                          Miscellaneous Provisions.

 

11.1                           No Assignment by Borrower  None of the Borrower
Parties may assign its rights or obligations under this Agreement or the other
Loan Documents without the prior written consent of the Administrative Agent and
one hundred percent (100%) of the Lenders, except pursuant to operation of law
by reason of a merger or consolidation not prohibited by Section 7.3 and
Section 8.3.  Subject to the foregoing, all provisions contained in this
Agreement and the other Loan Documents and in any document or agreement referred
to herein or therein or relating hereto or thereto shall inure to the benefit of
the Administrative Agent and each Lender, their respective successors and
assigns, and shall be binding upon each of the Borrower Parties and such
Person’s successors and assigns.

 

11.2                           Modification.  Neither this Agreement nor any
other Loan Document may be Modified or waived unless such Modification or waiver
is in writing and signed by the Administrative Agent, the Guarantors, the
Borrower and, except with respect to the Modifications and waivers described in
the next sentence requiring unanimous approval of the Lenders adversely affected
thereby, the Required Lenders.  Notwithstanding the foregoing, no such
Modification or waiver shall, without the prior written consent of one hundred
percent (100%) of the Lenders adversely affected thereby:  (1) reduce the
principal of, or rate of interest on, the Loans or fees payable hereunder,
(2) except as expressly contemplated by Section 11.8 below, modify the
Percentage Share of any Lender, (3) Modify the definition of “Required Lenders”,
(4) extend or waive any scheduled payment date for any principal, interest or
fees, (5) release MAC from its obligations under the REIT Guaranty, (6) release
the Borrower from its obligation to repay the Loans, (7) Modify this
Section 11.2, or (8) Modify any provision of the Loan Documents which by its
terms requires the consent or approval of one hundred percent (100%) of the
Lenders.  It is expressly agreed and understood that the failure by the Required
Lenders to elect to accelerate amounts outstanding hereunder and/or to terminate
the obligation of the Lenders to make Loans hereunder shall not constitute a
Modification or waiver of any term or provision of this Agreement.  No
Modification of any provision of the Loan Documents relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent.  No Modification of any provision of the Loan Documents
relating to the Collateral Agent shall be effective without the written consent
of the Collateral Agent.

 

11.3                           Cumulative Rights; No Waiver.  The rights, powers
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and in addition to all rights, power and
remedies provided under any and all agreements among the Borrower Parties, the
Administrative Agent and the Lenders relating hereto, at law, in equity or
otherwise.  Any delay or failure by Administrative Agent and the Lenders to
exercise any right, power or remedy shall not constitute a waiver thereof by the
Administrative Agent or the Lenders, and no single or partial exercise by the
Administrative Agent or the Lenders of any right, power or remedy shall preclude
other or further exercise thereof or any exercise of any other rights, powers or
remedies.

 

46

--------------------------------------------------------------------------------


 

11.4                           Entire Agreement.  This Agreement, the other Loan
Documents and the schedules, appendices, documents and agreements referred to
herein and therein embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof.

 

11.5                           Survival.  All representations, warranties,
covenants and agreements contained in this Agreement and the other Loan
Documents on the part of the Borrower Parties shall survive the termination of
this Agreement and shall be effective until the Obligations are paid and
performed in full or longer as expressly provided herein.

 

11.6                           Notices.  All notices given by any party to the
others under this Agreement and the other Loan Documents shall be in writing
unless otherwise provided for herein, and any such notice shall become effective
(i) upon personal delivery thereof, including, but not limited to, delivery by
overnight mail and courier service, (ii) four (4) days after it shall have been
mailed by United States mail, first class, certified or registered, with postage
prepaid, or (iii) in the case of notice by a telecommunications device, when
properly transmitted, in each case addressed to the party at the address set
forth on Schedule 11.6 attached hereto.  Any party may change the address to
which notices are to be sent by notice of such change to each other party given
as provided herein.  Such notices shall be effective on the date received or, if
mailed, on the third Business Day following the date mailed.

 

11.7                           Governing Law.  This Agreement and the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to its choice of law rules.

 

11.8                           Assignments, Participations, Etc.

 

(1)                                  With the prior written consent of the
Administrative Agent and, but only if there has not occurred and is continuing
an Event of Default or Potential Default, MAC, such consents not to be
unreasonably withheld or delayed, any Lender may at any time assign and delegate
to one or more Eligible Assignees (provided that no written consent of MAC or
the Administrative Agent shall be required in connection with any assignment and
delegation by a Lender to an Affiliate of such Lender or to another Lender or
its Affiliate) (each an “Assignee”) all or any part of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) and the other Obligations held by such Lender hereunder, in a
minimum amount of $1,000,000 (or (A) if such Assignee is another Lender or an
Affiliate of a Lender, $1,000,000, or such lesser amount as agreed by the
Administrative Agent; and (B) if such Lender’s Percentage Share of the Term Loan
or the Interim Loan is less than $1,000,000, one hundred percent (100%)
thereof); provided, however, that MAC, the Borrower and the Administrative Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall have been given to the Borrower and the
Administrative Agent by such Lender and the Assignee; (ii) such Lender and its
Assignee shall have delivered to the Borrower and the Administrative Agent an
Assignment and Acceptance Agreement and (iii) the Assignee has paid to the
Administrative Agent a processing fee in the amount of $3,500

 

47

--------------------------------------------------------------------------------


 

(treating multiple, contemporaneous assignments by related Lenders as a single
assignment for purposes of such requirement).

 

(A)                              From and after the date that the Administrative
Agent notifies the assignor Lender and the Borrower that it has received an
executed Assignment and Acceptance Agreement and payment of the above-referenced
processing fee:  (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned to it pursuant to such Assignment and Acceptance Agreement,
shall have the rights and obligations of a Lender under the Loan Documents,
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance Agreement, relinquish its rights and be
released from its obligations under the Loan Documents (but shall be entitled to
indemnification as otherwise provided in this Agreement with respect to any
events occurring prior to the assignment) and (iii) this Agreement shall be
deemed to be amended to the extent, but only to the extent, necessary to reflect
the addition of the Assignee and the resulting adjustment of the Percentage
Shares resulting therefrom.

 

(2)                                  Within five Business Days after its receipt
of notice by the Administrative Agent that it has received an executed
Assignment and Acceptance Agreement and payment of the processing fee (which
notice shall also be sent by the Administrative Agent to each Lender), the
Borrower shall, if requested by the Assignee, execute and deliver to the
Administrative Agent, a new Note evidencing such Assignee’s Percentage Share of
the Term Loan or the Interim Loan, as applicable.

 

(3)                                  Any Lender may at any time sell to one or
more commercial banks or other Persons not Affiliates of the Borrower (a
“Participant”) participating interests in the Term Loan, the Interim Loan and
the other interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents; provided, however, that (i) the originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
originating Lender shall remain solely responsible for the performance of such
obligations, and (iii) the Borrower and the Administrative Agent shall continue
to deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents.  In the case of any such participation, the Participant shall be
entitled to the benefit of Sections 2.5, 2.6 and 2.7 (and subject to the burdens
of Sections 2.8 and 11.8 above) as though it were also a Lender thereunder, and
if amounts outstanding under this Agreement are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of set-off
in respect of its participating interest in amounts owing under this Agreement
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, and Section 11.10 of this
Agreement shall apply to such Participant as if it were a Lender party hereto.

 

(4)                                  Notwithstanding any other provision
contained in this Agreement or any other Loan Document to the contrary, any
Lender may assign all or any portion of the Loans held by it to any Federal
Reserve Lender or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
“Operating Circular” issued by such Federal Reserve Lender; provided that any
payment in

 

48

--------------------------------------------------------------------------------


 

respect of such assigned Loans made by the Borrower to or for the account of the
assigning and/or pledging Lender in accordance with the terms of this Agreement
shall satisfy the Borrower’s obligations hereunder in respect to such assigned
Loans to the extent of such payment.  No such assignment shall release the
assigning Lender from its obligations hereunder.

 

11.9                           Counterparts.  This Agreement and the other Loan
Documents may be executed in any number of counterparts, all of which together
shall constitute one agreement.

 

11.10                     Sharing of Payments.  If any Lender shall receive and
retain any payment, whether by setoff, application of deposit balance or
security, or otherwise, in respect of the Obligations in excess of such Lender’s
Percentage Share thereof, then such Lender shall purchase from the other Lenders
for cash and at face value and without recourse, such participation in the
Obligations held by them as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with each of them; provided, that if such excess
payment or part thereof is thereafter recovered from such purchasing Lender, the
related purchases from the other Lenders shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest.  Each Lender is hereby authorized by the Borrower Parties
to exercise any and all rights of setoff, counterclaim or bankers’ lien against
the full amount of the Obligations, whether or not held by such Lender.  Each
Lender hereby agrees to exercise any such rights first against the Obligations
and only then to any other Indebtedness of the Borrower to such Lender.

 

11.11                     Confidentiality.  Each Lender agrees to take normal
and reasonable precautions and exercise due care to maintain the confidentiality
of all information provided to it by any of the Borrower Parties or by the
Administrative Agent on the Borrower Parties’ behalf, in connection with this
Agreement or any other Loan Document, and neither it nor any of its Affiliates
shall use any such information for any purpose or in any manner other than
pursuant to the terms contemplated by this Agreement, except to the extent such
information: (1) was or becomes generally available to the public other than as
a result of a disclosure by any Lender or any prospective Lender, or (2) was or
becomes available from a source other than the Borrower Parties not known to the
Lenders to be in breach of an obligation of confidentiality to the Borrower
Parties in the disclosure of such information.  Nothing contained herein shall
restrict any Lender from disclosing such information (i) at the request or
pursuant to any requirement of any Governmental Authority; (ii) pursuant to
subpoena or other court process; (iii) when required to do so in accordance with
the provisions of any applicable Requirement of Law; (iv) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(v) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (vi) to such Lender’s
independent auditors and other professional advisors; and (vii) to any
Participant or Assignee and to any prospective Participant or Assignee; provided
that each Participant and Assignee or prospective Participant or Assignee first
agrees to be bound by the provisions of this Section 11.11.

 

11.12                     Consent to Jurisdiction.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,

 

49

--------------------------------------------------------------------------------


 

AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER PARTIES,
THE ADMINISTRATIVE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE BORROWER PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

 

11.13                     Waiver of Jury Trial.  EACH OF THE BORROWER PARTIES,
THE ADMINISTRATIVE AGENT AND THE LENDERS EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE BORROWER PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF SUCH PARTIES
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. 
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.14                     Indemnity.  Whether or not the transactions
contemplated hereby are consummated, each of the Borrower Parties shall
indemnify and hold the Administrative Agent, the other Agents and each Lender
and each of their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Administrative Agent or
replacement of any Lender) be imposed on, incurred by or asserted against any
such Person in any way relating to or arising out of this Agreement or any
document contemplated by or referred to herein, or the transactions contemplated
hereby, or any action taken or omitted by any such Person under or in connection
with any of the foregoing, including with respect to any investigation,
litigation or proceeding (including any insolvency proceeding or appellate

 

50

--------------------------------------------------------------------------------


 

proceeding) related to or arising out of this Agreement or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, however, that the Borrower Parties shall have no obligation hereunder
to any Indemnified Person with respect to Indemnified Liabilities resulting
solely from the gross negligence or willful misconduct of such Indemnified
Person.  The agreements in this Section 11.14 shall survive payment of all other
Obligations.

 

11.15                     Telephonic Instruction.  Any agreement of the
Administrative Agent and the Lenders herein to receive certain notices by
telephone is solely for the convenience and at the request of the Borrower.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Borrower or other Person on account of any action taken or not taken by
the Administrative Agent or the Lenders in reliance upon such telephonic
notice.  The obligation of the Borrower to repay the Loans shall not be affected
in any way or to any extent by any failure by the Administrative Agent and the
Lenders to receive written confirmation of any telephonic notice or the receipt
by the Administrative Agent and the Lenders of a confirmation which is at
variance with the terms understood by the Administrative Agent and the Lenders
to be contained in the telephonic notice.

 

11.16                     Marshalling; Payments Set Aside.  Neither the
Administrative Agent, the Collateral Agent nor the Lenders shall be under any
obligation to marshal any assets in favor of any of the Borrower Parties or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any of the Borrower Parties makes a payment or payments to the
Administrative Agent or the Lenders, or the Administrative Agent, the Collateral
Agent or the Lenders enforce their Liens or exercise their rights of set-off,
and such payment or payments or the proceeds of such enforcement or set-off or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent in its discretion) to be repaid to a
trustee, receiver or any other party in connection with any insolvency
proceeding, or otherwise, then (1) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred, and (2) each Lender severally agrees to
pay to the Administrative Agent upon demand its ratable share of the total
amount so recovered from or repaid by the Administrative Agent.

 

11.17                     Set-off.  In addition to any rights and remedies of
the Lenders provided by law, if an Event of Default exists, each Lender is
authorized at any time and from time to time, without prior notice to the
Borrower Parties, any such notice being waived by the Borrower Parties to the
fullest extent permitted by law, to set off and apply in favor of the Benefited
Creditors any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing to, such
Lender to or for the credit or the account of the Borrower Parties against any
and all Aggregate Obligations owing to the Benefited Creditors, now or hereafter
existing, irrespective of whether or not the Administrative Agent, the
Collateral Agent or such Lender shall have made demand under this Agreement or
any Loan Document and although such Aggregate Obligations may be contingent or
unmatured.  Each Lender agrees promptly to (i) notify the Borrower Parties, the
Administrative Agent and the Collateral Agent after any such set-off and
application made by such Lender; provided,

 

51

--------------------------------------------------------------------------------


 

however, that the failure to give such notice shall not affect the validity of
such set-off and application and (ii) pay such amounts that are set-off to the
Collateral Agent for the ratable benefit of the Benefited Creditors.

 

11.18                     Severability.  The illegality or unenforceability of
any provision of this Agreement or any other Loan Document or any instrument or
agreement required hereunder or thereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions hereof or thereof.

 

11.19                     No Third Parties Benefited.  This Agreement and the
other Loan Documents are made and entered into for the sole protection and legal
benefit of the Borrower Parties, the Lenders, the Agents, and the other
Benefited Parties, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

11.20                     Time.  Time is of the essence as to each term or
provision of this Agreement and each of the other Loan Documents.

 

11.21                     Effectiveness of Agreement.  This Agreement shall
become effective upon the execution of a counterpart hereof by the Borrower,
MAC, the other Borrower Parties party to this Agreement, the Lenders and the
Administrative Agent and receipt by the Borrower and the Administrative Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

 

[Signature Pages Following]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

THE MACERICH PARTNERSHIP, L.P., a Delaware
limited partnership

 

 

 

By:

The Macerich Company, a Maryland corporation,
Its general partner

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary
and General Counsel

 

 

GUARANTORS:

 

 

 

 

THE MACERICH COMPANY, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President, Secretary and
General Counsel

 

 

 

[Add signature blocks for other guarantors]

 

S-1

--------------------------------------------------------------------------------


 

LENDERS AND AGENTS:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

 

 

Name:

James Rolison

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Linda Wang

 

 

 

 

Name:

Linda Wang

 

 

 

Title:

Vice President

 

 

Signature Page to

Macerich $650,000,000 INTERIM LOAN FACILITY AND

$450,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

 

S-2

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ANNEX I:  GLOSSARY

 


THIS GLOSSARY IS ATTACHED TO AND MADE A PART OF THAT CERTAIN CREDIT AGREEMENT
(THE “CREDIT AGREEMENT”) MADE AND DATED AS OF APRIL 25, 2005, BY AND AMONG THE
MACERICH PARTNERSHIP, L.P., A LIMITED PARTNERSHIP ORGANIZED UNDER THE LAWS OF
THE STATE OF DELAWARE (“MACERICH PARTNERSHIP”), AS BORROWER; THE MACERICH
COMPANY, A MARYLAND CORPORATION (“MAC”); MACERICH WRLP II CORP., A DELAWARE
CORPORATION (“MACERICH WRLP II CORP.”); MACERICH WRLP II, A DELAWARE LIMITED
PARTNERSHIP (“MACERICH WRLP II LP”); MACERICH WRLP CORP., A DELAWARE CORPORATION
(“MACERICH WRLP CORP.”); MACERICH WRLP LLC, A DELAWARE LIMITED LIABILITY COMPANY
(“MACERICH WRLP LLC”); MACERICH TWC II CORP., A DELAWARE CORPORATION (“MACERICH
TWC CORP.”); MACERICH TWC II LLC, A DELAWARE LIMITED LIABILITY COMPANY
(“MACERICH TWC LLC”); MACERICH WALLEYE LLC, A DELAWARE LIMITED LIABILITY COMPANY
(“MACERICH WALLEYE LLC”); IMI WALLEYE LLC, A DELAWARE LIMITED LIABILITY COMPANY
(“IMI WALLEYE LLC”); AND WALLEYE RETAIL INVESTMENTS LLC, A DELAWARE LIMITED
LIABILITY COMPANY (“WALLEYE INVESTMENTS LLC”), AS GUARANTORS; THE LENDERS FROM
TIME TO TIME PARTY HERETO (COLLECTIVELY AND SEVERALLY, THE “LENDERS”); AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT FOR THE LENDERS
(IN SUCH CAPACITY, THE “ADMINISTRATIVE AGENT”) AND AS COLLATERAL AGENT FOR THE
BENEFITED CREDITORS.  FOR PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE TERMS SET FORTH BELOW SHALL HAVE THE FOLLOWING MEANINGS:


 

“Act” shall have the meaning given such term in Section 6.13 of the Credit
Agreement.

 

“Administrative Agent” shall have the meaning given such term in the
introductory paragraph of the Credit Agreement and shall include any successor
to DBTCA as the initial “Administrative Agent” thereunder.

 

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person.  “Control” as used herein means the power to direct the
management and policies of such Person.  In the case of a Lender which is a fund
that invests in loans, any other fund that invests in loans which is managed by
the same investment advisor as such Lender, or by another Affiliate of such
Lender or such investment advisor, shall be deemed an Affiliate of such Lender.

 

“Affiliate Guarantors” shall mean, jointly and severally, Macerich Great Falls
Limited Partnership, a California limited partnership, Macerich Oklahoma Limited
Partnership, a California limited partnership, Macerich Westside Adjacent
Limited Partnership, a California limited partnership, Macerich Sassafras
Limited Partnership, a California limited partnership, Northgate Mall
Associates, a California general

 

1

--------------------------------------------------------------------------------


 

partnership, and any other guarantors executing Supplemental Guaranties in
accordance with Section 4.1 of the Credit Agreement.

 

“Agents” shall mean the Administrative Agent, the Co-Syndication Agents, the
Lead Arranger, the Co-Documentation Agents, the Collateral Agent and any other
Persons acting in the capacity of an agent for the Lenders under the Credit
Agreement, together with their permitted successors and assigns.

 

“Aggregate Investment Value” shall mean for each permitted Investment identified
in Section 8.5 of the Credit Agreement (and any related Property referred to in
such Section), the greater of (i) the purchase price of such Investment (and
related Property); or (ii) that portion of the Gross Asset Value represented by
the relevant Investment (and related Property) as calculated in the most recent
Measuring Period; provided, however, that all Real Property Under Construction
shall be valued at the out-of-pocket costs incurred by the applicable Borrower
Parties or their Subsidiary Entities in respect of such Real Property Under
Construction.

 

“Aggregate Obligations” shall have the meaning given to such term in the Pledge
Agreements.

 

“Anti-Terrorism Laws” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Applicable Base Rate” shall mean the floating rate per annum equal to the daily
average Base Rate in effect during the applicable calculation period plus
(i) with respect to the Term Loan, one-half of one percent (0.50%) and (ii) with
respect to the Interim Loan, (x) prior to the Original Interim Maturity Date,
six-tenths of one percent (0.60%), (y) on or after the Original Interim Maturity
Date and prior to the First Extended Interim Maturity Date, one percent (1.00%),
and (y) on or after the First Extended Interim Maturity Date, one and one-half
percent (1.50%).

 

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus (i) with respect to the Term Loan, one and
one-half percent (1.50%) and (ii) with respect to the Interim Loan, (x) prior to
the Original Interim Maturity Date, one and six-tenths percent (1.60%), (y) on
or after the Original Interim Maturity Date and prior to the First Extended
Interim Maturity Date, two percent (2.00%), and (y) on or after the First
Extended Interim Maturity Date, two and one-half percent (2.50%).

 

“Assignee” shall have the meaning given such term in Section 11.8 of the Credit
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an agreement in the form of
that attached to the Credit Agreement as Exhibit A.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” shall mean on any day the higher of:  (a) the Prime Rate in effect
on such day, and (b) the sum of the Federal Funds Rate in effect on such day
plus one half of one percent (0.50%).

 

“Base Rate Loan” shall have the meaning given such term in Section 2.1 of the
Credit Agreement.

 

“Benefited Creditors” shall have the meaning given such term in the Pledge
Agreements.

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Book Value” shall mean the book value of such asset or property, without regard
to any related Indebtedness.

 

“Borrowed Indebtedness”  of any Person means, without duplication, (A) all
obligations for borrowed money of such Person, (B) all liabilities and
obligations, contingent or otherwise, evidenced by a letter of credit or a
reimbursement obligation of such Person with respect to any letter of credit,
(C) all obligations payable in cash (excluding obligations payable in cash or
Capital Stock, at the option of a Borrower Party) for the deferred purchase
price of real property acquired by such Person (excluding obligations arising in
the ordinary course of business but including all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to any real property acquired by such Person), (D) all obligations
for borrowed money secured by any Lien upon or in any real property owned by
such Person whether or not such Person has assumed or become liable for the
payment of such obligations for borrowed money and (E) all obligations of the
type described in any of clauses (A) through (D) above which are guaranteed,
directly or indirectly, or endorsed (otherwise than for collection or deposit in
the ordinary course of business) or discounted with recourse by such Person. 
Borrowed Indebtedness shall not include (i) Indebtedness set forth on
Schedule 6.21 to the Credit Agreement, (ii) Indebtedness incurred for the
purpose of acquiring one or more items of personal property, or (iii) guaranties
or indemnities executed by the Borrower Parties in respect of Indebtedness
secured by a Permitted Mortgage to the extent either: (A) such guaranty or
indemnity has been incurred in respect of customary exclusions from the
non-recourse provisions of the applicable Permitted Mortgage (including any
customary exclusion in respect of environmental liabilities); or (B) such
Indebtedness has been incurred for the purpose of financing the construction or
development of Real Property owned by any Subsidiary of the Borrower Parties.

 

“Borrower” shall mean The Macerich Partnership.

 

3

--------------------------------------------------------------------------------


 

“Borrower Parties” shall mean, jointly and severally, each of the Borrower and
the Guarantors.

 

“Broadway Plaza Property” shall mean Real Property and improvements located at
1275 Broadway Plaza, Walnut Creek, CA  94596, commonly referred to as “Broadway
Plaza” and owned by Macerich Northwestern Associates, a California general
partnership.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Los Angeles, California or New York, New York are authorized or
obligated to close their regular banking business.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Loan Fees” shall mean, with respect to the Macerich Entities, and
with respect to any period, any upfront, closing or similar fees paid by such
Person in connection with the incurrence or refinancing of Indebtedness during
such period that are capitalized on the balance sheet of such Person.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including, without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.

 

“Carry Over Basis Transaction”  shall mean any transaction in which the acquired
assets have a carry over basis and are not marked to market at the time of such
acquisition.

 

“Cash Equivalents” shall mean, with respect to any Person: (a) securities
issued, guaranteed or insured by the United States of America or any of its
agencies with maturities of not more than one year from the date acquired;
(b) certificates of deposit with maturities of not more than one year from the
date acquired by a United States federal or state chartered commercial bank of
recognized standing, which has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at

 

4

--------------------------------------------------------------------------------


 

least P-2 or equivalent by Moody’s; (c) reverse repurchase agreements with terms
of not more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof of Moody’s, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

“CERCLIS” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of the Credit Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of the Credit Agreement or (c) compliance by any Lender (or by
any lending office of such Lender or by such Lender’s holding company, if any)
with any guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of the Credit Agreement;
provided, however, that (i) no Change in Law shall be deemed to have occurred
with respect to any Assignee or Participant until after the date on which such
Assignee or Participant acquired its interest as an Assignee or Participant
under this Agreement and (ii) clause (i) of this proviso shall not apply to any
Change in Law with respect to (x) any Assignee to the extent such Change in Law
was applicable to the assignor Lender on the effective date of the Assignment
and Acceptance Agreement pursuant to which such Assignee became a Lender or
(y) any Participant to the extent such Change in Law was applicable to the
Originating Lender on the effective date of the agreement pursuant to which such
Participant became a Participant.

 

“Change of Control” shall mean, with respect to MAC, the occurrence of either of
the following:  (i) a change in the beneficial ownership within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 of more than twenty-five percent (25%) of the Capital Stock
of MAC having general voting rights so that such Capital Stock is held by a
Person, or two (2) or more Persons acting in concert, unless the Administrative
Agent and the Required Lenders have approved in advance in writing the identity
of such Person or Persons or (ii) the resignation or removal from the Board of
Directors of fifty percent (50%) or more of the members of MAC’s Board of
Directors during any twelve (12) month period for any reason other than death,
disability or voluntary retirement or personal reasons, unless otherwise
approved in advance in writing by the Required Lenders.

 

“Closing Certificate” shall mean a certificate in the form of that attached to
the Credit Agreement as Exhibit B.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date as of which all conditions set forth in
Section 5.1 of the Credit Agreement shall have been satisfied or waived and the
Loans shall have been funded.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as from time to time in effect.

 

“Co-Documentation Agents” shall mean (i) Wells Fargo Bank, National Association
and Euro Hypo AG, New York Branch, as the documentation agents for the interim
loan facility and (ii) Wells Fargo Bank, National Association and U.S. Bank
National Association, as the documentation agents for the term loan facility, in
each case, evidenced by the Credit Agreement, together with their permitted
successors and assigns.

 

“Collateral Agent” shall mean DBTCA in its capacity as collateral agent for the
benefit of the Benefited Creditors, together with its permitted successors and
assigns.

 

“Commencement of Construction” shall mean with respect to any Real Property, the
commencement of material on-site work (including grading) or the commencement of
a work of improvement of such property.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit C.

 

“Construction in Process” means, with respect to any Real Property Under
Construction, the aggregate amount of expenditures classified as
“construction-in-process” on the balance sheet of the Consolidated Entities with
respect thereto.

 

“Consolidated Entities” means, collectively, (i) the Borrower Parties,
(ii) MAC’s Subsidiaries; and (iii) any other Person the accounts of which are
consolidated with those of MAC in the consolidated financial statements of MAC
in accordance with GAAP.

 

“Contact Office” shall mean the office of DBTCA located at Deutsche Bank Trust
Company Americas, 90 Hudson Street Mail Stop: JCY05-0511 Jersey City, NJ 07302
Attn: Joseph Adamo, or such other offices in New York, New York as the
Administrative Agent may notify the Borrower and the Lenders from time to time
in writing.

 

“Contingent Obligation” as to any Person shall mean, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements in
accordance with GAAP, guaranteeing partially or in whole any non-recourse
Indebtedness, lease, dividend or other obligation, exclusive of contractual
indemnities (including, without limitation, any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets), of
such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest

 

6

--------------------------------------------------------------------------------


 

and principal, or operating income guaranty, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (1) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (2) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto.  Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim.  Subject to the preceding sentence, (i) in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is recourse, directly or indirectly to the applicable Borrower
Party or their respective Subsidiaries), the amount of the guaranty shall be
deemed to be 100% thereof unless and only to the extent that (X) such other
Person has delivered cash or Cash Equivalents to secure all or any part of such
Person’s guaranteed obligations or (Y) such other Person holds an Investment
Grade Credit Rating from either Moody’s or S&P, and (ii) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person.  Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

 

“Co-Syndication Agents” shall mean Keybank National Association and Commerzbank
AG, New York Branch, as the syndication agents for the credit facility evidenced
by the Credit Agreement, together with their permitted successors and assigns.

 

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement” shall mean the Credit Agreement defined in the introductory
paragraph of this Glossary, as the same may be Modified, extended or replaced
from time to time.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas.

 

7

--------------------------------------------------------------------------------


 

“De Minimis Subsidiary” shall mean any Subsidiary or Subsidiaries which in the
aggregate represents less than one percent of Gross Asset Value of the
Consolidated Entities.

 

“Depreciation and Amortization Expense” shall mean (without duplication), for
any period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures.  For purposes of this definition, MAC’s pro rata share of
depreciation and amortization expense of any Joint Venture shall be deemed equal
to the product of (i) the depreciation and amortization expense of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Designated Environmental Properties” shall have the meaning given such term in
Section 7.9 of the Credit Agreement.

 

“Disposition” shall mean the sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
encumbrance, creation of a security interest with respect to, or other transfer,
at any tier, of any ownership interest in any Macerich Entity; provided,
however, that Disposition shall not include any Permitted Encumbrances or any
Distributions to another Macerich Entity; provided further that such exclusion
of Permitted Encumbrances shall not apply to the Dispositions described in
Sections 8.4(1), 8.4(2), and 8.4(3) of the Credit Agreement.  “Disposition”
shall not include the sale of any ancillary building pad site within a Project
provided that the consideration received for such transaction does not exceed
$1,000,000 for any Project and $5,000,000 in the aggregate for all Projects and
shall not include any ground lease.

 

“Disposition Promissory Note” shall mean any promissory note received as
consideration for the Disposition of a Property subject to Section 3.3 of the
Credit Agreement.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Capital
Stock of such Person (other than preferred stock of MAC issued and outstanding
on the Closing Date) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“Distribution” shall mean with respect to MAC, Macerich Partnership or, prior to
the Wilmorite Release Date, WHLP: (i) any distribution of cash or Cash
Equivalent, directly or indirectly, to the partners or holders of Capital Stock
of such Persons, or any

 

8

--------------------------------------------------------------------------------


 

other distribution on or in respect of any partnership, company or equity
interests of such Persons; and (ii) the declaration or payment of any dividend
on or in respect of any shares of any class of Capital Stock of such Persons,
other than: (1) dividends payable solely in shares of common stock by MAC; or
(2) the purchase, redemption, exchange, or other retirement of any shares of any
class of Capital Stock of such Persons, directly or indirectly through a
Subsidiary of MAC or otherwise, (A) to the extent such purchase, redemption,
exchange, or other retirement occurs in exchange for the issuance of Capital
Stock of MAC or Macerich Partnership or (B) with respect to WHLP, to the extent
such purchase, redemption, or other retirement occurs in exchange for the
issuance of Capital Stock of WHLP, MAC or Macerich Partnership in accordance
with the provisions of the WHLP Partnership Agreement.

 

“Dollar” shall mean lawful currency of the United States of America.

 

“EBITDA” shall mean, for the twelve months then most recently ended, solely with
respect to the Consolidated Entities, Net Income, plus (without duplication)
(A) Interest Expense, (B) Tax Expense, (C) Depreciation and Amortization Expense
and (D) noncash charges for stock options, in each case for such period.

 

“Eligible Assignee” shall mean any of the following:

 

(a)           A commercial bank organized under the laws of the United States,
or any state thereof, and having a combined capital and surplus of at least
$100,000,000;

 

(b)           A commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000 (provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD);

 

(c)           A Person that is engaged in the business of commercial banking and
that is:  (1) an Affiliate of a Lender, (2) an Affiliate of a Person of which a
Lender is an Affiliate, or (3) a Person of which a Lender is an Affiliate;

 

(d)           An insurance company, mutual fund or other financial institution
organized under the laws of the United States, any state thereof, any other
country which is a member of the OECD or a political subdivision of any such
country which in vests in bank loans and has a net worth of at least
$500,000,000; and

 

(e)           Any fund (other than a mutual fund) which invests in bank loans
and whose assets exceed $100,000,000;

 

provided, however, that no Person shall be an “Eligible Assignee” unless at the
time of the proposed assignment to such Person:  (i) such Person is able to make
its portion of the Term Loan or Interim Loan, as applicable, in U.S. dollars,
and (ii) such Person is exempt from withholding of tax on interest and is able
to deliver the documents related thereto pursuant to Section 2.10(5) of the
Credit Agreement.

 

9

--------------------------------------------------------------------------------


 

“Environmental Properties” shall have the meaning given such term in
Section 6.15 of the Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
Modified, and the rules and regulations promulgated thereunder as from time to
time in effect.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Consolidated Entity within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan
or a Multiemployer Plan; (b) a withdrawal by any Consolidated Entity or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Consolidated Entity or any ERISA Affiliate from a
Multiemployer Plan or notification that a multiemployer is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) a failure by any Consolidated Entity to make required
contributions to a Pension Plan, Multiemployer Plan or other Plan subject to
Section 412 of the Code; (f) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; (g) the imposition of any liability under Title IV of ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Consolidated Entity or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

 

“Eurodollar Business Day” shall mean a Business Day on which commercial banks in
London, England and Frankfurt, Germany are open for domestic and international
business.

 

“Event of Default” shall have the meaning given such term in Article 9 of the
Credit Agreement.

 

“Evidence of No Withholding” shall have the meaning given such term in
Section 2.10(5) of the Credit Agreement.

 

“Excess Amount” shall have the meaning given such term in Section 3.3(3) of the
Credit Agreement.

 

“Exchange Property” shall mean real property acquired in connection with a

 

10

--------------------------------------------------------------------------------


 

Like-Kind Exchange by a Macerich Entity as consideration, in whole or in part,
for the sale of Real Property owned by such Macerich Entity.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by any
state, locality or foreign jurisdiction under the laws of which such recipient
is organized or in which it maintains an office or permanent establishment,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) any withholding tax (in the case of a Foreign Lender) or backup
withholding tax (in the case of any Lender), that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to the Credit Agreement
(or designates a new lending office) or is attributable to such Lender’s failure
to comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement,
except to the extent any such withholding taxes were imposed on the Lender’s
predecessor in interest (or former lending office); provided, however, Excluded
Taxes shall not include any withholding tax resulting from any inability to
comply with Section 2.10(5) or Section 2.10(6) of the Credit Agreement solely by
reason of there having occurred a Change in Law.

 

“Executive Order” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

“Existing Revolving Credit Agreement” shall mean that certain Credit Agreement
evidencing the Existing Revolving Credit Facility, amended and restated as of
April 25, 2005, by and among the Borrower, as borrower, MAC and the other
guarantors signatory thereto, the lenders signatory thereto and DBTCA, as
administrative agent and collateral agent.

 

“Existing Revolving Credit Facility” shall mean that certain credit facility
evidenced by the Existing Revolving Credit Agreement, which provides for the
funding of certain revolving loans and the issuance of letters of credit to, and
on behalf of, Macerich Partnership in the aggregate committed amount of, as of
the date hereof, $1.0 billion.

 

“Existing Term Loan Credit Agreement” shall mean that certain Credit Agreement
evidencing the Existing Term Loan Facility, amended and restated as of April 25,
2005, by and among the Borrower, as borrower, MAC and the other guarantors
signatory thereto, the lenders signatory thereto and DBTCA, as administrative
agent and collateral agent.

 

“Existing Term Loan Facility” shall mean that certain credit facility evidenced
by the Existing Term Loan Credit Agreement, which provides for the funding of a
term loan to the Borrower in the aggregate commitment amount of, as of the date
hereof, $250 million.

 

11

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean for any day, an interest rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 1:00 p.m. (New York time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“FFO” shall mean net income (loss) (computed in accordance with GAAP) excluding
gains (or losses) from debt restructurings and sales of property, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof promulgated by the National
Association of Real Estate Investment Trusts or its successor as of the date
hereof, but in any case excluding any write down due to impairment of assets.

 

“Financing” shall mean any transaction pursuant to which new Indebtedness is
incurred and secured by a Property subject to the mandatory payment provisions
of Section 3.3 of the Credit Agreement.

 

“First Extended Interim Maturity Date” shall have the meaning given such term in
Section 1.4(1) of the Credit Agreement.

 

“First Extension Fee” shall have the meaning given such term in
Section 1.4(2) of the Credit Agreement.

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” shall mean the 12-month period ending on
December 31 in each year or such other period as MAC may designate and the
Administrative Agent may approve in writing.

 

“Fixed Charge Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA
for the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Fixed
Charges for such period (except that, with respect to any Project that has not
achieved Stabilization, Fixed Charges for such Project shall be calculated for
the most recent fiscal quarter and annualized).

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment, including any Bullet Payment under the Interim Loan or Term
Loan), (ii) the

 

12

--------------------------------------------------------------------------------


 

Consolidated Entities’ pro rata share of scheduled payments of principal of
Indebtedness of Joint Ventures (other than any Bullet Payment) that does not
otherwise constitute Indebtedness of and is not otherwise recourse to the
Consolidated Entities or their assets, (iii) Interest Expense, (iv) payments of
dividends in respect of Disqualified Capital Stock; and (v) to the extent not
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrower or MAC with respect to preferred stock or
preferred operating units (excluding distributions on convertible preferred
units of WHLP in accordance with the WHLP Partnership Agreement).  For purposes
of clauses (ii) and (v), the Consolidated Entities’ pro rata share of payments
by any Joint Venture shall be deemed equal to the product of (a) the payments
made by such Joint Venture, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time; provided that for purposes of
calculating the covenants set forth in Section 8.12 of the Credit Agreement,
GAAP shall mean generally accepted accounting principles in the United States of
America in effect as of the date hereof.

 

“Good Faith Contest” means the contest of an item if (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted,
(2) adequate reserves are established if required by, and in accordance with,
GAAP with respect to the contested item, (3) during the period of such contest,
the enforcement of any contested item is effectively stayed and (4) the failure
to pay or comply with the contested item during the period of the contest is not
likely to result in a Material Adverse Effect.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) (1) 7.00% (expressed as a decimal), in the case of regional Retail
Properties or (2) 9.00% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties; plus

 

(ii) for Retail Properties that are not Wholly-Owned, the sum of, for each such
property, (a) the Gross Asset Value of each such Retail Property at such

 

13

--------------------------------------------------------------------------------


 

time, as calculated pursuant to the foregoing clause (i), multiplied by (b) the
percentage of the total outstanding Capital Stock held by Consolidated Entities
in the owner of the subject Retail Property, expressed as a decimal; provided,
notwithstanding anything to the contrary in this definition, so long as 100% of
the Indebtedness and other liabilities of the owner of the Broadway Plaza
Property reflected in the financial statements of such owner or disclosed in the
notes thereto (to the extent the same would constitute a Contingent Obligation)
is counted in the calculation of Total Liabilities pursuant to
subsection (ii) of the definition of “Total Liabilities”, the Broadway Plaza
Property, and the cash and Cash Equivalents and “Other GAV Assets” (as defined
below) with respect thereto, shall be deemed to be Wholly-Owned and the Gross
Asset Value with respect to the Broadway Plaza Property shall be calculated in
accordance with clause (i) of this definition; plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property, valued by the book value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are Wholly-Owned and (b) the product of
(1) 100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by the Consolidated Entity holding title to such
Retail Properties Under Construction; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total outstanding Capital Stock
held by a Consolidated Entity holding title to such Real Property (collectively,
“Other GAV Assets”), provided that the aggregate value of Other GAV Assets shall
not exceed five percent (5%) of the aggregate Gross Asset Value of all the
assets of the Consolidated Entities; plus

 

(vii) the Book Value of land and other Properties not constituting Retail
Properties; plus

 

(viii)  the Book Value of the Investment in Northpark Mall.

 

14

--------------------------------------------------------------------------------


 

provided, however, that (A)(i) the determination of Gross Asset Value for any
period shall not include any Retail Property (or any Property NOI relating to
any Retail Property) that has been sold or otherwise disposed of at any time
prior to or during such period; and (ii) any Retail Property (whether acquired
before or after the Closing Date) shall be valued at Book Value for 18 months
after acquisition thereof; and (B) upon the sale, conveyance, or transfer of all
of a Real Property to a Person other than a Macerich Entity, the Gross Asset
Value with respect to such Real Property shall no longer be considered.

 

“Gross Leasable Area” shall mean the total leasable square footage of buildings
situated on Real Properties, excluding the square footage of any department
stores.

 

“Guarantors” shall mean, jointly and severally (i) any Initial Guarantor and
(ii) any Supplemental Guarantor.

 

“Guaranty” shall mean any unconditional guaranty executed by any Person in favor
of DBTCA (or a successor) in its capacity as Administrative Agent for the
Lenders pursuant to the terms of the Credit Agreement, in a form approved by the
Administrative Agent and the Collateral Agent.  “Guaranty” shall include all
Subsidiary Guaranties and the REIT Guaranty.

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” or “toxic substances” under any applicable federal, state, or local
laws or regulations.

 

“Hazardous Materials Claims” shall mean any enforcement, cleanup, removal or
other governmental or regulatory action or order with respect to the Property,
pursuant to any Hazardous Materials Laws, and/or any claim asserted in writing
by any third party relating to damage, contribution, cost recovery compensation,
loss or injury resulting from any Hazardous Materials.

 

“Hazardous Materials Laws” shall mean any applicable federal, state or local
laws, ordinances or regulations relating to Hazardous Materials.

 

“Hedging Obligations” of a Person means any and all obligations of such Person
or any of its Subsidiaries, whether absolute or contingent and howsoever and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

 

15

--------------------------------------------------------------------------------


 

“IMI Walleye LLC” shall mean IMI Walleye LLC, a Delaware limited liability
company.

 

“Incremental Payment” shall have the meaning given such term in Section 2.9 of
the Credit Agreement.

 

“Indebtedness” of any Person shall mean without duplication, (a) all liabilities
and obligations of such Person, whether consolidated or representing the
proportionate interest in any other Person, (i) in respect of borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof, and including construction loans),
(ii) evidenced by bonds, notes, debentures or similar instruments,
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services, except those incurred in the ordinary course of its
business that would constitute a trade payable to trade creditors (but
specifically excluding from such exception the deferred purchase price of real
property), (iv) evidenced by bankers’ acceptances, (v) consisting of
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person (in an amount equal to the lesser of the obligation so secured and the
fair market value of such property), (vi) consisting of Capitalized Lease
Obligations (including any Capitalized Leases entered into as a part of a
sale/leaseback transaction), (vii) consisting of liabilities and obligations
under any receivable sales transactions, (viii) consisting of a letter of credit
or a reimbursement obligation of such Person with respect to any letter of
credit, or (ix) consisting of Net Hedging Obligations; or (b) all Contingent
Obligations and liabilities and obligations of others of the kind described in
the preceding clause (a) that such Person has guaranteed or that is otherwise
its legal liability and all obligations to purchase, redeem or acquire for cash
or non-cash consideration any Capital Stock or other equity interests and
(c) obligations of such Person to purchase for cash or non-cash consideration
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property.  For the avoidance of
doubt, Indebtedness of any water, sewer, or other improvement district that is
payable from assessments or taxes on property located within such district shall
not be deemed to be Indebtedness of any Person owning property located within
such district; provided that such Person has not otherwise obligated itself in
respect of the repayment of such Indebtedness.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 11.14 of the Credit Agreement.

 

“Indemnified Person” shall have the meaning given such term in Section 11.14 of
the Credit Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Financial Statements” shall have the meaning given such term in
Section 6.1 of the Credit Agreement.

 

16

--------------------------------------------------------------------------------


 

“Initial Guarantors” shall mean MAC, the Westcor Guarantors, the Wilmorite
Guarantors and the Affiliate Guarantors who enter into Guaranties on or as of
the date hereof.

 

“Intangible Assets” shall mean (i) all unamortized debt discount and expense,
unamortized deferred charges, goodwill and other intangible assets and (ii) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to December 31, 1994, in the Book
Value of any asset owned by the Consolidated Entities.

 

“Interest Coverage Ratio” shall mean, at any time, the ratio of (i) EBITDA for
the twelve months then most recently ended (except that, with respect to any
Project that has not achieved Stabilization, EBITDA for such Project shall be
calculated for the most recent fiscal quarter and annualized), to (ii) Interest
Expense for such period (except that with respect to any Project that has not
achieved Stabilization, Interest Expense for such Project shall be calculated
for the most recent fiscal quarter and annualized).

 

“Interest Expense” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum (without duplication) for such period of:
(i) total interest expense, whether paid or accrued, of the Consolidated
Entities, including fees payable in connection with the Credit Agreement,
charges in respect of letters of credit and the portion of any Capitalized Lease
Obligations allocable to interest expense, including the Consolidated Entities’
share of interest expenses in Joint Ventures but excluding amortization or
write-off of debt discount and expense (except as provided in clause
(ii) below), (ii) amortization of costs related to interest rate protection
contracts and rate buydowns (other than the costs associated with the interest
rate buydowns completed in connection with the initial public offering of MAC),
(iii) capitalized interest, provided that capitalized interest may be excluded
from this clause (iii) to the extent (A) such interest is paid or reserved out
of any interest reserve established under a loan facility; or (B) consists of
interest imputed under GAAP in respect of ongoing construction activities, but
only to the extent such interest has not actually been paid, and the amount
thereof does not exceed $20,000,000, (iv) for purposes of determining Interest
Expense as used in the Fixed Charge Coverage Ratio (both numerator and
denominator) only, amortization of Capitalized Loan Fees, (v) to the extent not
included in clauses (i), (ii), (iii) and (iv), any Consolidated Entities’ pro
rata share of interest expense and other amounts of the type referred to in such
clauses of the Joint Ventures, and (vi) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Consolidated Entity. 
For purposes of clause (v), any Consolidated Entities’ pro rata share of
interest expense or other amount of any Joint Venture shall be deemed equal to
the product of (a) the interest expense or other relevant amount of such Joint
Venture, multiplied by (b) the percentage of the total outstanding Capital Stock
of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Interest Period” shall mean, with respect to a LIBO Rate Loan, a period of one,
two, three or six months commencing on a Eurodollar Business Day selected by the
Borrower pursuant to the Credit Agreement.  Such Interest Period shall end on
(but

 

17

--------------------------------------------------------------------------------


 

exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last day of such next, second, third or sixth
succeeding month.  If an Interest Period would otherwise end on a day which is
not a Eurodollar Business Day, such Interest Period shall end on the next
succeeding Eurodollar Business Day, provided, however, that if said next
succeeding Eurodollar Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Eurodollar Business Day.

 

“Interim Lender” shall mean any Lender which has made or is obligated to make an
Interim Loan.

 

“Interim Loan” shall have the meaning given such term in Section 1.1 of the
Credit Agreement.

 

“Interim Maturity Date” shall initially mean the Original Interim Maturity Date;
provided that the “Interim Maturity Date” shall mean (i) the First Extended
Interim Maturity Date if the Borrower extends the Original Interim Maturity Date
in accordance with the terms and conditions of Section 1.5, or (ii) the Second
Extended Interim Maturity Date if the Borrower extends the First Extended
Interim Maturity Date in accordance with the terms and conditions of
Section 1.5.  The Interim Maturity Date shall be subject to acceleration upon an
Event of Default as otherwise provided in the Credit Agreement.

 

“Interim Note” shall mean a promissory note in the form of that attached to the
Credit Agreement as Exhibit E-2 issued by the Borrower at the request of an
Interim Lender pursuant to Section 3.1 of the Credit Agreement.

 

“Investment” shall mean, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of a
Property or the assets of a business conducted by another Person, and (iii) any
loan (other than loans to employees), advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
accounts receivable, advances to employees and similar items made or incurred in
the ordinary course of business) or capital contribution by that Person to any
other Person, including, without limitation, all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.  “Investment” shall not include (a) any promissory notes or
other consideration paid to it or by a tenant in connection with Project leasing
activities or (b) any purchase or other acquisition of Securities of, or a loan,
advance or capital contribution to, MAC or any Subsidiary of MAC by MAC or any
other Subsidiary of MAC.  The amount of any Investment shall be the original
cost of such Investment, plus the cost of all additions thereto less the amount
of any return of capital or principal to the extent such return is in cash with
respect to such Investment without any adjustments for increases or decreases in
value or write-ups, write-downs or write-offs with respect to such Investment.

 

18

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Investments shall not include any promissory
notes received by a Person in connection with a Disposition.

 

“IRS” shall mean the Internal Revenue Service or any entity succeeding to any of
its principal functions under the Code.

 

“Joint Venture” shall mean, as to any Person: (i) any corporation fifty percent
(50%) or less of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization fifty percent (50%)
or less of the ownership interests having ordinary voting power of which shall
at the time be so owned or controlled.  Notwithstanding the foregoing, a Joint
Venture of MAC shall include each Person, other than a Subsidiary, in which MAC
owns a direct or indirect equity interest.  Unless otherwise expressly provided,
all references in the Loan Documents to a “Joint Venture” shall mean a Joint
Venture of MAC.

 

“Lakewood Center Property” shall mean The Lakewood Center, a Retail Property
located in Lakewood, California.

 

“Lead Arranger” shall mean Deutsche Bank Securities, Inc., in its capacity as
sole lead arrangers and sole bookrunner for the credit facility evidenced by the
Credit Agreement, together with its permitted successors and assigns.

 

“Lenders” shall mean each of the lenders from time to time party to the Credit
Agreement, including any Assignee permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the Interest
Period applicable to such LIBO Rate Loan, the per annum rate for such Interest
Period and for an amount equal to the amount of such LIBO Rate Loan shown on Dow
Jones Telerate Page 3750 (or any equivalent successor page) at approximately
11:00 a.m. (London time) two Eurodollar Business Days prior to the first day of
such Interest Period or if such rate is not quoted, the arithmetic average as
determined by the Administrative Agent of the rates at which deposits in
immediately available U.S. dollars in an amount equal to the amount of such LIBO
Rate Loan having a maturity approximately equal to such Interest Period are
offered to four (4) reference banks to be selected by the Administrative Agent
in the London interbank market, at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the first day of such Interest Period.

 

“LIBO Rate Loan” shall have the meaning given such term in Section 2.1 of the
Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

“LIBO Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on eurocurrency
liabilities.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and any agreement to give
any security interest.

 

“Like-Kind Exchange” shall mean an exchange of real property qualifying for
non-recognition of gain pursuant to Section 1031 of the Code.

 

“Loan Documents” shall mean the Credit Agreement and the Notes and each of the
following (but only to the extent evidencing, guaranteeing, supporting or
securing the obligations under the foregoing instruments and agreements): the
REIT Guaranty, each of the Subsidiary Guaranties, any Guaranty executed by any
other Guarantor, the Pledge Agreements, and each other instrument, certificate
or agreement executed by the Borrower, MAC or the other Borrower Parties in
connection herewith, as any of the same may be Modified from time to time.

 

“Loan Month” shall mean any full calendar month during the term of the Term
Loan, with the first Loan Month being May 2005, which first Loan Month shall be
deemed to include the partial month commencing on the Closing Date of the Loan.

 

“Loans” shall mean the Interim Loan and the Term Loan.

 

“MAC” shall have the meaning given such term in the preamble to the Credit
Agreement.

 

“Macerich Core Entities” shall mean collectively, (i) the Consolidated Entities,
and (ii) any Joint Venture in which any Consolidated Entity is a general partner
or in which any Consolidated Entity owns more than 50% of the Capital Stock.

 

“Macerich Entities” shall mean the Borrower Parties, and all Subsidiary Entities
of the Borrower Parties.  “Macerich Entity” shall mean any one of the Macerich
Entities.

 

“Macerich Partnership” shall have the meaning given such term in the preamble to
the Credit Agreement.

 

“Macerich TWC Corp.” shall mean Macerich TWC II Corp., a Delaware corporation.

 

“Macerich TWC LLC” shall mean Macerich TWC II LLC, a Delaware limited liability
company.

 

20

--------------------------------------------------------------------------------


 

“Macerich Walleye LLC” shall mean Macerich Walleye LLC, a Delaware limited
liability company.

 

“Macerich WRLP Corp.” shall mean Macerich WRLP Corp., a Delaware corporation.

 

“Macerich WRLP LLC” shall mean Macerich WRLP LLC, a Delaware limited liability
company.

 

“Macerich WRLP II Corp.” shall mean Macerich WRLP II Corp., a Delaware
corporation.

 

“Macerich WRLP II LP” shall mean Macerich WRLP II LP, a Delaware limited
partnership.

 

“Management Companies” shall mean (a) Macerich Property Management Company, a
Delaware limited liability company, Macerich Management Company, a California
corporation, Westcor Partners LLC, an Arizona limited liability company, Westcor
Partners of Colorado LLC, a Colorado limited liability company, Macerich Westcor
Management LLC, a Delaware limited liability company, Wilmorite Property
Management, LLC, a Delaware limited liability company, and includes their
respective successors, and (b) with respect to the Rochester Properties, the
Rochester Manager and it successors and assigns pursuant to the Rochester
Management Agreement.

 

“Management Contracts” shall mean any contract between any Management Company,
on the one hand, and any other Macerich Entity, on the other hand, relating to
the management of any Macerich Entity or any Joint Venture or any of the
properties of such Person, as the same may be amended from time to time.

 

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

 

“Master Management Agreements” shall mean Management Contracts between a
Macerich Entity, as owner of a Project, and a Wholly Owned Subsidiary in the
form of Exhibit D attached hereto (or with respect to Subsidiaries of Westcor or
Subsidiaries of Wilmorite, in the form that exists as of the Closing Date) with
such Modifications to such form as may be made by the Macerich Entities in their
reasonable judgment so long as such Modifications are fair, reasonable, and no
less favorable to the owner than would be obtained in a comparable arm’s-length
transaction with a Person not a Transactional Affiliate.

 

“Material Adverse Effect” shall mean with respect to (a) MAC and its
Subsidiaries on a consolidated basis taken as a whole or (b) Macerich
Partnership and its Subsidiaries on a consolidated basis taken as a whole, any
of the following (1) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, condition (financial or otherwise)
or prospects of any of such Persons from and after the Statement Date, (2) a
material impairment of the ability of any of such Persons to otherwise perform
under any Loan Document; or (3) a material adverse

 

21

--------------------------------------------------------------------------------


 

effect upon the legality, validity, binding effect or enforceability against any
of such Persons of any Loan Document.

 

“Measuring Period” shall mean the period of four consecutive fiscal quarters
ended on the last day of the Fiscal Quarter most recently ended as to which
operating statements with respect to a Real Property have been delivered to the
Lenders.

 

“Minority Interest” shall mean all of the partnership units (as defined under
the Borrower’s partnership agreement) of the Borrower held by any Person other
than MAC.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage Loans” shall mean all loans owned or held by any of the Macerich
Entities secured by mortgages or deeds of trust on Retail Properties.

 

“Multiemployer Plan” shall mean a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any Consolidated Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

 

“Net Cash Proceeds” shall mean with respect to any Disposition of any Property,
any Financing with respect to any Property, or the issuance of any debt or
equity Securities:  (a) all cash consideration, as well as the value of all
non-cash consideration (other than Disposition Promissory Notes, which shall be
subject to the mandatory prepayment provisions set forth in Section 3.3(2)(C) of
the Credit Agreement); less, but without duplication, (b) any repayment of
Secured Indebtedness incurred with respect to the Property subject to a
Disposition or Financing, to the extent required or permitted under the terms of
the loan documents governing the Secured Indebtedness, and any net payments made
to a counterparty under Hedging Obligations incurred with respect to such
Secured Indebtedness in connection with the termination of such Hedging
Obligations as a result of a subject Disposition, less (c) transfer taxes,
customary brokerage costs, reasonable legal fees and other customary and
reasonable out of pocket costs actually paid to unaffiliated third parties in
connection with such Disposition, Financing, or issuance.  Notwithstanding the
foregoing:  (1) to the extent the Property subject to the Disposition or
Financing is not Wholly-Owned, Net Cash Proceeds shall equal the sum of (a),
(b), and (c) as the same is payable or allocable to the Borrowers, MAC, or their
Wholly Owned Subsidiaries, and any sums not so allocable (i.e., portions of the
net proceeds allocable to Unaffiliated Partners) shall not be included in Net
Cash Proceeds; (2) Net Cash Proceeds shall not include (i) any portion of a
construction loan advanced for the purposes of improving the subject Real

 

22

--------------------------------------------------------------------------------


 

Property, (ii) any taxable gain from a Disposition to the extent that:  (A) MAC
would be subject to paying corporate tax on such gains as a result of the
obligation to make a mandatory repayment to the Interim Lenders pursuant to the
Credit Agreement (and the resulting failure to distribute such sums to its
shareholders); and (B) the amount of such gain does not, when added to any
taxable gain from other Dispositions subject to this clause (2)(ii) made on or
prior to the date of such Disposition, exceed $50,000,000 in the aggregate; and
(3) Net Cash Proceeds shall not include any proceeds resulting from a Financing
of an Unencumbered Property to the extent each of the following conditions has
been satisfied as determined by the Administrative Agent in its good faith
judgment:  (i) such proceeds are used to repay advances under the Existing
Revolving Credit Facility used to purchase such Unencumbered Property; and
(ii) in the event the Interim Loan has not been repaid in full, such Financing
occurs within sixty (60) days after the subject Unencumbered Property is
acquired.

 

“Net Hedging Obligations” shall mean, as of any date of determination, the
excess (if any) of all “unrealized losses” over all “unrealized profits” of such
Person arising from Hedging Obligations as substantiated in writing by the
Borrower and approved by the Administrative Agent.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Hedging
Obligation as of the date of determination (assuming the Hedging Obligation were
to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Obligation as
of the date of determination (assuming such Hedging Obligation were to be
terminated as of that date).

 

“Net Income” shall mean, for any period, the net income (or loss), after
provision for taxes, of the Consolidated Entities determined on a consolidated
basis for such period taken as a single accounting period as determined in
accordance with GAAP, and including the Consolidated Entities’ pro rata share of
the net income (or loss) of any Joint Venture for such period, but excluding
(i) any recorded losses and gains and other extraordinary items for such period;
(ii) other non-cash charges and expenses (including non-cash charges resulting
from accounting changes), (iii) any gains or losses arising outside of the
ordinary course of business, and (iv) any charges for minority interests in the
Borrower held by Unaffiliated Partners.  For purposes hereof the Consolidated
Entities’ pro rata share of the net income (or loss) of any Joint Venture shall
be deemed equal to the product of (i) the income (or loss) of such Joint
Venture, multiplied by (ii) the percentage of the total outstanding Capital
Stock of such Person held by any Consolidated Entity, expressed as a decimal.

 

“Net Worth” means, at any date, the consolidated stockholders’ equity of the
Consolidated Entities, excluding any amounts attributable to Disqualified
Capital Stock.

 

“Note” shall mean a Term Note or an Interim Note.  “Notes” shall mean,
collectively, all Term Notes and all Interim Notes.

 

“NPL” shall have the meaning given such term in Section 6.15 of the Credit
Agreement.

 

23

--------------------------------------------------------------------------------


 

“Obligations” shall mean any and all debts, obligations and liabilities of the
Borrower or the other Borrower Parties to the Administrative Agent, the other
Agents and the Lenders (whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred),
arising out of or related to the Loan Documents.

 

“OFAC” shall have the meaning given such term in Section 6.26 of the Credit
Agreement.

 

“Officer’s Certificate” shall mean as to any Person, a certificate executed on
behalf of such Person by a Responsible Officer.

 

“Organizational Documents” shall mean:  (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the Board of Directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and
(d) for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Original Interim Maturity Date” shall have the meaning given such term in
Section 1.3(2) of the Credit Agreement.  The Original Interim Maturity Date may
be subject to acceleration upon an Event of Default as otherwise provided in the
Credit Agreement.

 

“Originating Lender” shall have the meaning given such term in Section 11.8 of
the Credit Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies of a Governmental
Authority with respect to any payment made under any Loan Document or from the
execution, delivery or enforcement of any Loan Document.

 

“Participant” shall have the meaning given such term in Section 11.8 of the
Credit Agreement.

 

“Patriot Act” shall have the meaning given such term in Section 6.26 of the
Credit Agreement.

 

24

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Consolidated Entities or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a multiple employer plan (as described
in Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years, but excluding any Multiemployer Plan.

 

“Percentage Share” shall mean (i) when used in reference to the Term Loan, for
any Term Lender at any date the percentage set forth next to such Term Lender’s
name on the Column labeled “Term Loan” on Schedule G-1 to the Credit Agreement;
(ii) when used in reference to the Interim Loan, for any Interim Lender at any
date the percentage set forth next to such Interim Lender’s name on the Column
labeled “Interim Loan” on Schedule G-1 to the Credit Agreement; and (iii) when
used in reference to the Loans, for any Lender at any date the percentage set
forth next to such Lender’s name on the Column labeled “Total” on Schedule G-1
to the Credit Agreement, in each case, as the same may be Modified from time to
time, including, without limitation, to reflect the addition or withdrawal of a
Lender or the assignment of all or a portion of an existing Lender’s portion of
the Term Loan or the Interim Loan as permitted pursuant to Section 11.8 of the
Credit Agreement.

 

“Permitted Encumbrances” shall mean any Liens with respect to the assets of the
Borrower Parties and the Macerich Core Entities consisting of the following:

 

(a)           Liens (other than environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(b)           Statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business for amounts which, if not resolved in favor of the
Borrower Parties or the Macerich Core Entities, could not result in a Material
Adverse Effect;

 

(c)           Liens securing the performance of bids, trade contracts (other
than borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(d)           Other Liens, incidental to the conduct of the business of the
Borrower Parties or the Macerich Core Entities, including Liens arising with
respect to zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, easements, encroachments, building restrictions, minor defects,
irregularities in title and other similar charges or encumbrances on the use of
the assets of the Borrower Parties or

 

25

--------------------------------------------------------------------------------


 

the Macerich Core Entities which do not interfere with the ordinary conduct of
the business of the Borrower Parties or the Macerich Core Entities and that are
not incurred (i) in violation of any terms and conditions of the Credit
Agreement; (ii) in connection with the borrowing of money or the obtaining of
advances or credit, or (iii) in a manner which could result in a Material
Adverse Effect;

 

(e)           Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance and other types
of social security;

 

(f)            Any attachment or judgment Lien not constituting an Event of
Default;

 

(g)           Licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties;

 

(h)           any (i) interest or title of a lessor or sublessor under any lease
not prohibited by the Credit Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii), so long as
the holder of such Lien or restriction agrees to recognize the rights of such
lessee or sublessee under such lease;

 

(i)            Liens arising from filing UCC financing statements relating
solely to leases not prohibited by the Credit Agreement;

 

(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(k)           Liens on personal property.

 

“Permitted Mortgages” shall mean those certain mortgages and/or deeds of trust
entered into by Subsidiaries of the Borrower Parties with respect to Real
Property directly owned by such Subsidiaries of the Borrower Parties to the
extent such mortgages and deeds of trust are otherwise permitted under the
Credit Agreement (including Section 8.1(1) of the Credit Agreement).

 

“Permitted WHLP Cash Distribution” shall have the meaning given such term in
Section 8.4(4) of the Credit Agreement.

 

“Person” shall mean any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

 

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Consolidated Entities or any ERISA Affiliate sponsors or maintains

 

26

--------------------------------------------------------------------------------


 

or to which the Consolidated Entities or any ERISA Affiliate makes, is making,
or is obligated to make contributions and includes any Pension Plan, other than
a Multiemployer Plan.

 

“Pledge Agreements” shall mean, individually or collectively, each of the Pledge
Agreements dated as of even date herewith from Macerich Partnership, MAC and the
other Pledgors, each in substantially the form attached to the Credit Agreement
as Exhibit H, pursuant to which each of Macerich Partnership, MAC and the other
Pledgors shall pledge to the Collateral Agent, for the ratable benefit of the
Benefited Creditors, all of its direct and indirect ownership interest in the
Guarantors (or general partners thereof, as the case may be) as further
specified therein.

 

“Pledgors” shall mean Macerich Partnership, MAC and Macerich WRLP II Corp.

 

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

 

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by DBTCA or any successor Administrative Agent at its principal office in
New York, New York as its “prime rate”.  The Prime Rate is a rate set by DBTCA
as one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as DBTCA may designate.  The Prime Rate is not tied
to any external index and does not necessarily represent the lowest or best rate
of interest actually charged to any class or category of customers.  Each change
in the Prime Rate will be effective on the day the change is announced within
DBTCA.

 

“Pro Forma Statements” shall have the meaning given such term in Section 6.1 of
the Credit Agreement.

 

“Prohibited Person” shall have the meaning given such term in Section 6.26 of
the Credit Agreement.

 

“Project” shall mean any shopping center, retail property, office building,
mixed use property or other income producing project owned or controlled,
directly or indirectly by a Macerich Entity.  “Project” shall include the
redevelopment, or reconstruction of any existing Project.

 

“Property” shall mean, collectively and severally, any and all Real Property and
all personal property owned or occupied by the subject Person.  “Property” shall
include all Capital Stock owned by the subject Person in a Subsidiary Entity.

 

“Property Expense” shall mean, for any Retail Property, all operating expenses
relating to such Retail Property, including the following items (provided,
however, that Property Expenses shall not include debt service, tenant
improvement costs, leasing

 

27

--------------------------------------------------------------------------------


 

commissions, capital improvements, Depreciation and Amortization Expenses and
any extraordinary items not considered operating expenses under GAAP): (i) all
expenses for the operation of such Retail Property, including any management
fees payable under the Management Contracts and all insurance expenses, but not
including any expenses incurred in connection with a sale or other capital or
interim capital transaction; (ii) water charges, property taxes, sewer rents and
other impositions, other than fines, penalties, interest or such impositions (or
portions thereof) that are payable by reason of the failure to pay an imposition
timely; and (iii) the cost of routine maintenance, repairs and minor
alterations, to the extent they can be expensed under GAAP.

 

“Property Income” shall mean, for any Retail Property, all gross revenue from
the ownership and/or operation of such Retail Property (but excluding income
from a sale or other capital item transaction), service fees and charges and all
tenant expense reimbursement income payable with respect to such Retail
Property.

 

“Property NOI” shall mean, for any Retail Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

 

“Queens Development Project” shall mean the Real Property and improvements
located at or adjacent to 90-15 Queen’s Blvd., Elmhurst, New York, commonly
referred to as “Queens Development Project” and owned by Macerich Queens Limited
Partnership and/or Macerich Queens Expansion, LLC.

 

“Rate Request” shall mean a request for the conversion or continuation of a Base
Rate Loan or LIBO Rate Loan in the form of that attached to the Credit Agreement
as Exhibit F.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Macerich Entities.

 

“Real Property Under Construction” shall mean Real Property for which
Commencement of Construction has occurred but construction of such Real Property
is not substantially complete or has not yet reached Stabilization.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation of said Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

 

“REIT” shall mean a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Code.

 

28

--------------------------------------------------------------------------------


 

“REIT Guaranty” shall mean the credit guaranty executed by MAC in favor of DBTCA
(or a successor Administrative Agent), in its capacity as Administrative Agent
for the benefit of the Lenders, as the same may be Modified from time to time.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
thirty (30)-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

 

“Required Benefited Creditors” shall have the meaning given such term in the
Pledge Agreements.

 

“Required Lenders” shall mean at any date, those Lenders holding not less than
66 2/3% of the outstanding principal portion of the Loans.

 

“Requirements of Law” shall mean, as to any Person, the Organizational Documents
of such Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum (rounded upward, if necessary, to the next higher 1/16 of one
percent) calculated as of the first day of such Interest Period in accordance
with the following formula:

 

Reserve Adjusted LIBO Rate  =

 

LR

 

1-LRP

 

where

LR

=

LIBO Rate

LRP

=

LIBO Reserve Percentage

 

“Responsible Financial Officer” shall mean, with respect to any Person, the
chief financial officer or treasurer of such Person or any other officer,
partner or member having substantially the same authority and responsibility.

 

“Responsible Officer” shall mean, with respect to any Person, the president,
chief executive officer, vice president, Responsible Financial Officer, general
partner, or managing member of such Person or any other officer, partner or
member having substantially the same authority and responsibility.

 

29

--------------------------------------------------------------------------------


 

“Restricted Cash” shall mean any cash or cash equivalents held by any Person
with respect to which such Person does not have unrestricted access and
unrestricted right to expend such cash or expend or liquidate such permitted
Investments.

 

“Retail Property” or “Retail Properties” means any Real Property that is a
neighborhood, community or regional shopping center or mall or office building.

 

“Retail Property Under Construction” shall mean Retail Property for which
Commencement of Construction has occurred but construction of such Retail
Property is not substantially complete or has not yet reached Stabilization.

 

“Rochester Malls LLC” shall mean Rochester Malls LLC, a Delaware limited
liability company.

 

“Rochester Management Agreement” shall mean the Management Contract between a
Macerich Entity which is an owner of a Rochester Property and the Rochester
Manager in the form of Exhibit D-2 attached hereto with such Modifications to
such form as may be made by the Macerich Entities in their reasonable judgment
so long as such Modifications are fair, reasonable, and no less favorable to the
owner than would be obtained in a comparable arm’s-length transaction with a
Person not a Transactional Affiliate.

 

“Rochester Manager” shall mean Rochester Management, Inc., a Delaware
corporation.

 

“Rochester Properties” shall mean the Eastview Mall, Eastview Commons, Greece
Ridge Center, Marketplace Mall and Pittsford Plaza properties.

 

“Rochester Distribution” shall mean the distribution by WHLP of all of the
membership interests in Rochester Malls LLC to limited partners of WHLP in
accordance with Sections 8.7 or 8.8 of the WHLP Partnership Agreement.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Second Extended Interim Maturity Date” shall have the meaning given such term
in Section 1.4(3) of the Credit Agreement.

 

“Second Extension Fee” shall have the meaning given such term in
Section 1.4(4) of the Credit Agreement.

 

“Secured Indebtedness” shall mean that portion of the Total Liabilities that is,
without duplication: (i) secured by a Lien (excluding, however, the Indebtedness
under the Credit Agreement, the Existing Revolving Credit Facility and the
Existing Term Loan Facility); or (ii) any unsecured Indebtedness of any
Subsidiary of a Borrower Party if such Subsidiary is not a Guarantor.

 

30

--------------------------------------------------------------------------------


 

“Secured Indebtedness Ratio” shall mean, at any time, the ratio of (i) Secured
Indebtedness, to (ii) Gross Asset Value for such period.

 

“Secured Recourse Indebtedness” shall mean Secured Indebtedness to the extent
the principal amount thereof has been guaranteed by (or is otherwise recourse
to) any Borrower Party (other than a Borrower Party whose sole assets are
(i) collateral for such Secured Indebtedness; or (ii) Capital Stock in another
Borrower Party whose sole assets are such collateral and who otherwise meets the
criteria set forth in clauses (D) through (T) in the definition of Single
Purpose Entity).

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, bonds, debentures, options, warrants, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Single Purpose Entity” shall mean a Person, other than an individual, which
(A) is formed or organized solely for the purpose of holding, directly or
indirectly, an ownership interest in the Westcor Principal Entities or the
Wilmorite Principal Entity, (B) does not engage in any business unrelated to
clause (A) above, (C) has not and will not have any assets other than those
related to its activities in accordance with clauses (A) and (B) above,
(D) maintains its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, (E) holds itself out as being a Person, separate and apart from
any other Person, (F) does not and will not commingle its funds or assets with
those of any other Person, (G) conducts its own business in its own name,
(H) maintains separate financial statements and files its own tax returns (or if
its tax returns are consolidated with those of MAC, such returns shall clearly
identify such Person as a separate legal entity), (I) pays its own debts and
liabilities when they become due out of its own funds, (J) observes all
partnership, corporate, limited liability company or trust formalities, as
applicable, and does all things necessary to preserve its existence, (K) except
as expressly permitted by the Loan Documents, maintains an arm’s-length
relationship with its Transactional Affiliates and shall not enter into any
Contractual Obligations with any Affiliates except as permitted under the Credit
Agreement, (L) pays the salaries of its own employees, if any, and maintains a
sufficient number of employees in light of its contemplated business operations,
(M) does not guarantee or otherwise obligate itself with respect to the debts of
any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except with respect to the Obligations and the

 

31

--------------------------------------------------------------------------------


 

“Obligations” under and as defined in the Existing Revolving Credit Facility and
the Existing Term Loan Facility and as otherwise permitted under the Loan
Documents, (N) does not acquire obligations of or securities issued by its
partners, members or shareholders, (O) allocates fairly and reasonably shared
expenses, including any overhead for shared office space, (P) uses separate
stationery, invoices, and checks, (Q) does not and will not pledge its assets
for the benefit of any other Person (except as permitted under the Loan
Documents) or make any loans or advances to any other Person (except with
respect to the Obligations and the “Obligations” under and as defined in the
Existing Revolving Credit Facility and the Existing Term Loan Facility),
(R) does and will correct any known misunderstanding regarding its separate
identity, (S) maintains adequate capital in light of its contemplated business
operations, and (T) has and will have a partnership or operating agreement,
certificate of incorporation or other organizational document which complies
with the requirements set forth in this definition.

 

“Solvent” shall mean, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Stabilization” shall mean, with respect to any Real Property, the earlier of
(i) the date on which eighty-five percent (85%) or more of the Gross Leasable
Area of such Real Property has been subject to binding leases for a period of
twelve (12) months or longer, or (ii) the date twenty-four (24) months after the
date that substantially all portions of such Real Property are open to the
public and operating in the ordinary course of business.

 

“Statement Date”  shall mean December 31, 2004.

 

“Subsidiary” shall mean, with respect to any Person:  (a) any corporation more
than fifty percent (50%) of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled, (c) with respect to MAC, any other
Person in which MAC owns, directly or indirectly, any Capital Stock and which
would be combined with MAC in the consolidated financial statements of MAC in
accordance with GAAP; (d) with respect to the Westcor Guarantors and the Westcor
Principal Entities, any other Person in which they own, directly or indirectly,
any Capital Stock and which would be combined with them in consolidated
financial statements in accordance with GAAP or (e) with respect to the
Wilmorite Guarantors and the Wilmorite Principal Entity, any other Person in
which they own, directly or indirectly, any Capital Stock and which would be
combined with them in consolidated financial statements in accordance with GAAP.

 

“Subsidiary Entities” shall mean a Subsidiary or Joint Venture of a Person. 
Unless otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of MAC.

 

32

--------------------------------------------------------------------------------


 

“Subsidiary Guaranties” shall mean each of the credit guaranties executed by
each of the Westcor Guarantors, the Wilmorite Guarantors and the Affiliate
Guarantors in favor of DBTCA (or a successor Administrative Agent), in its
capacity as Administrative Agent for the benefit of the Lenders, as the same may
be Modified from time to time.

 

“Supplemental Guarantor” shall have the meaning set forth in Section 4.2 of the
Credit Agreement.

 

“Supplemental Guaranties” shall mean a Guaranty executed by a Supplemental
Guarantor pursuant to Section 4.2 of the Credit Agreement.

 

“Tangible Net Worth” shall mean, at any time, (i) Net Worth minus
(ii) Intangible Assets, plus (iii) solely for purposes of Section 8.12(1) of the
Credit Agreement, any minority interest reflected in the balance sheet of MAC,
but only to the extent attributable to Minority Interests, in each case at such
time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” shall mean (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entity’s pro rata share of tax expenses in any Joint Venture.  For
purposes of this definition, the Consolidated Entities’ pro rata share of any
such tax expense of any Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Joint Venture, multiplied by (ii) the percentage of
the total outstanding Capital Stock of such Person held by the Consolidated
Entity, expressed as a decimal.

 

“Term Lender” shall mean any Lender which has made or is obligated to make a
Term Loan.

 

“Term Loan” shall have the meaning given such term in Section 1.1 of the Credit
Agreement.

 

“Term Maturity Date” shall have the meaning given such term in Section 1.3 of
the Credit Agreement.  The Term Maturity Date shall be subject to acceleration
upon an Event of Default as otherwise provided in the Credit Agreement.

 

“Term Note” shall mean a promissory note in the form of that attached to the
Credit Agreement as Exhibit E-1 issued by the Borrower at the request of a Term
Lender pursuant to Section 3.1 of the Credit Agreement.

 

“Total Liabilities” shall mean, at any time, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Consolidated
Entities reflected in the financial statements of MAC or disclosed in the notes
thereto (to the extent the same would constitute a Contingent Obligation), plus
(ii) all Indebtedness and other

 

33

--------------------------------------------------------------------------------


 

liabilities of all Joint Ventures reflected in the financial statements of such
Joint Ventures or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) which are otherwise recourse to any
Consolidated Entity or any of its assets or that otherwise constitutes
Indebtedness of any Consolidated Entity (including any recourse obligations
arising as a result of a Consolidated Entity serving as a general partner,
directly or indirectly, in such Joint Ventures, unless such general partner is a
corporation whose sole asset is its general partnership interest and who
otherwise meets the criteria set forth in clauses (D) through (T) in the
definition of Single Purpose Entity); provided that, notwithstanding this clause
(ii), those certain guarantees described on Schedule G-2 to the Credit
Agreement, which liabilities thereunder are recourse, directly or indirectly, to
any of the Westcor Principal Entities or their Subsidiaries or the Wilmorite
Principal Entity or its Subsidiaries, shall be considered an obligation governed
by clause (iii) below, plus (iii) the Consolidated Entities’ pro rata share of
all Indebtedness and other liabilities reflected in the financial statements of
any Joint Venture or disclosed in the notes thereto (to the extent the same
would constitute a Contingent Obligation) not otherwise constituting
Indebtedness of or recourse to any Consolidated Entity or any of its assets,
plus (iv) all liabilities of the Consolidated Entities with respect to purchase
and repurchase obligations, provided that any obligations to acquire
fully-constructed Real Property shall not be included in Total Liabilities prior
to the transfer of title of such Real Property.  With respect to any Real
Property Under Construction as to which any Consolidated Entity has provided an
outstanding and undrawn letter of credit relating to the performance and/or
completion of construction at such property, the amount of Indebtedness
evidenced by such letter of credit shall be included in Total Liabilities if:
(a) such Indebtedness does not duplicate Indebtedness incurred in respect of
such Real Property Under Construction (including any off-site improvements
associated therewith); (b) such Indebtedness is required by GAAP to be reflected
on the liability side of any Consolidated Entities’ balance sheet; and (c) to
the extent such Indebtedness is not required by GAAP to be reflected on the
liability side of any Consolidated Entities’ balance sheet, then such
Indebtedness shall only be included to the extent the amount of such
Indebtedness exceeds $40,000,000.  For purposes of clause (iii), the
Consolidated Entities’ pro rata share of all Indebtedness and other liabilities
of any Joint Venture shall be deemed equal to the product of (a) such
Indebtedness or other liabilities, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

“Transactional Affiliates” shall have the meaning given such term in Section 8.6
of the Credit Agreement.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unaffiliated Partner Interests” shall mean the Capital Stock of Unaffiliated
Partners in a Subsidiary Entity of the Borrower Parties.

 

“Unaffiliated Partners” shall mean Persons who own, directly or indirectly at
any tier, a beneficial interest in the Capital Stock of a Subsidiary Entity, but
such Persons shall exclude: (i) the Macerich Entities; (ii) Affiliates of
Macerich Entities;

 

34

--------------------------------------------------------------------------------


 

(iii) Persons whose Capital Stock or beneficial interest therein is owned,
directly or indirectly at any tier, by the Macerich Entities or their
Affiliates.

 

“Unencumbered Property” shall have the meaning set forth in Section 4.1 of the
Credit Agreement.

 

“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Walleye Investments LLC” shall mean Walleye Retail Investments LLC, a Delaware
limited liability company.

 

“Westcor” shall mean (i) the Westcor Principal Entities, (ii) the Westcor
Guarantors, (iii) the Subsidiaries of the Westcor Guarantors; and (iv) any other
Person the accounts of which would be consolidated with those of the Westcor
Guarantors in consolidated financial statements in accordance with GAAP.  When
the context so requires, “Westcor” shall mean any of the Persons described
above.

 

“Westcor Assets” shall mean all Projects and related Property, directly or
indirectly, in whole or in any part, owned or leased by Westcor.

 

“Westcor Guarantors” shall mean Macerich WRLP Corp., Macerich WRLP LLC, Macerich
WRLP II Corp., Macerich WRLP II LP, Macerich TWC Corp. and Macerich TWC LLC.

 

“Westcor Principal Entities” shall mean, jointly and severally, Westcor Realty
Limited Partnership and The Westcor Company II Limited Partnership.

 

“WHLP” shall mean Wilmorite Holdings, L.P., a Delaware limited partnership
(following the Wilmorite Acquisition, Wilmorite Holdings, L.P. will change its
name to MACWH, L.P.).

 

“WHLP Partnership Agreement” shall mean the 2005 Amended and Restated Agreement
of Limited Partnership of WHLP, between WHLP and the Borrower.

 

“Wholly-Owned” shall mean, with respect to any Real Property, Capital Stock, or
other Property owned or leased, that (i) title to such Property is held directly
by, or such Property is leased by, the Borrower, or (ii) in the case of Real
Property or Capital Stock, title to such property is held by, or (in the case of
Real Property) such Property is leased by, a Consolidated Entity at least 99% of
the Capital Stock of which is held of record and beneficially by the Borrower
(or a Person whose Capital Stock is owned 100% by the Borrower) and the balance
of the Capital Stock of which (if any) is held of record and beneficially by MAC
(or a Person whose Capital Stock is owned 100% by MAC).  References to Property
Wholly-Owned by Westcor, Wilmorite or a Macerich Entity shall mean property 100%
owned by such Person.

 

35

--------------------------------------------------------------------------------


 

“Wholly-Owned Raw Land” shall mean Wholly-Owned land that is not under
development and for which no development is planned to commence within twelve
(12) months after the date on which it was acquired.

 

“Wilmorite” shall mean (i) the Wilmorite Principal Entity, (ii) the Wilmorite
Guarantors, (iii) the Subsidiaries of the Wilmorite Guarantors; and (iv) any
other Person the accounts of which would be consolidated with those of the
Wilmorite Guarantors in consolidated financial statements in accordance with
GAAP.  When the context so requires, “Wilmorite” shall mean any of the Persons
described above.

 

“Wilmorite Acquisition” shall mean that certain acquisition by MAC and the
Borrower of Wilmorite Properties, Inc., WHLP and their subsidiaries pursuant to
the Wilmorite Merger Agreement.

 

“Wilmorite Assets” shall mean all Projects and related Property, directly or
indirectly, in whole or in any part, owned or leased by Wilmorite.

 

“Wilmorite Guarantors” shall mean Macerich Walleye LLC, IMI Walleye LLC and
Walleye Investments LLC; provided that on the Wilmorite Release Date, IMI
Walleye LLC and Walleye Investments LLC shall cease to be the Wilmorite
Guarantors.

 

“Wilmorite JV Investment” shall mean the acquisition by a Person that is not an
Affiliate of MAC of limited liability interests of IMI Walleye LLC.

 

“Wilmorite Merger Agreement” shall mean an Agreement and Plan of Merger, dated
as of December 22, 2004, among MAC, the Borrower, MACW, Inc., Wilmorite
Properties, Inc. and WHLP.

 

“Wilmorite Principal Entity” shall mean WHLP.

 

“Wilmorite Release Date” shall have the meaning given such term in Section 4.4
of the Credit Agreement.

 

36

--------------------------------------------------------------------------------


 


OTHER INTERPRETIVE PROVISIONS.


 


(1)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.  TERMS (INCLUDING UNCAPITALIZED
TERMS) NOT OTHERWISE DEFINED HEREIN AND THAT ARE DEFINED IN THE UCC SHALL HAVE
THE MEANINGS THEREIN DESCRIBED.


 


(2)           THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER” AND SIMILAR WORDS REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT; AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(3)           (I)            THE TERM “DOCUMENTS” INCLUDES ANY AND ALL
INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, INDENTURES, NOTICES AND OTHER
WRITINGS, HOWEVER EVIDENCED;


 

(ii)           The term “including” is not limiting and means “including without
limitation;”

 

(iii)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including;”

 

(iv)          The term “property” includes any kind of property or asset, real,
personal or mixed, tangible or intangible; and

 

(v)           The verb “exists” and its correlative noun forms, with reference
to a Potential Default or an Event of Default, means that such Potential Default
or Event of Default has occurred and continues uncured and unwaived.

 


(4)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE
DEEMED TO INCLUDE ALL SUBSEQUENT MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT
SUCH MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT,
(II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED AS INCLUDING
ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING,
SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION, AND (III) REFERENCES TO
ANY PERSON INCLUDE ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


(5)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND SHALL
EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.

 

37

--------------------------------------------------------------------------------